Exhibit 10.23

 

This Deed of Trust securing $105,770,000.00 is for purchase money in the amount
of $48,476,520.00 and is exempt from recordation tax for that amount. The
balance of $57,293,480.00 is subject to recordation tax in the amount of
$630,228.28

 

DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

RPT 1425 NEW YORK AVENUE LLC

(Trustor)

 

Trustor’s Organizational Identification Number: 3940068

 

to

 

RICHARD W. KLEIN, JR.

(Trustee)

 

 

ARCHON FINANCIAL, L.P.

(Beneficiary)

 

Dated: As of June 15, 2005

 

Property Location:

1425 New York Avenue

Washington D.C.

 

Loan No. 090002103

 

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS UNDER THE NAMES OF
TRUSTOR, AS “DEBTOR”, AND BENEFICIARY, AS “SECURED PARTY”.

 

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

 

Kroll McNamara Evans & Delehanty, LLP

29 South Main Street

West Hartford, CT 06107

Attn:  Garrett J. Delehanty, Esq.

 

Archon Financial, L.P.

Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

1425 New York Avenue, Washington DC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Paragraph

 

Heading

 

 

 

 

 

 

1.

 

Certain Representations, Warranties and Covenants of Trustor

 

 

2.

 

Insurance

 

 

3.

 

Casualty and Condemnation

 

 

4.

 

Use of the Proceeds of Insurance or Award

 

 

5.

 

Tax and Insurance Impound

 

 

6.

 

Escrow Funds

 

 

7.

 

Leases and Rents

 

 

8.

 

Transfer or Encumbrance of the Trust Property

 

 

9.

 

Single Purpose Entity/Separateness

 

 

10.

 

Maintenance of Trust Property

 

 

11.

 

Prepayment

 

 

12.

 

Estoppel Certificates and No Default Affidavits

 

 

13.

 

Changes in Laws Regarding Taxation

 

 

14.

 

No Credits on Account of the Debt

 

 

15.

 

Documentary Stamps

 

 

16.

 

Controlling Agreement

 

 

17.

 

Financial Statements

 

 

18.

 

Performance of Other Agreements

 

 

19.

 

Further Acts, Assignments and Participations.

 

 

20.

 

Recording of Deed of Trust, Etc.

 

 

21.

 

Notice of Certain Events

 

 

22.

 

Events of Default

 

 

23.

 

Late Payment Charge; Application of Payments after an Event of Default

 

 

24.

 

Beneficiary’s Right To Cure Defaults

 

 

25.

 

Remedies

 

 

26.

 

Right of Entry and Inspection

 

 

27.

 

Security Agreement

 

 

28.

 

Actions and Proceedings

 

 

29.

 

Contest of Certain Claims

 

 

30.

 

Recovery of Sums Required to be Paid

 

 

31.

 

Marshalling and Other Matters

 

 

32.

 

Hazardous Substances

 

 

33.

 

Environmental Operations

 

 

34.

 

Environmental Monitoring

 

 

35.

 

Compliance with Law; Alterations

 

 

36.

 

Indemnification

 

 

37.

 

Notices

 

 

38.

 

Authority

 

 

39.

 

Non-Waiver

 

 

40.

 

No Oral Change

 

 

41.

 

Liability

 

 

ii

--------------------------------------------------------------------------------


 

 

42.

 

Inapplicable Provisions

 

 

43.

 

Headings, Etc.

 

 

44.

 

Duplicate Originals

 

 

45.

 

Definitions

 

 

46.

 

Homestead

 

 

47.

 

Assignments

 

 

48.

 

Waiver of Jury Trial

 

 

49.

 

Power of Sale; Trustees Fees; Substitute Trustee

 

 

50.

 

Recourse Provisions

 

 

51.

 

Miscellaneous

 

 

52.

 

Reconveyance of Trust Property

 

 

53.

 

Cash Management

 

 

54.

 

Indemnification Paragraphs

 

 

55.

 

Componentization

 

 

56.

 

Interest Rate Applicable to Loans

 

 

57.

 

Maturity Date

 

 

58.

 

Eligible Accounts

 

 

59.

 

Special State Provisions

 

 

iii

--------------------------------------------------------------------------------


 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(the “Deed of Trust”), made as of June 15, 2005, by RPT 1425 NEW YORK AVENUE
LLC, a Delaware limited liability company having its principal place of business
at c/o Republic Properties Corporation, 1280 Maryland Avenue, SW, Suite 280,
Washington D.C. 20024 (“Trustor”), to RICHARD W. KLEIN, JR., the trustee
hereunder, having an address at 9404 Ludgate Drive, Alexandria, Virginia 22309
(“Trustee”), and to ARCHON FINANCIAL, L.P., a Delaware limited partnership,
having its principal place of business at 600 East Las Colinas Boulevard,
Suite 450, Irving, Texas 75039 (together with all successors and assigns,
“Beneficiary”). Certain capitalized terms used herein are defined in Paragraph
45 below.

 

WITNESSETH:

 

To secure (i) the payment of an indebtedness in the original principal sum of
One Hundred Five Million Seven Hundred Seventy Thousand and No/100 Dollars
($105,770,000.00), lawful money of the United States of America (such amount,
the “Loan Amount”), to be paid with interest according to a certain Deed of
Trust Note of even date herewith made by Trustor to Beneficiary (the Deed of
Trust Note, as the same note may be modified, amended, supplemented or extended
and/or replaced by multiple Notes or divided into multiple Note Components in
accordance herewith being hereinafter collectively called the “Note”) and all
other sums due hereunder, under the other Loan Documents (hereinafter defined)
and under the Note, including, without limitation, interest, default interest,
late charges, Yield Maintenance Premiums and any sums advanced by Beneficiary to
protect or preserve the hereinafter defined Trust Property (said indebtedness
and interest due under the Note and all other sums due hereunder under the Note
and the other Loan Documents being hereinafter collectively referred to as the
“Debt”), and (ii) the full and prompt performance of each and every other
obligation of Trustor contained herein or in the Loan Documents (collectively
the “Obligations”), Trustor has deeded, mortgaged, given, granted, bargained,
sold, alienated, enfeoffed, conveyed, confirmed, warranted, pledged, assigned,
and hypothecated and by these presents does hereby irrevocably, unconditionally
and absolutely deed, mortgage, give, grant, bargain, sell, alien, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate unto Trustee (in trust,
with power of sale) the real property described in Exhibit A attached hereto
(the “Premises”) and the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter located or erected thereon (the “Improvements”);

 

TOGETHER WITH: all right, title, interest and estate of Trustor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the “Trust
Property”):

 

(a)                                  all easements, rights-of-way, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, all rights
to as-extracted collateral produced from or allocated to the Premises including
without limitation oil, gas, minerals, coal and other substances of any kind or
character, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in

 

--------------------------------------------------------------------------------


 

the bed of any street, road, highway, alley or avenue, opened, vacated or
proposed, in front of or adjoining the Premises, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtsey
and rights of curtsey, property, possession, claim and demand whatsoever, both
at law and in equity, of Trustor of, in and to the Premises and the Improvements
and every part and parcel thereof, with the appurtenances thereto;

 

(b)                                 all machinery, furniture, furnishings,
equipment, computer software and hardware, fixtures (including, without
limitation, all heating, air conditioning, plumbing, lighting, communications
and elevator fixtures) and other property of every kind and nature, whether
tangible or intangible, (including software embedded therein), whatsoever owned
by Trustor, or in which Trustor has or shall have an interest, now or hereafter
located upon the Premises and the Improvements, or appurtenant thereto, and
usable in connection with the present or future operation and occupancy of the
Premises and the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Trustor, or in which Trustor has or shall have
an interest, now or hereafter located upon the Premises and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation, enjoyment and occupancy of the Premises and the Improvements
(hereinafter all of the foregoing items in this subparagraph (b) collectively
referred to as the “Equipment”), including any leases of any of the Equipment,
any deposits existing at any time in connection with any of the Equipment, and
the proceeds of any sale or transfer of the foregoing, and the right, title and
interest of Trustor in and to any of the Equipment that may be subject to any
“security interests” as defined in the Uniform Commercial Code, as in effect
from time to time in the State where the Premises are located (the “Uniform
Commercial Code”), superior in lien to the lien of this Deed of Trust;

 

(c)                                  all awards or payments, including interest
thereon, that may heretofore and hereafter be made with respect to the Premises,
Improvements or the Equipment, whether from the exercise of the right of eminent
domain or condemnation (including, without limitation, any transfer made in lieu
of or in anticipation of the exercise of said rights), or for a change of grade,
or for any other injury to or decrease in the value of the Premises,
Improvements or the Equipment;

 

(d)                                 all leases and other agreements or
arrangements heretofore or hereafter entered into affecting the use, enjoyment
or occupancy of, or the conduct of any activity upon or in, the Premises and the
Improvements, including any extensions, renewals, modifications or amendments
thereof (collectively, the “Leases”) (the tenants, lessees, licensees, occupants
or other users under the Leases are collectively hereinafter referred to as
“tenants”) and all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other payment and consideration of whatever form or nature
received by or paid to or for the account of or benefit of Trustor or its agents
or employees from any and all sources arising from or attributable to the
Premises and the Improvements (the “Rents”), together with all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;

 

2

--------------------------------------------------------------------------------


 

(e)                                  all proceeds of and any unearned premiums
on any insurance policies covering all or any portion of the Premises,
Improvements or Equipment, including, without limitation, the right to receive
and apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Premises, Improvements or Equipment;

 

(f)                                    all accounts, escrows, impounds,
reserves, documents, instruments, chattel paper (whether tangible or
electronic), claims, deposits and general intangibles, as the foregoing terms
are defined in the Uniform Commercial Code, all promissory notes, and all
franchises, trade names, trademarks, copyrights, symbols, service marks, books,
records, recorded data of any kind or nature (regardless of the medium), plans,
specifications, schematics, designs, drawings, permits,   consents,   licenses  
(including liquor licenses, to the extent assignable), license agreements,
operating contracts, contract rights (including, without limitation, any
contract with any architect or engineer or with any other provider of goods or
services for or in connection with any construction, repair, or other work upon
the Premises, Improvements or Equipment) and all management, franchise, service,
supply and maintenance contracts and agreements, and any other agreements,
permits or contracts of any nature whatsoever now or hereafter obtained or
entered into by or on behalf of Trustor with respect to the operation or
ownership of the Premises, Improvements or Equipment; and all approvals,
actions, refunds, rebates or reductions of real estate taxes and assessments
(and any other governmental impositions related to the Premises, Improvements or
Equipment) resulting as a result of tax certiorari or any applications or
proceeding for reduction; and all causes of action that now or hereafter relate
to, are derived from or are used in connection with the Premises, Improvements
or Equipment, or the use, operation, maintenance, occupancy or enjoyment thereof
or the conduct of any business or activities thereon (hereinafter all of the
items referred to in this subparagraph (f) collectively referred to as the
“Intangibles”);

 

(g)                                 all letter of credit rights (whether or not
the letter of credit is evidenced by a writing)  Trustor now has or hereafter
acquires relating to the Premises,  Improvements, Equipment, Intangibles and
other properties, rights, title and interests hereinabove described;

 

(h)                                 all commercial tort claims Trustor now has
or hereafter acquires relating to the Premises, Improvements, Equipment,
Intangibles and other properties, rights, title and interests hereinabove
described;

 

(i)                                     any and all monies or funds now or
hereafter deposited in or with respect to any impound, escrow or similar funds
established pursuant to or held under any of the Loan Documents, including but
not limited to the Tax and Insurance Impound and the Replacement Escrow Fund (as
such terms are hereinafter defined); and

 

(j)                                     all accounts and proceeds (cash or
non-cash), products, offspring, rents and profits from any of the foregoing,
including, without limitation, those from the conversion (whether voluntary or
involuntary), sale, exchange, transfer, collection, loss, damage, disposition,
substitution or replacement of any of the foregoing.

 

TO HAVE AND TO HOLD the above granted and described Trust Property unto and to
the use and benefit of Trustee and its successors and assigns for the benefit of
Beneficiary, forever;

 

3

--------------------------------------------------------------------------------


 

IN TRUST, WITH POWER OF SALE, to secure the payment to Beneficiary of the Debt
at the time and in the manner provided for its payment in the Note and in this
Deed of Trust and the performance of the Obligations provided for in the Loan
Documents;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Trustor shall well and truly pay to Beneficiary the Debt at the time and in the
manner provided in the Note and this Deed of Trust and shall well and truly
abide by and comply with each and every of the Obligations set forth herein, in
the Note and in the other Loan Documents in a timely manner, these presents and
the estate hereby granted shall cease, terminate and be void; provided however,
that Trustor’s obligation to indemnify and hold harmless Beneficiary pursuant to
the provisions hereof with respect to matters relating to any period of time
during which this Deed of Trust was in effect shall survive any such payment or
release.

 

All of the covenants, conditions and agreements contained in (i) the Note and
(ii) all and any of the documents other than the Note and this Deed of Trust now
or hereafter executed by Trustor and/or others and by or in favor of
Beneficiary, which evidences, secures or guarantees all or any portion of the
Debt or otherwise is executed and/or delivered in connection with the Note and
this Deed of Trust are hereby made a part of this Deed of Trust to the same
extent and with the same force as if fully set forth herein; provided, however,
that notwithstanding any provision of this Deed of Trust to the contrary, the
obligations of the Trustor under that certain Environmental and Hazardous
Substance Indemnification Agreement of even date herewith executed by Trustor in
favor of Beneficiary (the “Environmental Indemnity”) shall not be deemed or
construed to be secured by the lien of this Deed of Trust or otherwise
restricted or affected by the foreclosure of the lien hereof or any other
exercise by Beneficiary of its remedies hereunder or under any other Loan
Document, such Environmental Indemnity being intended by the signatories thereto
to be its (or their) unsecured obligation. The Note is evidence of that certain
loan in the Loan Amount made to Trustor by Beneficiary (the “Loan”).

 

1.               Certain Representations, Warranties and Covenants of Trustor.
Trustor represents, warrants, covenants and agrees as follows:

 

(a)                                  Trustor covenants and agrees to pay the
Debt and perform the Obligations at the time and in the manner provided in the
Note and in this Deed of Trust.

 

(b)                                Trustor represents and warrants to
Beneficiary that Trustor (i) has good, marketable, indefeasible and insurable
title to the Trust Property (subject to the Permitted Encumbrances), (ii) is
duly organized, validly existing and in good standing under the laws of its
state of organization or incorporation; (iii) is duly qualified to transact
business and is in good standing in the state where the Premises are located,
(iv) has, to its best knowledge and belief, all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Premises and Improvements, (v) has full power, authority and legal
right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and
convey the Trust Property pursuant to, and to keep and observe all of, the terms
of this Deed of Trust and the other Loan Documents, and (vi) possesses an
unencumbered fee estate in the Premises and the Improvements and owns the Trust
Property free and clear of all liens, encumbrances and charges whatsoever except
for the Permitted Encumbrances. Trustor represents and warrants that this Deed
of Trust is and will remain a valid and enforceable first lien on and security
interest in the Trust Property,

 

4

--------------------------------------------------------------------------------


 

subject only to said exceptions. Trustor shall forever warrant, defend and
preserve such title and the validity and priority of the lien of this Deed of
Trust and shall forever warrant and defend the same to Beneficiary against the
claims of all persons whomsoever. The Permitted Exceptions do not and will not
materially and adversely affect or interfere with the value, or current use or
operation, of the Premises and Improvements, or the security intended to be
provided by this Deed of Trust or Trustor’s ability to repay the Debt in
accordance with the terms of the Loan Documents

 

(c)                                  Trustor covenants and agrees with
Beneficiary to pay (i) all taxes, assessments, governmental impositions, water
rates and sewer rents, now or hereafter levied or assessed or imposed against
the Trust Property or any part thereof (the “Taxes”), (ii) all ground rents,
maintenance charges, other impositions, and other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Premises (the “Other Charges”), now or hereafter
levied or assessed or imposed against the Trust Property or any part thereof,
and (iii) all claims and demands of mechanics, materialmen, laborers and others
for any work performed or materials delivered to the Premises or the
Improvements, when the same are due and payable.  Trustor shall not suffer and
shall promptly cause to be paid and discharged any lien or charge whatsoever
which may be or become a lien or charge against the Trust Property for the
payment of Taxes, Other Charges and the claims and demands of mechanics,
materialmen, laborers and others for any work performed or materials delivered
to the Premises or the Improvements, subject to the provisions of Paragraph 29
below, and shall promptly pay for all utility services provided to the Trust
Property as the same become due and payable. Trustor will deliver to Beneficiary
receipts for payment or other evidence satisfactory to Beneficiary that the
Taxes and Other Charges have been so paid on or before the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid (provided,
however, that Trustor is not required to furnish such receipts for payment of
Taxes in the event that Trustor has previously deposited with Beneficiary
sufficient funds to pay all such Taxes from the Tax and Insurance Impound).

 

(d)                                 Trustor represents and warrants to
Beneficiary that  (i)  Trustor is not an “investment company,” or a company
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended, or a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or subject to any other federal
or state law or regulation that purports to restrict or regulate Trustor’s
ability to borrower money; (ii) no part of the proceeds of the Loan will be used
for the purpose of purchasing or acquiring any  “margin stock”  within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by legal requirements or by the terms and conditions
of the Loan Documents; (iii) the Loan is solely for the business purpose of
Trustor, and is not for personal, family, household, or agricultural purposes;
and (iv) the Note, this Deed of Trust and the other Loan Documents are not
subject to any right of rescision, set-off, counterclaim or defense, including
the defense of usury, nor would the operation of any of the terms of the Note,
this Deed of Trust or the other Loan Documents, or the exercise of any right

 

5

--------------------------------------------------------------------------------


 

thereunder, render this Deed of Trust unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury.

 

(e)                                  Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief Trustor (i) has obtained
all necessary certificates, licenses and other approvals, governmental and
otherwise, necessary for the operation of the Premises and Improvements and the
conduct of its business and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and none of which are subject to
revocation, suspension, forfeiture or modification, (ii) the Premises and
Improvements and the present and contemplated use and occupancy thereof are in
full compliance with all applicable laws, (iii) the Improvements are served by
all utilities required for the current or contemplated use thereof and all
utility services are provided by public utilities and the Improvements have
accepted or are equipped to accept such utility services, (iv) all public roads
and streets necessary for service of and access to the Premises and Improvements
for the current or contemplated use thereof have been completed, are serviceable
and all-weather and are physically and legally open for use by the public,
(v) the Improvements are served by public water and sewer systems, (vi) the
Improvements are free from damage caused by fire or other casualty, (vii) all
costs and expenses of any and all labor, materials, supplies and equipment used
in the construction of the Improvements have been paid in full, (viii) except
for personal property owned by tenants or leased by tenants from a person or
entity other than Trustor, Trustor has paid in full for, and is the owner of,
all of the Equipment and other personal property used in connection with the
operation of the Improvements, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby,
and   (ix) there is no proceeding pending (or notice of such proceeding received
by Trustor) for the total or partial condemnation of, or affecting, the Premises
or Improvements.

 

(f)                                    Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief, (i) except as shown on
the survey delivered to Beneficiary in connection with the origination of the
Loan (the “Survey”), all of the Improvements which were included in determining
the appraised value of the Trust Property lie wholly within the boundaries and
building restriction lines of the Premises, and no improvements on adjoining
properties encroach upon the Premises or Improvements, and no easements or other
encumbrances, except those which are insured against by title insurance,
encroach upon any of the Improvements so as to affect the value or marketability
of the Trust Property and (ii) the Premises and Improvements are assessed for
real estate tax purposes as one or more wholly independent tax lot or lots,
separate from any adjoining land or improvements not constituting a part of such
lot or lots, and no other land or improvements are assessed and taxed together
with the Premises and Improvements or any portion thereof.  Trustor agrees that
if the Premises and Improvements are not taxed and assessed as one or more tax
parcels exclusive of all other real property, the term “Taxes” will include all
taxes, assessments, water rates and sewer rents now or hereafter levied,
assessed or imposed against all other property, whether or not owned by Trustor,
that is taxed and assessed as part of any tax parcel that includes all or any
portion of the Premises or Improvements.

 

(g)                                 Trustor represents and warrants to
Beneficiary that to its best knowledge and belief, except as expressly disclosed
in writing in the Leases or the rent roll for the Improvements delivered to
Beneficiary prior to the date hereof or as otherwise disclosed in writing to

 

6

--------------------------------------------------------------------------------


 

Beneficiary prior to the date hereof, (i) Trustor is the sole owner of the
entire lessor’s interest in the Leases, (ii) the Leases are valid and
enforceable and in full force and effect, (iii) all of the Leases are
arm’s-length agreements with bona fide, independent third parties, (iv) no party
under any Lease is in default in any material respect, (v) all Rents due have
been paid in full, (vi) the terms of all alterations, modifications and
amendments to the Leases are reflected in the written documents delivered to
Beneficiary prior to the date hereof, (vii) none of the Rents reserved in the
Leases have been assigned or otherwise pledged or hypothecated (except such
pledge or hypothecation that will be fully terminated and released in connection
with the filing and recordation of this Deed of Trust), (viii) none of the Rents
have been collected for more than one (1) month in advance (except a security
deposit that shall not be deemed rent collected in advance), (ix) the premises
demised under the Leases have been completed and the tenants under the Leases
have accepted the same and have taken possession of the same on a rent-paying
basis, (x) there exist no offsets or defenses to the payment of any portion of
the Rents and Trustor has no monetary obligation to any tenant under any Lease,
(xi) Trustor has received no notice from any tenant challenging the validity or
enforceability of any Lease, (xii) there are no agreements with the tenants
under the Leases other than expressly set forth in each Lease, (xiii) no Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision respecting the Premises or Improvements, (xiv) no person has
any possessory interest in, or right to occupy, the Premises or Improvements
except under and pursuant to a Lease, (xv) all security deposits relating to the
Leases reflected on the rent roll delivered by Trustor to Beneficiary have been
collected in cash by Trustor, and (xvi) no brokerage commissions or finders fees
are due and payable regarding any Lease.

 

(h)                                 Trustor represents and warrants to
Beneficiary that (i) there is no action, suit or proceeding, judicial,
administrative or otherwise (including any condemnation or similar proceeding),
pending or, to Trustor’s best knowledge and belief, threatened or contemplated
against Trustor, Guarantor, RPT 1425 Holdings LLC (“1425 Holdings”), RPT 1425
Investors L.P. (“1425 Investors”), RPT 1425 (General Partner) LLC (“1425 GP”),
or any person who owns or controls, directly or indirectly, twenty-five percent
(25%) or more of the beneficial ownership interests of Trustor, or against or
affecting any portion of the Trust Property, which has not been disclosed by
Trustor in writing to Beneficiary, (ii) Trustor is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code and the related
Treasury Department regulations, (iii) during the ten (10) year period preceding
the date hereof, no petition in bankruptcy has been filed by or against Trustor,
Guarantor, 1425 Holdings, 1425 Investors, 1425 GP, or any Affiliate of Trustor,
Guarantor, 1425 Holdings, 1425 Investors, or 1425 GP, or any person who owns or
control, directly or indirectly, twenty-five percent (25%) or more of the
beneficial ownership interests of Trustor, (iv) Trustor has not entered into the
Loan or any of the Loan Documents with the actual intent to hinder, delay, or
defraud any creditor, (v) Trustor has received reasonably equivalent value in
exchange for its obligations under the Loan Documents, (vi) giving effect to the
transactions contemplated by the Loan Documents, the fair saleable value of the
Trustor’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, exceed Trustor’s total liabilities, including,
without limitation, subordinated, unliquidated, disputed or contingent
liabilities, (vii) Trustor does not have any known material contingent
liabilities, (viii) Trustor does not have any material financial obligation
under any indenture, mortgage, deed of trust, loan agreement, or other agreement
or instrument to which Trustor is a party or by which Trustor or any of the
Trust Property is otherwise bound, other than

 

7

--------------------------------------------------------------------------------


 

obligations incurred in the ordinary course of the operation of the Trust
Property and other than obligations under the Loan and the Loan Documents, and
(ix) Trustor has not borrowed or received other debt financing that has not been
heretofore paid in full (or will be paid in full as of the date hereof from the
proceeds of the Loan). .

 

(i)                                     Trustor represents and warrants to
Beneficiary that to Trustor’s best knowledge and belief the Trust Property is,
and Trustor covenants and agrees to cause the Trust Property at all times to
remain, in compliance with all statutes, ordinances, regulations and other
governmental or quasi-governmental requirements and private covenants now or
hereafter relating to the ownership, construction, use or operation of the Trust
Property.

 

(j)                                     The Property Management Agreement, dated
May 26, 2005 (the “Management Agreement”) between Trustor and Republic
Properties Corporation, a District of Columbia corporation (the “Property
Manager”) pursuant to which Property Manager operates the Trust Property is in
full force and effect and there is no default or violation by any party
thereunder. The fee due under the Management Agreement, and the terms and
provisions of the Management Agreement, are subordinate to this Deed of Trust
and the Property Manager shall attorn to Beneficiary. Trustor shall not
terminate, cancel, modify, renew or extend the Management Agreement, or enter
into any agreement relating to the management or operation of the Trust Property
with Property Manager or any other party without the express prior written
consent of Beneficiary, which consent shall not be unreasonably withheld.

 

If at any time Beneficiary consents to the appointment of a new property
manager, such new property manager and Trustor shall, as a condition of
Beneficiary’s consent, execute a Manager’s Consent and Subordination of
Management Agreement in the form then used by Beneficiary. If Trustor proposes
to enter into an agreement relating to the management or operation of the Trust
Property with any person other than Property Manager, Beneficiary may condition
its consent to such new arrangement upon Beneficiary’s receipt of written
recommendations from the Rating Agencies (as hereinafter defined) to the effect
that the proposed change in property manager will not result in a
requalification, reduction or withdrawal of any rating initially assigned or to
be assigned in a Securitization, if Beneficiary reasonably determines it
necessary or prudent to do so. Trustor shall reimburse Beneficiary on demand for
all of Beneficiary’s actual out-of pocket costs incurred in processing Trustor
request for consent to new property management arrangements. Upon the occurrence
and during the continuance of an Event of Default, or a material default by
Property Manager under the Property Management Agreement after the expiration of
any applicable cure period or upon the filing of a bankruptcy petition or the
occurrence of a similar event with respect to the Property Manager, Beneficiary
may, in its sole discretion, require Trustor to terminate the Property
Management Agreement and engage a replacement Property Manager selected by
Beneficiary to serve as replacement property manager pursuant to a Management
Agreement approved by Beneficiary.

 

(k)                                 Trustor’s exact legal name is correctly set
forth above Trustor’s signature at the end of this Deed of Trust. Trustor is
incorporated in or organized under the laws of the State of Delaware. Trustor
will not change or permit any change to be made in its name, identity, nature of
legal form or state of its incorporation or organization, unless in each
instance Trustor shall have notified Beneficiary in writing of such change at
least 30 days prior to the effective date of

 

8

--------------------------------------------------------------------------------


 

such change, and shall have first taken all actions reasonably deemed necessary
by Beneficiary, including without limitation the execution and delivery of
additional financing statements, financing statement amendments, security
agreements and other instruments, to effectively evidence or perfect
Beneficiary’s security interest in the Trust Property as a result of such
changes. Trustor’s principal place of business and its chief executive office,
and the place where Trustor keeps its books and records, including recorded data
of any kind or nature, regardless of the medium of recording, including without
limitation software, writings, plans, specifications and schematics concerning
the Trust Property, has for the preceding four months (or, if less, the entire
period of the existence of Trustor) been and will continue to be (unless Trustor
notifies Beneficiary of any change in writing at least 30 days prior to the date
of such change) at c/o Republic Properties Corporation, 1280 Maryland Avenue,
SW, Suite 280, Washington D.C. 20024. Trustor’s organizational identification
number, if any, assigned by the State of Delaware, is correctly set forth on the
front page of this Deed of Trust. Trustor shall promptly notify Beneficiary of
any change of its organizational number or, if Trustor does not now have an
organizational identification number but acquires one after the date hereof, of
such organizational number.

 

(l)                                     Trustor warrants, represents and
covenants that neither Trustor not Guarantor is or will be an entity or person
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/tllsdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”). Trustor covenants and agrees that neither Trustor nor
Guarantor nor will (i) knowingly conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, knowingly making or receiving any contribution of funds, goods, or services,
to or for the benefit of a Prohibited Person in violation of applicable laws, or
(ii) knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in EO13224. Trustor further covenants and agrees
to deliver (from time to time) to Beneficiary any such certification or other
evidence as may reasonably be requested by Beneficiary, confirming that
(i) neither Trustor nor Guarantor is a Prohibited Person and (ii) neither
Trustor nor Guarantor has knowingly engaged in any business, transaction or
dealings with a Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person

 

(m)                               Trustor shall give Beneficiary prompt notice
(containing reasonable detail) of (x) any material change in the financial or
physical condition of the Trust Property, as reasonably determined by Trustor,
including the termination or cancellation of any Lease of more than 75,000
square feet and the termination or cancellation of terrorism or other insurance
required by this Deed of Trust, or (y) any litigation or governmental
proceedings pending or threatened in writing against Trustor which is reasonably
likely to have a material adverse effect upon (i) the

 

9

--------------------------------------------------------------------------------


 

ability of Trustor to perform, or of Beneficiary to enforce, any material
provision of any Loan Document, (if) the enforceability of any material
provision of any Loan Document, or (iii) the value, Net Operating Income, use or
enjoyment of the Trust Property or the operation thereof

 

Trustor agrees that all of the representations of Trustor set forth in this Deed
of Trust and in the other Loan Documents shall survive for so long as any
portion of the Debt is outstanding. All representations, covenants and
agreements made by Trustor in this Deed of Trust or in the other Loan Documents
shall be deemed to have been relied upon by Beneficiary notwithstanding any
investigation heretofore or hereafter made by Beneficiary or on its behalf. On
the date of any Securitization, on not less than three days’ prior written
notice, Trustor shall deliver to Beneficiary a certification (x) confirming that
all of the representations contained in this Deed of Trust and the other Loan
Documents are true and correct as of the date of such Securitization, or (y)
otherwise specifying any changes in or qualifications to such representations as
of such date as may be necessary to make such representations consistent with
the facts as they exist on such date.

 

2.               Insurance.  Trustor, at its sole cost and expense, for the
mutual benefit of Trustor and Beneficiary, shall obtain and maintain during the
entire term of this Deed of Trust (the “Term”) the following policies of
insurance:

 

(a)                                  All Risk or Special Causes of Loss Property
Form including Business Interruption.

 

(i)                                     Comprehensive all risk insurance
(including, without limitation, coverage against riot and civil commotion,
vandalism, malicious mischief, water, mold (based on a covered peril), fire,
burglary, theft and terrorism) on the Improvements and all other insurable
portions of the Trust Property and in each case (A) insuring against any peril
now or hereafter included within the classification “Special Form Cause of
Loss”, (B) in an amount equal to 100% of the “Full Replacement Cost,”
(C) containing an agreed amount endorsement with respect to the Improvements,
Equipment and all other insurable portions of the Trust Property waiving all
co-insurance provisions, and (D) providing that the deductible shall not exceed
an amount acceptable to Beneficiary and no larger than is customary for similar
properties in the geographic market in which the Trust Property is located and
in any event no larger than $250,000 unless otherwise agreed to in writing by
Beneficiary. For the purposes of this Deed of Trust the term “Full Replacement
Cost” means the actual replacement cost of the Improvements and Equipment
(without taking into account any depreciation, and exclusive of excavations,
footings and foundations, landscaping and paving) determined annually by an
insurer, a recognized independent insurance broker or an independent appraiser
selected and paid by Trustor and in no event less than the coverage required
pursuant to the terms of any Lease.

 

(ii)                                  Business income interruption insurance
(A) with loss payable to Beneficiary, (B) covering losses of income and Rents
derived from the Premises and Improvements resulting from any risk or casualty
required to be insured against under subparagraph (a)(i) of this Paragraph 2,
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and all other

 

10

--------------------------------------------------------------------------------


 

insurable portions of the Trust Property have been repaired, the continued loss
of income will be insured until such income either returns to the same level it
was at prior to the loss, or the expiration of eighteen (18) months from the
date the Trust Property is repaired or replaced and operations resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period, and (D) in an amount equal to one hundred percent (100%)
of the projected gross income from the Trust Property for a period of eighteen
(18) months. The amount of such business income insurance shall be determined by
Beneficiary prior to the date hereof and at least once each year thereafter
based on Trustor’s reasonable estimate of the gross income from the Trust
Property for the succeeding eighteen (18) month period. All insurance proceeds
payable to Beneficiary pursuant to this Subparagraph 2(a)(ii) shall be held by
Beneficiary and, subject to Paragraphs 3 and 4, shall be applied to the Debt
and/or disbursed to Trustor for payment of the costs and expenses to maintain
and operate the Premises and Improvements in such amounts and at such times as
Beneficiary may determine; provided, however, that nothing herein contained
shall be deemed to relieve Trustor of its obligation to pay the Debt on the
respective dates of payment provided for in the Note except to the extent such
amounts are actually paid out of the proceeds of such business income insurance.
The perils covered by this insurance shall be the same as those accepted on the
real property, including flood and earthquake, as necessary. This coverage shall
be written on the same basis as the property policy stated in Subparagraph
2(a)(i) above.

 

(iii)                               The policy of insurance required pursuant to
Subparagraph 2(a)(i) above shall contain Demolition Costs, Increased Cost of
Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to Beneficiary, but not to exceed $14,200,000, if any of
the Improvements or the use of the Premises shall at any time constitute legal
non-conforming structures or uses or the ability to rebuild the Improvements is
restricted or prohibited.

 

(iv)                              If windstorm coverage is excluded from the
policy required under Subparagraph 2(a)(i) above, Trustor must provide separate
windstorm insurance in an amount equal to the lesser of the original principal
balance of the Loan and the maximum amount permitted by law, if the Premises are
located in area where Beneficiary requires such insurance. Deductibles larger
than $10,000 are subject to approval by Beneficiary.

 

(v)                                 At all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements unless coverages maintained hereunder provide such coverage:
(A) owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the commercial general liability
insurance policy described in Subparagraph 2(b), and (B) the insurance provided
for in Subparagraph 2(a)(i) written on a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to Subparagraph 2(a)(i), (3) including permission to occupy the
Improvements, and (4) with an agreed amount endorsement waiving co-insurance
provisions. The amount of such coverage must be approved by Beneficiary.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Commercial General Liability/Umbrella
Liability.  Commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Premises and Improvements, such insurance (A) to be on the so-called
“occurrence” form containing minimum limits per occurrence of $1,000,000.00 and
$2,000,000.00 in the aggregate, together with excess and/or umbrella liability
in an amount of at least $30,000,000.00; (B) to contain a liquor liability
endorsement if any part of the Premises or Improvements are covered by a liquor
license; (C) to continue at not less than the aforesaid limit until required to
be changed by Beneficiary in writing by reason of changed economic conditions
making such protection inadequate; (D) to cover at least the following hazards,
(1) premises and operations,  (2) products and completed operations on an  “if
any” basis,   (3) independent contractors, (4) blanket contractual liability for
all written and oral contracts, (5) contractual liability covering the
indemnities contained in Paragraph 36 hereof to the extent the same is
available, and (6) all legal liability imposed upon Trustor and all court costs
and attorneys’ fee incurred in connection with the ownership, operation and
maintenance of the Trust Property; and (E) to be without any deductible.  If
Trustor has a multi-location policy or loan, the coverage must be maintained on
a “per-location basis”.

 

(c)                                  Flood Insurance.  Flood insurance will be
required if any portion of the Improvements is situated in a federally
designated “special flood hazard area” (for example, Zones A and V) as
designated by the Federal Emergency Management Agency, or any successor thereto,
as an area having special flood hazards pursuant to the National Flood Insurance
Act of 1968, The Flood Disaster Protection Act of 1973, or the National Flood
Insurance Reform Act of 1994, as each may be amended, (the “Flood Insurance
Acts”). The minimum amount of flood insurance required is the lesser of one
hundred percent (100%) of the Full Replacement Cost (plus business interruption
coverage) or the maximum limit of coverage available for the Improvements under
the Flood Insurance Act.  The maximum deductible shall be no more than $25,000.

 

(d)                                 Sinkhole, Mine Subsidence and Earthquake. 
Sinkhole, mine subsidence and earthquake insurance shall be obtained and
maintained if in the opinion of a professional engineer with experience in this
professional area there is a foreseeable risk of loss due to this hazard.  If
necessary, as determined by such engineer, Trustor shall maintain coverage in
the full principal amount of the Loan.

 

(e)                                  Boiler and Machinery Coverage. 
Comprehensive broad form boiler and machinery insurance (without exclusion for
explosion) covering all steam boilers, heating and air conditioning equipment,
high pressure piping, machinery and equipment, sprinkler systems, pressure
vessels, refrigeration equipment and piping, or similar apparatus now or
hereafter installed in the Improvements (including “system breakdown coverage”)
and insuring against loss of occupancy or use arising from any breakdown, in an
amount at least equal to the lesser of the outstanding principal amount of the
Note or $2,000,000.00, with a deductible which shall not exceed an amount
acceptable to Beneficiary and no larger than is customary for similar properties
in the geographic market in which the Trust Property is located and in any event
no larger than $250,000 unless otherwise agreed to in writing by Beneficiary.

 

12

--------------------------------------------------------------------------------


 

(f)                                    Worker’s Compensation and Employer’s
Liability.  Workers’ compensation, subject to the statutory limits of the state
in which the Premises are located, and employer’s liability insurance with a
limit of at least $1,000,000.00 per accident and per disease per employee, and
$1,000,000.00 for disease aggregate in respect of any work or operations on or
about the Premises and Improvements, or in connection with the Premises and
Improvements or their operation (if applicable).

 

(g)                                 Miscellaneous.  Such other insurance as may
from time to time be reasonably required by Beneficiary in order to protect its
interests, including such insurance as may now be or hereafter becomes available
that Beneficiary reasonably deems prudent in light of then prevailing market or
industry practices or applicable law.

 

All policies of insurance (the “Policies”) required pursuant to this Paragraph 2
(i) shall be issued by companies approved by Beneficiary and licensed to do
business in the state where the Trust Property is located, with a claims paying
ability rating of “A” or its equivalent by Standard & Poor’s Ratings and Moody’s
Investors Services, Inc. and a rating of “A: IX” or better in the current Best’s
Insurance Reports, (ii) with respect to the liability insurance required to be
carried under Paragraphs 2(a)(v)(A) and 2(b), shall name Beneficiary and its
successors and/or assigns as additional insureds, (iii) with respect to casualty
insurance policies, shall contain a non-contributory standard Beneficiary clause
and a lender’s loss payable endorsement, or their equivalents, naming
Beneficiary as the person to which all payments made by such insurance company
shall be paid, and with respect to rental or business interruption insurance,
shall name Beneficiary and its successors and assigns as loss payee, (iv) shall
contain a waiver of subrogation against Beneficiary, (v) shall be maintained
throughout the Term without cost to Beneficiary, (vi) shall be assigned to
Beneficiary, (vii) on or prior to the date hereof, Trustor shall deliver to
Beneficiary either certified copies of the Policies in effect on the date hereof
(the “Current Policies”) or ACORD Form 25-S, Certificate of Liability Insurance,
and ACORD Form 28, Evidence of Commercial Property Insurance (the “ACORD
Certificates”) with respect to the Current Policies (and each ACORD Certificate
must specify the Beneficiary, loss payee and additional insured status and/or
waivers of subrogation, state the amounts of all deductibles and self-insured
retentions, if any, set forth notice requirements for cancellation, material
change, or non-renewal of insurance and be accompanied by copies of all required
endorsements, provided that Trustor shall deliver to Beneficiary certified
copies of the Current Policies not more than thirty (30) days after the date
hereof; (viii) at least fifteen (15) days prior to the expiration of the
Policies, Trustor shall deliver to Beneficiary either the original policies (or
copies of the same certified by the issuers thereof) issued in renewal of each
of the expiring Policies or ACORD Certificates with respect thereto, provided
that Trustor shall deliver to Beneficiary the original policies (or copies of
the same certified by the issuers thereof) issued in renewal of the expired
Policies not more than thirty (30) days after the expiration of the subject
Policies or upon actual issuance of the renewal policies (ix) shall contain such
provisions as Beneficiary deems reasonably necessary or desirable to protect its
interest including, without limitation, endorsements providing that Beneficiary
shall not be liable for the payment of any of the Insurance Premiums, that
neither Trustor, Beneficiary nor any other party shall be a co-insurer under
said Policies, that no act or negligence of Trustor, or anyone acting for
Trustor, or of any tenant under any Lease or other occupant, or failure to
comply with the provisions of any Policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Beneficiary is concerned,
and that Beneficiary shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation, and (x) shall be
satisfactory in form and substance to Beneficiary and shall be approved by

 

13

--------------------------------------------------------------------------------


 

Beneficiary as to amounts, form, risk coverage, deductibles, loss payees and
insureds. Trustor shall pay the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable and shall furnish to Beneficiary
evidence of the renewal of each of the Policies with receipts for the payment of
the Insurance Premiums or other evidence of such payment reasonably satisfactory
to Beneficiary (provided, however, that Trustor is not required to furnish such
receipts for payment of Insurance Premiums in the event that no Event of Default
exists that is then continuing and Trustor has previously deposited with
Beneficiary sufficient funds to pay all such Insurance Premiums from the Tax and
Insurance Impound). If Trustor does not furnish such evidence and receipts at
least thirty (30) days prior to the expiration of any expiring Policy, then
Beneficiary may procure, but shall not be obligated to procure, such insurance
and pay the Insurance Premiums therefor, and Trustor agrees to reimburse
Beneficiary for the cost of such Insurance Premiums promptly on demand. Trustor
covenants and agrees to promptly forward to Beneficiary a copy of each written
notice received by Trustor of any modification, reduction or cancellation of any
of the Policies or of any of the coverages afforded under any of the Policies.
Within thirty (30) days after request by Beneficiary, Trustor shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested by Beneficiary, taking into consideration changes in the value of
money over time, changes in liability laws, changes in prudent customs and
practices, and the like. The insurance coverages required by this Paragraph 2
may be effected under a so-called “blanket” insurance policy, which covers other
property in addition to the Trust Property, provided that such blanket policy
(or certificate issued thereunder) shall specify, except in the case of
commercial general liability insurance, the premises address of each building
comprising the Improvements that are covered under such policy and the portion
of the total coverage of such policy that is allocated to the Trust Property.
With respect to all blanket insurance policies, Trustor shall comply with all
other terms and conditions of this Paragraph 2 as if such blanket policies were
“Policies.”

 

3.               Casualty and Condemnation.

 

(a)                                  If the Trust Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”) or if
Trustor shall have knowledge of the actual or threatened commencement of any
condemnation or eminent domain proceeding that would affect any portion of the
Premises or Improvements (a “Condemnation”), Trustor shall give prompt written
notice thereof to Beneficiary and, with respect to a Condemnation, shall deliver
to Beneficiary copies of any and all papers served in connection with such
Condemnation.

 

(b)                                 Beneficiary may participate in any
proceedings for any taking by any public or quasi-public authority accomplished
through a Condemnation or any transfer made in lieu of or in anticipation of a
Condemnation (which transfer in lieu and Condemnation are collectively referred
to as a “Taking”) to the extent permitted by law.  Upon Beneficiary’s written
request, Trustor shall deliver to Beneficiary all instruments requested by it to
permit such participation. Trustor shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Beneficiary, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Trustor shall not make any consent or agree to a Taking without the
prior written consent of Beneficiary in each instance, which consent shall not
be unreasonably withheld or delayed in the case of a Taking of an insubstantial
portion of the Trust Property.

 

(c)                                  Subject to the terms of Paragraph 4 below,
all insurance proceeds payable under the Policies and all awards or payments
payable on account of a Taking (“Award”), and all

 

14

--------------------------------------------------------------------------------


 

causes of action, claims, compensation, awards and recoveries for any other
damage, injury, or loss or diminution in value of the Trust Property, are hereby
assigned to and shall be paid to Beneficiary. Trustor agrees to execute and
deliver from time to time such further instruments as may be requested by
Beneficiary to confirm the foregoing assignment to Beneficiary. Trustor hereby
irrevocably constitutes and appoints Beneficiary as the attorney-in-fact of
Trustor (which power of attorney shall be irrevocable so long as any of the Debt
is outstanding, shall be deemed coupled with an interest, shall survive the
voluntary or involuntary dissolution of Trustor and shall not be affected by any
disability or incapacity suffered by Trustor subsequent to the date hereof),
with full power of substitution, subject to the terms of Paragraph 4, to settle
for, collect and receive all proceeds of insurance and any Award and any other
awards, damages, insurance proceeds, payments or other compensation from the
parties or authorities making the same, to appear in and prosecute any
proceedings therefor and to give receipts and acquittance therefor.

 

(d)                                 Beneficiary shall not be limited to the
interest paid on an Award by the condemning authority but shall be entitled to
receive out of the Award interest at the rate or rates provided in the Note.
Trustor shall cause any Award that is payable to Trustor to be paid directly to
Beneficiary. If the Trust Property is sold, through foreclosure or otherwise,
prior to the receipt by Beneficiary of the Award, Beneficiary shall have the
right, whether or not a deficiency judgment on the Note (to the extent permitted
in the Note or herein) shall have been sought, recovered or denied, to receive
the Award, or a portion thereof, to the extent sufficient to pay the unpaid
portion, if any, of the Debt.

 

(e)                                  The expenses incurred by Beneficiary in the
adjustment and collection of the proceeds of insurance or an Award shall become
part of the Debt and be secured hereby and shall be reimbursed by Trustor to
Beneficiary upon demand or, at Beneficiary’s election, deducted by and
reimbursed to Beneficiary from such proceeds.

 

4.               Use of the Proceeds of Insurance or Award.

 

(a)                                  In case of loss or damages covered by any
of the Policies and in case of an Award for any Taking, the following provisions
shall apply:

 

(i)                                     In the event of a Casualty or an Award
that does not exceed five percent (5%) of the original principal amount of the
Note, Trustor may settle and adjust any claim without the consent of Beneficiary
and agree with the insurance company or companies or applicable authorities on
the amount to be paid due to the Casualty or Taking, provided that such
adjustment is carried out in a competent and timely manner. In the event of a
Casualty or an Award that does not exceed five percent (5%) of the original
principal amount of the Note, Trustor is hereby authorized to collect and
receive any such insurance proceeds in respect of such Casualty or the proceeds
in respect of such Award.

 

(ii)                                  In the event a Casualty or an Award
exceeds five percent (5%) of the original principal amount of the Note, then and
in that event Beneficiary may settle and adjust any claim, provided, however,
that any final agreement with the insurance company or companies or applicable
authorities on the amount to be paid for the Casualty or Taking shall be subject
to the approval of Trustor as hereinafter provided, such

 

15

--------------------------------------------------------------------------------


 

approval not to be unreasonably withheld, delayed or conditioned. In any such
case, the proceeds under the Policies or proceeds of the Award shall be due and
payable solely to Beneficiary and held in escrow or otherwise applied by
Beneficiary in accordance with the terms of this Deed of Trust. Trustor shall
have the right to participate in the settlement discussions with the applicable
insurance company or companies or applicable authorities and Beneficiary shall
keep Trustor apprised of all settlement offers and discussions and the results
thereof. Beneficiary shall provide ten (10) Business Days advance written notice
to Trustor of the terms and amount of any proposed final agreement on any such
claim (such proposed final amount, the “Beneficiary Approved Settlement
Amount”). If Trustor disapproves of Beneficiary’s settlement of the claim on
such terms and at such amount, Trustor must furnish written notice of such
disapproval (any such notice, an “Arbitration Notice”) to Beneficiary within ten
(10) Business Days after Trustor’s receipt of Beneficiary’s written notice, such
notice of disapproval by Trustor to state Trustor’s election to implement the
arbitration procedure set forth in this Paragraph 4 below. Trustor’s failure to
furnish notice of disapproval prior to the expiration of such ten (10) Business
Day period shall constitute and be deemed Trustor’s consent and approval to
Beneficiary’s settlement of the applicable claim for an amount not less than the
Beneficiary Approved Settlement Amount.

 

(iii)                               In the event of a Taking where the Award is
in an aggregate amount less than fifteen percent (15%) of the original principal
balance of the Note and the Taking does not affect any portion of the
Improvements or any portion of the Premises which in Beneficiary’s reasonable
determination is integral to the operation of the Premises and Improvements, or
in the event of a Casualty where the loss is in an aggregate amount less than
twenty-five percent (25%) of the FMV of the Premises and Improvements, and
(A) no Event of Default or an event which with notice and/or the passage of time
would constitute an Event of Default exists, (B) in the reasonable judgment of
Beneficiary (1) the Trust Property can be restored within twelve (12) months
after insurance proceeds or the proceeds of the Award are made available and not
less than six (6) months prior to the stated Maturity Date to a condition at
least equal to the condition thereof that existed prior to the Casualty or
Taking, (2) such restored Trust Property will be such that income from its
operation is reasonably anticipated to be sufficient to pay operating expenses
of the Trust Property and debt service on the Debt in full with the same
coverage ratio considered by Beneficiary in its determination to make the Loan
(such assessment by Beneficiary to include consideration of the effect of the
termination of any Leases due to such Casualty or Taking), (3) Leases covering
in the aggregate not less than sixty-five percent (65%) of the rentable square
footage of the Improvements will be in full force and effect upon completion of
the Repair Work (defined below), (4) all necessary government approvals will be
obtained to allow the rebuilding and reoccupancy of the Improvements, (5) there
are sufficient sums available (through insurance proceeds, the Award and
contributions by Trustor, the full amount of which shall at Beneficiary’s option
have been deposited with Beneficiary) for the Repair Work (defined below)
(including, without limitation, for any reasonable costs and expenses of
Beneficiary to be incurred in administering the Repair Work) and for payment of
the Debt as it becomes due and payable during the Repair Work, and (C) Trustor
shall have delivered to Beneficiary, at Trustor’s sole cost and expense, an
appraisal report in form and substance

 

16

--------------------------------------------------------------------------------


 

satisfactory to Beneficiary from an appraiser showing the value of the Trust
Property as proposed to be restored or repaired to be not less than the
appraised value of the Trust Property as of the date of this Deed of Trust,
then, and only then, the proceeds of insurance or of the Award (after
reimbursement of any expenses incurred by Beneficiary) shall be applied in the
manner set forth below to reimburse Trustor for the cost of work of restoring,
repairing, replacing or rebuilding (collectively the “Repair Work”) the Trust
Property or the part thereof subject to the Casualty or Taking. Trustor hereby
covenants and agrees to commence and diligently to prosecute the Repair Work;
provided always, that Trustor shall pay all costs (and if required by
Beneficiary, Trustor shall deposit the total thereof with Beneficiary in
advance) of the Repair Work in excess of the net proceeds of insurance or Award
made available pursuant to the terms hereof. As used in this Paragraph 4, the
term “FMV” means the fair market value of the Premises and Improvements as set
forth in the appraisal relied on by Beneficiary as of the date hereof or any
subsequent Qualifying Appraisal. “Qualifying Appraisal” means an appraisal
report of the Premises and Improvements prepared by an appraiser licensed in
Washington, DC and who has at least five years’ experience in appraising
property similar to the Premises and Improvements in Washington, DC satisfies
the criteria for appraisals that may be relied upon by national banks under
applicable Federal laws, rules and regulation and it otherwise reasonably
satisfactory to Beneficiary

 

(iv)                              Except as provided above in Subparagraph
4(a)(iii), in the event of any Casualty or Taking Beneficiary may elect in its
absolute sole discretion and without regard to the adequacy of the security for
the Debt, to (A) apply the proceeds of insurance collected upon any Casualty or
Award collected upon any Taking to the payment of the Debt, with or without
accelerating the Maturity Date of the Note and declaring the entire outstanding
Debt to be immediately due and payable, or (B) hold the insurance proceeds or
Award proceeds and make them available to Trustor for the cost of the Repair
Work in the manner set forth below. If Beneficiary elects under this
subparagraph to apply the proceeds of insurance or Award to the payment of the
Debt, such proceeds shall be applied on the first Payment Date following such
election to the prepayment of the Loan and shall be accompanied by interest
through the end of the applicable Interest Accrual Period (calculated as if the
amount prepaid were outstanding for the entire Interest Accrual Period) If the
Note has been componentized into multiple Note Components, all prepayments of
the Loan made in accordance with this subparagraph shall be applied to the Note
Components in ascending order of interest rate (i.e., first to the Note
Component with the lowest Interest Rate until its outstanding principal balance
has been reduced to zero, then to the Note Component with the second lowest
Interest Rate until its outstanding principal balance has been reduced to zero,
and so on).

 

(v)                                 In the event Trustor is either entitled to
disbursements from the insurance proceeds or Award proceeds held by Beneficiary
or Beneficiary elects to make such proceeds available to Trustor for the Repair
Work, such proceeds shall be disbursed to Trustor for costs and expenses
incurred by Trustor for the Repair Work following (A) the receipt by Beneficiary
of a written request from Trustor for disbursement and a certification by
Trustor to Beneficiary that the applicable item of Repair Work has been
completed, (B) the delivery to Beneficiary of invoices, receipts or other
evidence

 

17

--------------------------------------------------------------------------------


 

verifying the cost of performing the Repair Work, and (C) for disbursement
requests in excess of $10,000.00 with respect to any single item of Repair Work,
or for any single item of Repair Work that is structural in nature, delivery to
Beneficiary of (1) affidavits, lien waivers or other evidence reasonably
satisfactory to Beneficiary showing that all materialmen, laborers,
subcontractors and any other parties who might or could claim statutory or
common law liens and who are furnishing or have furnished material or labor to
the Trust Property have been paid all amounts due for labor and materials
furnished to the Trust Property, (2) a certification from an inspecting
architect or other third party acceptable to Beneficiary describing the
completed Repair Work and verifying its completion and value, and (3) a new (or
amended) certificate of occupancy for the portion of the Improvements covered by
such Repair Work, if said new certificate of occupancy is required by law, or a
certification by Trustor that no new certificate of occupancy is required by
law. Beneficiary shall not be required to make any such advances more frequently
than one time in any calendar month. Beneficiary may, in any event, require that
all plans and specifications for the Repair Work be submitted to and approved by
Beneficiary prior to commencement of the Repair Work, which approval shall not
be unreasonably withheld, delayed or conditioned. In no event shall Beneficiary
assume any duty or obligation for the adequacy, form or content of any such
plans and specifications, or for the performance, quality or workmanship of any
Repair Work. With respect to disbursements to be made by Beneficiary, no payment
made prior to the final completion of the Repair Work shall exceed ninety
percent (90%) of the value of the Repair Work performed from time to time; funds
other than proceeds of insurance or the Award shall be disbursed prior to
disbursement of such proceeds; and at all times, the undisbursed balance of such
proceeds remaining in the hands of Beneficiary, together with funds deposited
for that purpose or irrevocably committed to the satisfaction of Beneficiary by
or on behalf of Trustor for that purpose, shall be at least sufficient in the
reasonable judgment of Beneficiary to pay for the cost of completion of the
Repair Work, free and clear of all liens or claims for lien. Any surplus which
may remain out of the proceeds of insurance or Award held by Beneficiary after
payment of the costs of the Repair Work shall, in the sole and absolute
discretion of Beneficiary, be retained by Beneficiary and applied to payment of
the Debt or paid to the party or parties legally entitled to such surplus.

 

(vi)                              If Trustor delivers an Arbitration Notice to
Beneficiary, Trustor and Beneficiary shall, within five (5) Business Days after
Beneficiary’s receipt of any such notice, jointly designate an independent and
unaffiliated individual who has not less than ten (10) years experience with
respect to settlement of claims resulting from casualties in respect of
properties similar to the Premises and Improvements. Not later than five
(5) Business Days after such joint designation of such individual, each of
Trustor and Beneficiary shall submit to such individual its separate
determinations of the commercially reasonable settlement amount for the
applicable Casualty together with any documentation and other backup therefor
and shall simultaneously therewith provide a copy of such submission to the
other party. The individual so appointed shall review the applicable submissions
and within ten (10) days after such individual’s designation select one of the
submitted settlement amounts as more accurately reflective of the commercially
reasonable settlement amount. Notice of such selection shall be furnished

 

18

--------------------------------------------------------------------------------


 

to Trustor and Beneficiary by the applicable individual prior to the expiration
of such ten-day period. Upon such selection, Beneficiary shall be authorized to
settle the applicable claim for an amount not less than the settlement amount so
selected without any further right of consent of Trustor.

 

(vii)                           In the event that Trustor and Beneficiary are
unable to agree on one individual to act as arbitrator within the five
(5) Business Day period following Beneficiary’s receipt of the Arbitration
Notice as contemplated under subparagraph (vii) above, then, in such case, the
procedure set forth in this subparagraph (viii) shall be observed in lieu
thereof. Not later than five (5) Business Days after Beneficiary’s receipt of
the applicable notice to arbitrate, Trustor and Beneficiary shall each designate
an independent and unaffiliated individual who has not less than ten (10) years
experience with respect to settlement of claims resulting from casualties in
respect of properties similar to the Premises and Improvements and notify the
other party of such appointment by identifying the appointee. Not later than
five (5) Business Days after both arbitrators are appointed, the two selected
arbitrators shall select a third arbitrator who shall also be an independent and
unaffiliated individual who has not less than ten (10) years experience with
respect to settlement of claims resulting from casualties in respect of
properties similar to the Premises and Improvements, such selection to take
place within five (5) Business Days after such arbitrator’s appointment. Trustor
and Beneficiary shall submit to such third arbitrator their separate
determinations of the commercially reasonable settlement amount together with
any documentation and other backup therefor and shall simultaneously therewith
provide a copy of such submission to the other party. The third arbitrator so
appointed shall review the applicable submissions and within ten (10) days after
such individual’s designation select one of the submitted settlement amounts as
more accurately reflective of the commercially reasonable settlement amount.
Notice of such selection shall be furnished to Trustor and Beneficiary by the
applicable individual prior to the expiration of such ten-day period. Upon such
selection, Beneficiary shall be authorized to settle the applicable claim for an
amount not less than the settlement amount so selected without any further right
of consent of Trustor.

 

(viii)                        Time shall be of the essence with respect to the
performance of any and all rights and obligations under this Paragraph 4. The
decisions of the arbitrator(s), if any, engaged under this Paragraph 4, shall be
final and binding and may not be appealed to any court of competent jurisdiction
or otherwise except upon a claim of fraud or corruption. All of the costs and
expenses of the arbitrator(s), if any, engaged under this Paragraph 4, shall be
the sole responsibility of Trustor.

 

(ix)                                Notwithstanding anything to the contrary
contained herein, the proceeds of insurance or Award disbursed to Trustor in
accordance with the terms and provisions of this Deed of Trust shall be reduced
by the reasonable costs (if any) incurred by Beneficiary in the adjustment and
collection thereof and in the reasonable costs incurred by Beneficiary of paying
out such proceeds (including, without limitation, reasonable attorneys’ fees and
costs paid to third parties for inspecting the Repair Work and reviewing the
plans and specifications therefor).

 

19

--------------------------------------------------------------------------------


 

(b)                                 If Trustor undertakes the Repair Work,
Trustor shall promptly and diligently, at Trustor’s sole cost and expense and
regardless of whether the insurance proceeds or Award, as appropriate, shall be
sufficient for the purpose, complete the Repair Work to restore the Trust
Property as nearly as possible to its value, condition and character immediately
prior to the Casualty or Taking in accordance with the foregoing provisions.

 

(c)                                  Any reduction in the Debt resulting from
Beneficiary’s application of any sums received by it under this Paragraph 4
shall take effect only when Beneficiary actually receives such sums and elects
to apply such sums to the Debt and, in any event, the unpaid portion of the Debt
shall remain in full force and effect and Trustor shall not be excused in the
payment thereof. Partial payments received by Beneficiary, as described in the
preceding sentence, shall be applied against the Note consistent with the
prepayment provisions described therein for casualty or condemnation proceeds.

 

5.               Tax and Insurance Impound.  On each Payment Date, Trustor shall
pay to Beneficiary an amount equal to (a) one-twelfth of the Taxes that
Beneficiary estimates will be payable during the next ensuing twelve (12) months
in order to accumulate with Beneficiary sufficient funds to pay all such Taxes
at least thirty (30) days prior to their respective due dates, and
(b) one-twelfth of the Insurance Premiums that Beneficiary estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Beneficiary sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies. Such amounts shall be deposited to a subaccount
maintained by the Cash Management Bank pursuant to and in accordance with the
Cash Management Agreement, or, at Beneficiary’s option, an account maintained by
Beneficiary or its agent (the subaccount or other account into which said
amounts in (a) and (b) above shall be deposited is hereinafter called the “Tax
and Insurance Impound”).  Trustor’s obligation to make the monthly payment to
Beneficiary shall be satisfied by, and to the extent of, monies collected by the
Cash Management Bank (as such term is defined in Paragraph 53 below) and
deposited into the Tax and Insurance Impound in accordance with the priority for
payment of the Peg Balance (as such term is defined in Paragraph 53 below). 
Trustor agrees to notify Beneficiary immediately of any changes to the amounts,
schedules and instructions for payment of any Taxes and Insurance Premiums of
which it has or obtains knowledge and authorizes Beneficiary or its agent to
obtain the bills for Taxes and Other Charges directly from the appropriate
taxing authority. Beneficiary will apply funds held in the Tax and Insurance
Impound in accordance with the Cash Management Agreement.  In making any payment
relating to the Tax and Insurance Impound, Beneficiary may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof.  If Beneficiary so elects at any time, Trustor shall provide,
at Trustor’s expense, a tax service contract for the Term issued by a tax
reporting agency acceptable to Beneficiary.  If Beneficiary does not so elect,
Trustor shall reimburse Beneficiary for the cost of making annual tax searches
throughout the Term.

 

6.               Escrow Funds.

 

(a)                                  On each Payment Date, Trustor shall pay
$3,458.71 to Beneficiary to be deposited to a subaccount maintained by the Cash
Management Bank pursuant to and in accordance with the Cash Management
Agreement, or, at Beneficiary’s option, an account maintained by Beneficiary or
its agent (the subaccount or other account into which such deposit

 

20

--------------------------------------------------------------------------------


 

shall be deposited is hereinafter called the “Replacement Escrow Fund).
Trustor’s obligation to make the monthly payment to Beneficiary shall be
satisfied by, and to the extent of, monies collected in by the Cash Management
Bank and deposited into the Replacement Escrow Fund in accordance with the
priority of payment of the Peg Balance. Trustor hereby pledges to Beneficiary
any and all monies now or hereafter deposited in the Replacement Escrow Fund as
additional security for the payment of the Debt.

 

Provided that no Event of Default has occurred and is continuing, Beneficiary
shall make disbursements from the Replacement Escrow Fund as requested, in
writing, by Trustor, and approved by Beneficiary in its reasonable discretion,
on a quarterly basis in increments of no less than $5,000 upon delivery by
Trustor of copies of paid invoices (or with respect to requests in excess of
$10,000, unpaid invoices) for the amounts requested, a certification from the
Trustor stating: (a) the nature and type of the related replacement or repair,
(b) that the related replacement or repair (or portion thereof for which
disbursements have been received or requested) has been completed in a good and
workmanlike manner and (c) that the related replacement or repair has been paid
for in full (or, with respect to requests in excess of $10,000, will be paid for
in full from the requested disbursement) and, if required by Beneficiary, lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment. Any disbursement by Beneficiary hereunder
for a capital item in excess of $10,000 and not already paid for by Trustor,
shall be made by joint check, payable to Trustor and the applicable contractor,
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due in connection with such capital item. Beneficiary may require an inspection
of the Trust Property at Trustor’s expense prior to making a disbursement in
order to verify completion of replacements and repairs (or portion thereof for
which disbursements have been received or requested) for which reimbursement is
sought. If Beneficiary elects the option to maintain the Replacement Escrow
Fund, it shall be held in an interest bearing account in Beneficiary’s name at a
financial institution selected by Beneficiary in its sole discretion. All
earnings or interest on the Replacement Escrow Fund shall be and become a part
of such Replacement Escrow Fund and shall be disbursed as provided in this
Paragraph 6(a). All costs and expenses incurred by Beneficiary in establishing
and maintaining such interest bearing account shall be paid by Trustor,
Beneficiary may charge such costs and expenses directly against the Replacement
Escrow Fund, and Trustor shall thereafter promptly pay to Beneficiary for
deposit into the Replacement Escrow Fund the full amount of such charges and
expenses. Upon the occurrence and during the continuance of an Event of Default,
Beneficiary may apply any sums then present in the Replacement Escrow Fund to
the payment of the Debt in any order in its sole discretion. The Replacement
Escrow Fund shall not constitute a trust fund and may be commingled with other
monies held by Beneficiary. Following the delivery and recording of a
satisfaction, release, reconveyance or discharge of this Deed of Trust duly
executed by Beneficiary, any funds remaining on deposit in the Replacement
Escrow Fund will be disbursed to Trustor.

 

(b) On or before September 15, 2005, Trustor shall pay to Beneficiary
$5,033,599.00 (which, as of the date hereof, is the unexpended amount of the
tenant improvement allowance (the “DOJ Allowance”) under Standard Form 2 Lease
Agreement between AGL Investments No. 17 Limited Partnership, L.L.L.P. as
Landlord and the United States of America as tenant dated December 21, 2004, as
amended, for 235,746 rentable square feet (the “DOJ Lease”)), which payment to
Beneficiary shall be deposited to a subaccount maintained by the Cash Management

 

21

--------------------------------------------------------------------------------


 

Bank pursuant to and in accordance with the Cash Management Agreement, or, at
Beneficiary’s election, an account maintained by Beneficiary or its agent, as a
reserve for tenant improvement and leasing commission obligations (the
subaccount or other account into which such deposit shall be deposited is
hereinafter called the “DOJ Allowance Fund”). Trustor hereby pledges to
Beneficiary any and all monies now or hereafter deposited in the DOJ Allowance
Fund as additional security for the payment of the Debt. Provided that no Event
of Default has occurred and is continuing, Beneficiary shall make an initial
disbursement to Trustor from the DOJ Allowance Fund of the amount then on
deposit in the DOJ Allowance Fund which is in excess of then remaining DOJ
Allowance amount (as demonstrated by Trustor by evidence reasonably satisfactory
to Beneficiary). Thereafter, provided that no Event of Default has occurred and
is continuing, Beneficiary shall make periodic disbursements to Trustor from the
DOJ Allowance Fund in the amounts and at the times Trustor is obligated to
expend or has expended such amounts under the DOJ Lease but in increments of no
less than $1,000.00. Such disbursements shall be made upon delivery by Trustor
of copies of paid invoices (or with respect to requests in excess of $10,000.00,
unpaid invoices) for the amounts requested, a certification from Trustor stating
(i) the nature and type of the related improvement, (ii) that the related
improvement (or portion thereof for which disbursements have been received or
requested) has been completed in a good and workmanlike manner and (iii) that
the related improvement (or portion thereof for which disbursements have been
received or requested) has been paid in full (or, with respect to requests in
excess of $10,000.00, will be paid for in full from the requested disbursement)
and, if required by Beneficiary, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested payment.
Any disbursement by Beneficiary hereunder in excess of $10,000.00 and not
already paid for by Trustor, may be made in Beneficiary’s reasonable discretion
by joint check, payable to Trustor and the applicable contractor, supplier,
materialman, mechanic, subcontractor, broker or other party to whom payment is
due in connection with such disbursement. Beneficiary may require an inspection
of the Trust Property at Trustor’s expense prior to making a disbursement in
order to verify completion of improvements (or portion thereof for which
disbursements have been received or requested) for which reimbursement is
sought. If there is a balance remaining in the DOJ Allowance Fund after
completion of the tenant improvement work under the DOJ Lease for which The
United States of America is entitled to a credit against its rental, such
remaining balance shall be transferred to the Rent Credit Escrow Fund (defined
below) and shall be disbursed to Trustor in accordance with the provisions of
Paragraph 6(c). If Beneficiary exercises the option itself to maintain the DOJ
Allowance Fund, it shall be held in an interest bearing account in Beneficiary’s
name at a financial institution selected by Beneficiary in its sole discretion.
All earnings or interest on the DOJ Allowance Fund shall be and become a part of
such DOJ Allowance Fund and shall be disbursed as provided in this Paragraph
6(b). All costs and expenses incurred by Beneficiary in establishing and
maintaining such interest bearing account shall be paid by Trustor, Beneficiary
may charge such costs and expenses directly against the DOJ Allowance Fund, and
Trustor shall thereafter promptly pay to Beneficiary for deposit into the DOJ
Allowance Fund the full amount of such charges and expenses. Upon the occurrence
and during the continuance of an Event of Default, Beneficiary may apply any
sums then present in the DOJ Allowance Fund to the payment of the Debt in any
order in its sole discretion. The DOJ Allowance Fund shall not constitute a
trust fund and may be commingled with other monies held by Beneficiary.
Following the delivery and recording of a satisfaction, release, reconveyance or
discharge of this Deed of

 

22

--------------------------------------------------------------------------------


 

Trust duly executed by Beneficiary, any funds remaining on deposit in the DOJ
Allowance Fund will be disbursed to Trustor.

 

(c)                                  Concurrently with the funding of the Loan,
Trustor shall pay to Beneficiary $464,016.00, the amount of the rent credit due
the United States of America as tenant under the DOJ Lease, for deposit into an
account maintained by Beneficiary or its agent (the “Rent Credit Escrow Fund”).
Trustor hereby pledges to Beneficiary any and all monies now or hereafter
deposited in the Rent Credit Escrow Fund as additional security for the payment
of the Debt. Provided that no Event of Default has occurred and is continuing,
Beneficiary shall make disbursements to Trustor from the Rent Credit Escrow Fund
as and when reduced rent under the DOJ Lease is paid, in the amount of the
credit or rent reduction reflected by the rent payment. The Rent Credit Escrow
Fund shall be held in an interest bearing account in Beneficiary’s name at a
financial institution selected by Beneficiary in its sole discretion. All
earnings or interest on the Rent Credit Escrow Fund shall be and become a part
of such DOJ Allowance Fund and shall be disbursed as provided in this Paragraph
6(c).  All costs and expenses incurred by Beneficiary in establishing and
maintaining such interest bearing account shall be paid by Trustor, Beneficiary
may charge such costs and expenses directly against the Rent Credit Escrow Fund,
and Trustor shall thereafter promptly pay to Beneficiary for deposit into the
Rent Credit Escrow Fund the full amount of such charges and expenses. Upon the
occurrence and during the continuance of an Event of Default, Beneficiary may
apply any sums then present in the Rent Credit Escrow Fund to the payment of the
Debt in any order in its sole discretion. The Rent Credit Escrow Fund shall not
constitute a trust fund and may be commingled with other monies held by
Beneficiary. Any funds remaining on deposit in the Rent Credit Escrow Fund will
be disbursed to Trustor on the earlier to occur of expiration of the term of the
DOJ Lease or the delivery and recording of a satisfaction, release, reconveyance
or discharge of this Deed of Trust duly executed by Beneficiary.

 

(d)                                 Trustor shall pay to Beneficiary all funds
received by Trustor from tenants in connection with the cancellation of any
Leases (hereinafter “Cancelled Lease”), including, but not limited to, any
cancellation fees, penalties, tenant improvements, leasing commissions or other
charges (together the “Cancellation Payments”), and such funds shall be
deposited to a subaccount maintained by the Cash Management Bank pursuant to and
in accordance with the Cash Management Agreement, or, at Beneficiary’s election,
an account maintained by Beneficiary or its agent, as a reserve for tenant
improvement and leasing commissions in respect of the Cancelled Lease premises
(the subaccount or other account into which such deposit shall be deposited is
hereinafter called the “Cancelled Lease Escrow Fund”).  Notwithstanding the
foregoing, at its sole election Mortgagee may cause all or any portion of the
Cancellation Payments to be deposited into the Rollover Escrow Fund (hereinafter
defined) and disbursed, in accordance with the terms governing the Rollover
Escrow Fund, for expenses relating to the re-leasing of the space with respect
to which they were paid provided that upon execution of a New Lease (hereafter
defined) Beneficiary shall cause all or a part of the balance in the Cancelled
Lease Escrow Fund to be deposited (to the extent funds are available therefor)
into the Rollover Escrow Fund and held pursuant to the terms thereof in an
amount equal to the leasing commissions, tenant improvement and other allowances
and other costs related to the New Lease required to be paid by the landlord
thereunder. Trustor hereby pledges to Beneficiary any and all monies now or
hereafter deposited in the Cancelled Lease Escrow Fund as additional security
for

 

23

--------------------------------------------------------------------------------


 

the payment of the Debt. Provided that no Event of Default has occurred and is
continuing, Beneficiary shall make disbursements from the Cancelled Lease Escrow
Fund as follows: (i) the entire amount on deposit in the Cancelled Lease Escrow
Fund shall be disbursed to Trustor following receipt by Beneficiary of a fully
executed Lease covering the space that had been covered by the Cancelled Lease
and which otherwise complies with the requirements for Leases entered into by
Trustor in accordance with Paragraph 7 below and the separate Assignment of
Leases and Rents from Trustor to Beneficiary (a “New Lease”), a signed tenant
estoppel certificate in form and substance reasonably satisfactory to
Beneficiary from the tenant under the New Lease to the effect that (1) Trustor
has delivered possession to such tenant of all of the space covered by such New
Lease, (2) all tenant improvements obligations of landlord under such New Lease
have been satisfied, (3) tenant knows of no defaults on such landlord’s part
under such New Lease, and (4) tenant is paying rent as required under such New
Lease without setoff or deduction, and (ii) prior to the time, if ever, that
Trustor satisfies the conditions of clause (i) immediately preceding,
Beneficiary shall disburse to Trustor on the first day of each calendar month
commencing the first full calendar month after Beneficiary’s receipt from
Trustor of the Cancellation Payments an amount equal to the monthly base rental
payment that was last payable under the Cancelled Lease, which disbursement
shall continue each month until the earlier of either the disbursement of all
funds in the Cancelled Lease Escrow Fund or the occurrence of an Event of
Default. If Beneficiary elects the option itself to maintain the Cancelled Lease
Escrow Fund, it shall be held in an interest bearing account in Beneficiary’s
name at a financial institution selected by Beneficiary in its sole discretion.
All earnings or interest on the Cancelled Lease Escrow Fund shall be and become
a part of such Cancelled Lease Escrow Fund and shall be disbursed as provided in
this Paragraph 6(d).  All costs and expenses charged by the financial
institution where the Cancelled Lease Escrow Fund account is held shall be paid
by Trustor; Beneficiary may charge such costs and expenses directly against the
Cancelled Lease Escrow Fund; and Trustor shall thereafter pay to Beneficiary on
demand for deposit into the Cancelled Lease Escrow Fund the full amount of such
costs and expenses. Upon the occurrence and during the continuance of an Event
of Default, Beneficiary may apply any sums then present in the Cancelled Lease
Escrow Fund to the payment of the Debt in any order in its sole discretion. The
Cancelled Lease Escrow Fund shall not constitute a trust fund and may be
commingled with other monies held by Beneficiary. Following the delivery and
recording of a satisfaction, release, reconveyance or discharge of this Deed of
Trust duly executed by Beneficiary, any funds remaining on deposit in the
Cancelled Lease Escrow Fund will be disbursed to Trustor.

 

(e)                                  The subaccount maintained by the Cash
Management Bank pursuant to and in accordance with the Cash Management
Agreement, or, at Beneficiary’s election, an account maintained by Beneficiary
or its agent, as a reserve for tenant improvement and leasing commission
obligations for monies paid over as provided in Paragraph 6(d) above is
hereinafter called the “Rollover Escrow Fund”). Trustor hereby pledges to
Beneficiary any and all monies now or hereafter deposited in the Rollover Escrow
Fund as additional security for the payment of the Debt. Provided that no Event
of Default has occurred and is continuing, Beneficiary shall make disbursements
from the Rollover Escrow Fund for expenses reasonably incurred by Trustor for
new Leases entered into by Trustor in accordance with the provisions of
Paragraph 7 below. All such expenses shall be approved by Beneficiary in its
reasonable discretion. Provided that no Event of Default shall exist and remain
uncured, Beneficiary shall make disbursements as requested by Trustor on a
monthly basis in increments of no less than $1,000.00 upon delivery by

 

24

--------------------------------------------------------------------------------


 

Trustor of copies of paid invoices (or with respect to requests in excess of
$10,000.00, unpaid invoices) for the amounts requested for tenant improvements
and leasing commissions, the newly executed Lease, extension, renewal, or
modification, a certification for tenant improvement disbursements from the
Trustor stating (i) the nature and type of the related improvement, (ii) that
the related improvement (or portion thereof for which disbursements have been
received or requested) has been completed in a good and workmanlike manner and
(iii) that the related improvement (or portion thereof for which disbursements
have been received or requested) has been paid in full (or, with respect to
requests in excess of $10,000.00, will be paid for in full from the requested
disbursement) or a certification for leasing commission disbursements stating
that such leasing commission has been paid in full (or, with respect to requests
in excess of $10,000.00, will be paid for in full from the requested
disbursement) and, if required by Beneficiary, lien waivers and releases from
all parties furnishing materials and/or services in connection with the
requested payment. Any disbursement by Beneficiary hereunder in excess of
$10,000.00 and not already paid for by Trustor, may be made in Beneficiary’s
reasonable discretion by joint check, payable to Trustor and the applicable
contractor, supplier, materialman, mechanic, subcontractor, broker or other
party to whom payment is due in connection with such disbursement. Beneficiary
may require an inspection of the Trust Property at Trustor’s expense prior to
making a disbursement in order to verify completion of improvements (or portion
thereof for which disbursements have been received or requested) for which
reimbursement is sought. If Beneficiary exercises the option itself to maintain
the Rollover Escrow Fund, it shall be held in an interest bearing account in
Beneficiary’s name at a financial institution selected by Beneficiary in its
sole discretion. All earnings or interest on the Rollover Escrow Fund shall be
and become a part of such Rollover Escrow Fund and shall be disbursed as
provided in this Paragraph 6(e). All costs and expenses incurred by Beneficiary
in establishing and maintaining such interest bearing account shall be paid by
Trustor, Beneficiary may charge such costs and expenses directly against the
Rollover Escrow Fund, and Trustor shall thereafter promptly pay to Beneficiary
for deposit into the Rollover Escrow Fund the full amount of such charges and
expenses. Upon the occurrence and during the continuance of an Event of Default,
Beneficiary may apply any sums then present in the Rollover Escrow Fund to the
payment of the Debt in any order in its sole discretion. The Rollover Escrow
Fund shall not constitute a trust fund and may be commingled with other monies
held by Beneficiary. Following the delivery and recording of a satisfaction,
release, reconveyance or discharge of this Deed of Trust duly executed by
Beneficiary, any funds remaining on deposit in the Rollover Escrow Fund will be
disbursed to Trustor.

 

7.               Leases and Rents.

 

(a)                                  For Ten Dollars ($10.00) and other good and
valuable consideration, including the indebtedness evidenced by the Note, the
receipt and sufficiency of which are hereby acknowledged and confessed, Trustor
has absolutely GRANTED, BARGAINED, SOLD, and CONVEYED, and by these presents
does absolutely and unconditionally GRANT, BARGAIN, SELL, and CONVEY the Rents
unto Beneficiary, in order to provide a source of future payment of the Debt
subject only to the permitted exceptions applicable thereto and the License
(herein defined), it being the intention of Trustor and Beneficiary that this
conveyance be presently and immediately effective; TO HAVE AND TO HOLD the Rents
unto Beneficiary, forever, and Trustor does hereby bind itself, its successors
and assigns, to warrant and forever defend the title to the Rents unto
Beneficiary against every person whomsoever lawfully claiming or to claim the

 

25

--------------------------------------------------------------------------------


 

same or any part thereof; provided, however, that if Trustor shall pay or cause
to be paid the Debt as and when the same shall become due and payable and shall
perform and discharge or cause to be performed and discharged the Obligations on
or before the date the same are to be performed and discharged, then this
assignment shall terminate and be of no further force and effect, and all
rights, titles, and interests conveyed pursuant to this assignment of rents
shall become vested in Trustor without the necessity of any further act or
requirement by Trustor, Trustee or Beneficiary.

 

(b)                                 Except as otherwise expressly provided by
the terms of the Cash Management Agreement, Beneficiary hereby grants to Trustor
a limited license (the “License”) subject to termination of the License in
accordance with the applicable terms and provisions of Paragraph 25 hereof, to
exercise and enjoy all incidences of the status of a lessor with respect to the
Rents, including without limitation, the right to collect, demand, sue for,
attach, levy, recover, and receive the Rents, and to give proper receipts,
releases, and acquittances therefor.  Trustor hereby agrees to receive all Rents
and hold the same as a trust fund to be applied, and to apply the Rents so
collected, first to the payment of the Debt, next to the performance and
discharge of the Obligations, and next to the payment of all expenses associated
with the ownership and operation of the Premises and Improvements.  The
agreement of Trustor to receive and apply Rents as aforesaid shall not be
construed as prohibiting distributions of net cash flow to the holders of direct
and indirect interests in Trustor in the ordinary course of business following
payment of the amounts currently due and owing in respect of the Loan and
payment of expenses associated with the ownership and operation of the Premises
and Improvements. Neither this Assignment nor the receipt of Rents by
Beneficiary shall effect a pro tanto payment of any portion of the Debt, and
such Rents shall be applied as provided in this Paragraph 7.  Furthermore, and
notwithstanding the provisions of this Paragraph 7, no credit shall be given by
Beneficiary for any Rents until the money collected is actually received by
Beneficiary, and no such credit shall be given for any Rents after termination
or revocation of the license (except to the extent, if any, that Rents are
actually received by Beneficiary and applied upon or after said receipt to the
Debt), after foreclosure or other transfer of the Trust Property (or part
thereof from which Rents are derived pursuant to this Deed of Trust) to
Beneficiary or any other third party.

 

(c)                                  Upon receipt from Beneficiary of a Lease
Rent Notice (as defined in Paragraph 25 hereof), each lessee under the Leases is
hereby authorized and directed to pay directly to Beneficiary all Rents
thereafter accruing, and the receipt of Rents by Beneficiary shall be a release
of such lessee to the extent of all amounts so paid.  The receipt by a lessee
under the Leases of a Lease Rent Notice shall be sufficient authorization for
such lessee to make all future payments of Rents directly to Beneficiary and
each such lessee shall be entitled to rely on such Lease Rent Notice and shall
have no liability to Trustor for any Rents paid to Beneficiary after receipt of
such Lease Rent Notice.  Rents so received by Beneficiary for any period prior
to foreclosure under this Deed of Trust or acceptance of a deed in lieu of such
foreclosure shall be applied by Beneficiary to the payment of the following in
such order and priority as Beneficiary shall determine:  (i) the Debt and all
expenses incident to taking and retaining possession of the Trust Property
and/or collecting Rent as it becomes due and payable and (ii) all expenses
associated with the ownership and operation of the Premises and Improvements. In
no event will this Paragraph 7 reduce the Debt except to the extent, if any,
that Rents are actually received by Beneficiary and applied upon or after said
receipt to the Debt in accordance with the preceding sentence. Without impairing
its rights hereunder, Beneficiary may, at its option, at any time and

 

26

--------------------------------------------------------------------------------


 

from time to time, release to Trustor Rents so received by Beneficiary or any
part thereof. As between Trustor and Beneficiary, and any person claiming
through or under Trustor, other than any lessee under the Leases who has not
received a Lease Rent Notice, this Assignment of Rents is intended to be
absolute, unconditional and presently effective (and not an assignment for
additional security), and the Lease Rent Notice hereof is intended solely for
the benefit of each such lessee and shall never inure to the benefit of Trustor
or any person claiming through or under Trustor, other than a lessee who has not
received such notice. It shall never be necessary for Beneficiary to institute
legal proceedings of any kind whatsoever to enforce the provisions of this Deed
of Trust with respect to Rents. TRUSTOR SHALL HAVE NO RIGHT OR CLAIM AGAINST ANY
LESSEE FOR THE PAYMENT OF ANY RENTS TO BENEFICIARY HEREUNDER, AND TRUSTOR HEREBY
INDEMNIFIES AND AGREES TO HOLD FREE AND HARMLESS EACH LESSEE FROM AND AGAINST
ALL LIABILITY, LOSS, COST, DAMAGE OR EXPENSE SUFFERED OR INCURRED BY SUCH LESSEE
BY REASON OF SUCH LESSEE’S COMPLIANCE WITH ANY DEMAND FOR PAYMENT OF RENTS MADE
BY BENEFICIARY CONTEMPLATED BY THIS DEED OF TRUST.

 

(d)                                 At any time during which Trustor is
receiving Rents directly from any of the lessees under the Leases, Trustor
shall, upon receipt of written direction from Beneficiary, make demand and/or
sue for all Rents due and payable under one or more Leases, as directed by
Beneficiary, as it becomes due and payable, including Rents which are past due
and unpaid.  If Trustor fails to take such action, or at any time during which
Trustor is not receiving Rents directly from lessees under the Leases,
Beneficiary shall have the right (but shall be under no duty) to demand, collect
and sue for, in its own name or in the name of Trustor, all Rents due and
payable under the Leases, as it becomes due and payable, including Rents which
are past due and unpaid.

 

(e)                                  Security deposits of tenants, whether held
in cash or any other form, shall not be commingled with any other funds of
Trustor if to do so would violate applicable law or the term of the Leases.  If
in cash, security deposits shall be deposited by Trustor at such commercial or
savings bank or banks as may be reasonably satisfactory to Beneficiary.  Any
bond or other instrument which Trustor is permitted to hold in lieu of cash
security deposits under any applicable legal requirements shall be maintained in
full force and effect in the full amount of such deposits unless replaced by
cash deposits as hereinabove described, shall be issued by an institution
reasonably satisfactory to Beneficiary, shall, if permitted pursuant to any
legal requirements, name Beneficiary as payee or beneficiary thereunder (or at
Beneficiary’s option, be fully assignable to Beneficiary) and shall, in all
respects, comply with any applicable legal requirements and otherwise be
reasonably satisfactory to Beneficiary.  Trustor shall, upon request, provide
Beneficiary with evidence reasonably satisfactory to Beneficiary of Trustor’s
compliance with the foregoing.  Whenever an Event of Default has occurred and is
continuing, Trustor shall, upon Beneficiary’s request, if permitted by any
applicable legal requirements, turn over to Beneficiary the security deposits
(and any interest theretofore earned thereon) with respect to all or any portion
of the Trust Property, to be held by Beneficiary subject to the terms of the
Leases.

 

27

--------------------------------------------------------------------------------


 

(f)                                    Trustor covenants and agrees (i) to the
extent reasonably necessary to avoid a Material Adverse Effect, to perform
punctually all obligations and agreements to be performed by it as lessor or
party thereto under any Lease, and under any operating agreement, reciprocal
easement agreement or similar such agreement; (ii) to the extent reasonably
necessary to avoid a Material Adverse Effect, to do all things necessary or
appropriate in the ordinary course of its business to compel performance by each
other party to each of such instruments of such other party’s obligations and
agreements thereunder; (iii) not to collect any of the Rents more than one
(1) month in advance; (iv) not to execute any other assignment of lessor’s
interest in the Leases or the Rents and (v) not to permit any subletting of any
space covered by a Lease or an assignment of the tenant’s rights under a Lease
except in strict accordance with the terms of such Lease. Except as otherwise
permitted hereunder, Trustor shall not give any notice, approval or consent or
exercise any rights under or in respect of any Lease or any of such other
instruments, which action, omission, notice, approval, consent or exercise of
rights would release any tenant or other party from, or reduce any tenant’s or
any other party’s obligations or liabilities under, or would result in the
termination, surrender or assignment of, or the amendment or modification of in
any material adverse respect, or would impair the validity of, any Lease or any
of such other instruments, if any of the foregoing would result in a Material
Adverse Effect, without the prior written consent of Beneficiary, and any
attempt to do any of the foregoing without such consent shall be of no force and
effect.  For purposes hereof, “Material Adverse Effect” means a material adverse
effect upon (i) the business operations, assets or condition (financial or
otherwise) of Trustor, (ii) the ability of Trustor to perform, or of Beneficiary
to enforce, any material provision of any Loan Document, or (iii) the value, use
or enjoyment of the Trust Property or the operation thereof.

 

(g)                                 Trustor will promptly deliver to Beneficiary
a copy of any notice from any other party to an operating agreement, reciprocal
easement agreement or similar such agreement, or any tenant under any Lease
(other than any Lease covering a residential dwelling unit or manufactured or
mobile home pad site), in any such case claiming that Trustor is in default in
the performance or observance of any of the terms, covenants or conditions
thereof to be performed or observed by Trustor and Trustor will use commercially
reasonable efforts to provide in each Lease (other than any Lease covering a
residential dwelling unit or manufactured or mobile home pad site) executed
after the date hereof to which Trustor is a party that any tenant delivering any
such notice shall send a copy of such notice directly to Beneficiary.  Following
Beneficiary’s written request, Trustor shall deliver to Beneficiary a duplicate
original or certified copy of each Lease covering any portion of the Premises or
Improvements.

 

(h)                                 Trustor shall not enter into any Lease after
the date hereof that would, evaluated alone or in conjunction with any then
existing Leases, result in any Material Adverse Effect of the fair market value,
as of the date such Lease is executed by Trustor, of the Premises or
Improvements. Trustor may enter into any Lease which is not inconsistent with
the provisions of this Paragraph 7 and the other applicable provisions of this
Deed of Trust and the Loan Documents, if any. Each Lease entered into after the
date hereof and each renewal or extension on or after the date hereof of any
Lease (a “Renewal Lease”) shall (i) be with a tenant whom Trustor has reasonably
determined is creditworthy in light of the financial obligations to be assumed
by such tenant under the Lease or Renewal Lease, (ii) have an initial term of
not less than three (3) or more than ten (10) years, except Leases covering
residential dwelling units, (iii)

 

28

--------------------------------------------------------------------------------


 

provide for rent and other items to be payable in amounts at least equal to the
fair market rental value (taking into account the type and quality of the tenant
and the space covered by such Lease), as of the date such Lease or Renewal Lease
is executed by Trustor (unless, in the case of a Renewal Lease, the rent payable
during such renewal, or a formula or other method to compute such rent, is
provided for in the original Lease), (iv) not have a Material Adverse Effect on
the value of the Premises and Improvements as a whole or the ability of Trustor
to pay the Debt, (v) constitute an arm’s-length transaction with a bona fide,
independent third-party tenant, (vi) be expressly subject and subordinate to
this Deed of Trust and contain provisions for the agreement by the tenant
thereunder to attorn to Beneficiary and any purchaser at a foreclosure sale,
such attornrnent to be self-executing and effective upon acquisition of title to
the Premises and Improvements by any purchaser at a foreclosure sale, provided
that, if Beneficiary has approved such Lease, the aforesaid subordination may be
conditioned upon Beneficiary executing a non-disturbance agreement in
Beneficiary’s customary form (vii) require the tenant thereunder to execute and
deliver to Trustor an estoppel certificate addressing the issues set forth in
Paragraph 12(b) of this Deed of Trust, and (viii) be written on the standard
form of lease (without any material changes) approved in writing by Beneficiary
(or in the case of any renewal or extension, on the form of the lease previously
executed by such tenant prior to such renewal or extension) or in the case of a
lease where the tenant is the United States of America or any agency thereof, on
the standard form of Government lease or otherwise approved in writing by
Beneficiary. Subject to the provisions below covering Material Leases, Trustor
may, without the consent of Beneficiary, amend, modify or waive the provisions
of any Lease, provided that such action is in the normal course of Trustor’s
business in a manner which is consistent with sound and customary leasing and
management practices for similar properties in the community in which the
Improvements are located, does not have a Material Adverse Effect upon the value
of any of the Premises and Improvements, and provided further that such Lease,
as amended, modified or waived, is otherwise in compliance with the requirements
of this Deed of Trust and the other Loan Documents, as applicable. Following
Beneficiary’s written request, Trustor shall deliver to Beneficiary a duplicate
original or certified copy of the amendment, modification or waiver. Subject to
the provisions below covering Material Leases, Trustor may terminate or permit
the termination of any Lease or accept surrender of all or any portion of the
space demised under any Lease or acquire any Lease or reduce the rentals
reserved under or shorten the term of any Lease so long as such action is in the
normal course of Trustor’s business in a manner which is consistent with sound
and customary leasing and management practices for similar properties in the
community in which the Improvements are located, and does not materially
adversely affect the value of the Premises and Improvements (taking into account
the planned alternative uses of the space) or the ability of Trustor to pay the
Debt. All Leases and Renewal Leases, and amendments, modifications, terminations
or waivers thereof not meeting the foregoing requirements may not be entered
into by Trustor without the prior written approval of Beneficiary.

 

(i)                                     Trustor shall not enter into any Lease
with an affiliate of Trustor without the prior written consent of Beneficiary.
Trustor shall not enter into any Lease that grants the tenant thereunder a right
or option to purchase all or any portion of the Premises and Improvements.

 

(j)                                     Notwithstanding anything contained
herein to the contrary, Trustor shall not, without the prior written consent of
Beneficiary, enter into, renew, extend, amend, modify, waive

 

29

--------------------------------------------------------------------------------


 

any provisions of, terminate, permit the termination of, or accept surrender of
all or any portion of the space demised under, any Material Lease. The term
“Material Lease” shall mean any Lease which (i) when aggregated with all other
Leases at the Trust Property with the same tenant, and assuming the exercise of
all expansion rights and all preferential rights to lease additional space
contained in such Lease, is expected to contribute more than 10% of the base
contractual rental revenue of the Trust Property during any 12-month period
(after adjustment to eliminate the effect of free rent periods) or to cover more
than 25,000 rentable square feet, (ii) contains an option or preferential right
to purchase all or any portion of the Trust Property, (iii) is with an affiliate
of Trustor as tenant, or (iv) is entered into during the continuance of an Event
of Default. Nothing in this subparagraph shall prohibit Trustor from accepting a
tenant’s election of a right to extend the term of any Material Lease existing
as of the date hereof or which Material Lease is subsequently approved by
Beneficiary pursuant to the terms hereof if such right to extend is expressly
provided for in such Material Lease, the exercise of such right is at the sole
option of the tenant thereunder and the length of the extended term and the
rental to be paid during the extended term are fixed amounts or formula amounts
set forth in such Material Lease.

 

(k)                                  Any Lease, Renewal Lease, Material Lease,
or modification, amendment, wavier, renewal or extension of a Lease or Material
Lease that may not be entered into by Trustor under this Deed of Trust without
the prior approval of the Beneficiary (a “Lease Under Review”) must be submitted
to Beneficiary together with a comparison of such Lease Under Review compared
against the standard form of lease then being used by Trustor. Beneficiary shall
have fifteen (15) Business Days after its acknowledged receipt of a Lease Under
Review to approve or disapprove the same or to request additional information or
materials in connection with its review (the “Additional Due Diligence
Material”). If Beneficiary disapproves a Lease Under Review, Beneficiary shall
provide Trustor with a written explanation of the reasons for disapproval. If
Beneficiary has not approved or disapproved a Lease Under Review within fifteen
(15) Business Days of its acknowledged receipt of such Lease Under Review or of
the Additional Due Diligence Material, if any, Beneficiary requested as provided
above, then such Lease Under Review shall be deemed approved.

 

(l)                                     With respect to Leases where the tenant
is the United States of America or any agency thereof, which are written on the
standard form of Government lease, Beneficiary agrees by accepting this Deed of
Trust that the subordination thereof to the lien of this Deed of Trust shall not
operate to affect adversely any right of the tenant under such Lease so long as
the tenant is not in default under such Lease.

 

8.               Transfer or Encumbrance of the Trust Property.

 

(a)                                  Trustor acknowledges that Beneficiary has
examined and relied on the creditworthiness and experience of Trustor and its
controlling principals in owning and operating properties such as the Trust
Property in agreeing to make the Loan, and that Beneficiary will continue to
rely on Trustor’s ownership of the Trust Property as a means of maintaining the
value of the Trust Property as security for repayment of the Debt. Trustor
acknowledges that Beneficiary has a valid interest in maintaining the value of
the Trust Property so as to ensure that, should Trustor default in the repayment
of the Debt or performance of the Obligations, Beneficiary can recover the Debt
by a sale of the Trust Property. Accordingly, except for

 

30

--------------------------------------------------------------------------------


 

Transfers (as defined below) expressly permitted by the terms of this Deed of
Trust below, Trustor covenants and agrees not to effect any Transfer or permit
any Transfer to occur without in each instance the prior written consent of
Beneficiary, which consent may be withheld in Beneficiary’s sole discretion. Any
Transfer not expressly permitted by this Deed of Trust made without the prior
written consent of Beneficiary shall constitute an Event of Default and
Beneficiary shall have the option to exercise any and all remedies on account of
the same, including accelerating the Maturity Date and declaring the entire
outstanding Debt immediately due and payable. Any consent by Beneficiary to a
Transfer shall be conditioned, among other things, upon delivery of a legal
opinion letter in form and substance reasonably acceptable to Beneficiary
addressing the “bankruptcy remote” and other issues commonly found in so-called
“non-consolidation legal opinions” issued by counsel reasonably acceptable to
Beneficiary. Subject to Paragraph 8(i), transfers of ownership interests in
Trustor and of ownership interests in any entity that directly or indirectly
holds an ownership interest in Trustor, which transfers are not Transfers as
defined herein, are permitted.

 

(b)                                 The term “Transfer” means (i) any voluntary
or involuntary, sale, conveyance, assignment, alienation, disposition, mortgage,
encumbrance, pledge or other transfer of all or any part of the Trust Property
(including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and, as well as any option
to purchase, right of first refusal, right of first offer or similar right),
(ii) if the enforcement of the following could result in a Change of Control,
any mortgage, lien, pledge, collateral assignment, preference, priority,
security interest, or any other encumbrance or charge on or affecting any direct
or indirect equity interest in, or right to distributions from, Trustor, 1425
Holdings, 1425 Investors or 1425 GP (including any similar transaction having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any other jurisdiction, domestic or foreign, as well as any
option to purchase, right of first refusal, right of first offer or similar
right), (iii) the issuance of preferred equity if such issuance would result in
a Change of Control (or debt granting the holder thereof rights substantially
similar to those generally associated with preferred equity) by Trustor, 1425
Holdings, 1425 Investors or 1425 GP (preferred equity being defined as equity
that upon the occurrence of a default with respect to such preferred equity can
result in increased ownership or voting rights of the holder of such preferred
equity), (iv) Trustor shall be divested of its title to the Trust Property or
any interest therein, in any manner or way, whether voluntarily or
involuntarily, or (v) a Change of Control. A Transfer includes, without
limitation, (A) an installment sales agreement wherein Trustor agrees to sell
the Trust Property or any part thereof for a price to be paid in installments;
(B) an agreement by Trustor leasing all or a substantial part of the Premises or
Improvements for other than actual occupancy by a space tenant thereunder
pursuant to a Lease in accordance with the terms of the applicable Loan
Documents; (C) a sale, assignment, pledge, encumbrance or other transfer of, or
the grant of a security interest in, Trustor’s right, title and interest in and
to any Leases or any Rents; (D) any Change of Control of Trustor, 1425 Holdings,
1425 Investors or 1425 GP.

 

For purposes of this Deed of Trust, the following terms shall have the following
meanings:

 

31

--------------------------------------------------------------------------------


 

“Change of Control” means (i) the failure of Trustor to be Controlled (either
directly or though intermediary entities) by 1425 GP or, upon and following
(A) its formation, (B) its shares becoming publicly traded on a national
securities exchange or through the NASDAQ national markets system, and (C) it
having a net worth of not less than $50,000,000.00, by Republic Properties
Trust, a to be formed Maryland corporation (“RPT”), or by one or more Qualified
Equityholders (individually or collectively) or (ii) if Trustor is not
Controlled (either directly or though intermediary entities) by RPT or by one or
more Qualified Equityholders (individually or collectively), the failure of 1425
GP to be Controlled by one or more of the following: Richard Kramer, Steven
Grigg, Mark Keller and any members of the family (or any one or more trusts for
the benefit of any member or members of the family of) any of the foregoing
individuals, provided that in order to include any such family member or trust
in the group that has Control, at least one such family member who individually
or with others has Control, or the trustee(s) of such a trust which itself or
with others has Control, must have experience in managing and operating
properties such as the Trust Property.

 

“Control” of any entity means (a) the ownership, directly or indirectly, of at
least 51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and (b) the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such entity, whether through the ability to exercise voting power, by contract
or otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto); provided, however, that for purposes of determining whether 1425 GP
Controls any entity, the provisions of clause (a) shall not apply.

 

“Qualified Equityholder” means a bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, real estate company, investment fund or an institution substantially
similar to any of the foregoing, provided in each case that (x) such person has
total assets (in name or under management) in excess of $2 billion and (except
with respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder’s equity in excess of $1 billion (in both cases,
exclusive of the Trust Property), and is regularly engaged in the business of
owning and operating office properties in major metropolitan areas, and (y)
Rating Confirmation is received with respect thereto.

 

(c)                                  Beneficiary shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
any Transfer made without Beneficiary’s prior written consent. This provision
shall apply to every Transfer whether voluntary or not, or whether or not
Beneficiary has consented to any previous Transfer.

 

(d)                                 Beneficiary’s consent to any Transfer shall
not be deemed to be a waiver of Beneficiary’s right to require such consent to
any future Transfer.  Any Transfer made in contravention of this Paragraph 8
shall be null and void and of no force and effect.

 

(e)                                  In connection with the review, approval and
documentation of any Transfer, Trustor shall pay or reimburse Beneficiary on
demand all reasonable out-of-pocket expenses (including, without limitation,
reasonable attorneys’ fees and disbursements, title search costs and

 

32

--------------------------------------------------------------------------------


 

title insurance endorsement premiums, rating agency fees, and the cost of legal
opinions relating to REMIC or similar tax issues) incurred by Beneficiary in
connection with the review, approval and documentation of such Transfer.

 

(f)                                    Notwithstanding anything to the contrary
in this Paragraph 8, Trustor shall have the right to transfer the Trust Property
in its entirety (a “Property Transfer”) if, and only if, all of the following
conditions are first satisfied:

 

(i)                                     No Event of Default or event which with
the giving of notice or the passage of time would constitute an Event of Default
shall exist.

 

(ii)                                  Trustor gives Beneficiary written notice
of the terms of such prospective Property Transfer not less than sixty (60) days
before the date on which such Property Transfer is scheduled to be consummated
and, concurrently therewith, gives Beneficiary all reasonable information
concerning the proposed transferee of the Trust Property (“Transferee”) and the
proposed person or entity that will assume Guarantors obligations under the
Guaranty and other Loan Documents executed by Guarantor (“Transferee Guarantor”)
as Beneficiary would require in evaluating an initial extension of credit to a
borrower and pays to Beneficiary a non-refundable application fee in the amount
of $10,000.00 (the “Application Fee”).

 

(iii)                               Beneficiary approves in writing the
Transferee and, if applicable, the Transferee Guarantor, which approval
Beneficiary may withhold in its reasonable discretion. In determining whether to
give or withhold its approval of the Transferee and Transferee Guarantor,
Beneficiary may consider the Transferee’s experience in owning and operating
facilities similar to the Premises and Improvements, the Transferee’s entity
structure, the Transferee’s and, if applicable, the Transferee Guarantor’s
financial strength and creditworthiness, and the Transferee’s and, if
applicable, the Transferee Guarantor’s general business standing and their
relationships with contractors, vendors, tenants, lenders and other business
entities. In connection with such consideration by Beneficiary, Beneficiary may
review such financial statements, credit reports, tax returns and other
information reasonably requested by Beneficiary.

 

(iv)                              Beneficiary shall have determined in its
reasonable discretion that Transferee’s proposed property manager has sufficient
experience in the ownership and management of properties similar to the Premises
and Improvements, and Beneficiary shall have received reasonable evidence
thereof (and Beneficiary reserves the right to approve the Transferee without
approving the substitution of the property manager).

 

(v)                                 To the extent Beneficiary determines it
necessary or prudent to do so, Beneficiary shall have received Rating
Confirmation from the Rating Agency.

 

(vi)                              Without any cost or expense to Beneficiary,
Transferee executes and delivers to Beneficiary an assumption agreement in form
and substance acceptable to Beneficiary (containing, to the extent reasonably
deemed necessary by Beneficiary in light of the organizational structure of
Transferee, amendments to the definition of

 

33

--------------------------------------------------------------------------------


 

“Transfer” in this Paragraph 8), evidencing such Transferee’s agreement to abide
and be bound by the terms of the Note, this Deed of Trust and the other Loan
Documents executed by Trustor (subject to the provisions of Paragraph 50 hereof)
and, if applicable, such Transferee Guarantor’s agreement to abide and be bound
by the terms of the Guaranty and all other Loan Documents executed by Guarantor,
and Transferee executes and delivers new financing statements or financing
statement amendments, and Transferee and Transferee Guarantor deliver such
additional documents and legal opinions as reasonably requested by Beneficiary
to evidence and effectuate said assumption, including a legal opinion letter in
form and substance reasonably acceptable to Beneficiary addressing the
“bankruptcy remote” issues commonly found in so-called “non-consolidation legal
opinions” issued by counsel to Transferee reasonably acceptable to Beneficiary.

 

(vii)                           Beneficiary is in receipt of all documents
evidencing the Transferee’s capacity and good standing, and the qualification of
the signers to execute the assumption of the Debt, which documents shall
include, without limitation, certified copies of all documents relating to the
organization and formation of the Transferee and Transferee’s Governing Entity.
Transferee and such Governing Entity must satisfy all of the applicable
requirements of Paragraph 9 of this Deed of Trust.

 

(viii)                        Trustor executes and delivers to Beneficiary,
without any cost or expense to Beneficiary, a release of Beneficiary, its
officers, directors, employees and agents, from all claims and liability
relating to the transactions evidenced by the Loan Documents, through and
including the date of the consummation of the Property Transfer, which agreement
shall be in form and substance reasonably satisfactory to Beneficiary.

 

(ix)                                Trustor delivers to Beneficiary, without any
cost or expense to Beneficiary, such endorsements to Beneficiary’s mortgagee
policy of title insurance, hazard insurance endorsements or certificates and
other similar materials as Beneficiary may deem reasonably necessary at the time
of the Property Transfer, all in form and substance reasonably satisfactory to
Beneficiary, including, without limitation, an endorsement or endorsements to
Beneficiary’s title insurance policy insuring the lien of this Deed of Trust,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above, with no additional exceptions added to such policy, and insuring that fee
simple title to the Premises and Improvements are vested in the Transferee.

 

(x)                                   Concurrently with the consummation of the
Property Transfer, Trustor pays to Beneficiary in cash a non-refundable transfer
fee equal to one percent (1%) of the then outstanding amount of the Debt (the
“Transfer Fee”), which Transfer Fee is in addition to the Application Fee. The
Application Fee shall be used to pay Beneficiary’s reasonable and customary
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, title search costs and title insurance
endorsement premiums, Rating Agency fees and the cost of legal opinions relating
to REMIC or similar tax issues, incurred by Beneficiary in connection with the

 

34

--------------------------------------------------------------------------------


 

Property Transfer. Trustor’s obligation to pay such out-of-pocket costs and
expenses and attorneys’ fees of Beneficiary in connection with such Property
Transfer shall not exceed the Application Fee.

 

(g)                                 Without limiting the foregoing, if a
Property Transfer has been consummated following satisfaction of all of the
conditions precedent set forth in Subparagraph 8(f) above and Beneficiary has
received from Transferee and, if applicable, Transferee Guarantor, the written
assumption agreement described in Subparagraph 8(f)(vi) above, then, and only
then, the Trustor shall be relieved of all obligations under the Note, this Deed
of Trust and the other Loan Documents executed by the Trustor, and the Guarantor
shall be relieved of all obligations under the Guaranty and all other Loan
Documents executed by the Guarantor, but in each instance only as to acts or
events occurring, or obligations arising, after consummation of such Property
Transfer. If without a Property Transfer there is a Change of Control resulting
in the Trustor being controlled (directly or indirectly through intermediary
entities) by a Qualified Equityholder and the Qualified Equityholder (or an
entity controlled by the Qualified Equityholder that meets with Beneficiary’s
satisfaction) executes an agreement to abide and be bound by the terms of the
Guaranty and other Loan Documents executed by Guarantor, then Guarantor shall be
relieved of all obligations under the Guaranty and other Loan Documents executed
by the Guarantor, but only as to acts or events occurring, or obligations
arising, after consummation of such Change in Control.

 

(h)                                 Notwithstanding anything to the contrary in
this Paragraph 8, following formation of RPT, its shares becoming publicly
traded on a national securities exchange or through the NASDAQ national markets
system, and it having a net worth of not less than $50,000,000.00, Trustor shall
have the right to transfer the Trust Property in its entirety (a “RPT Property
Transfer”) to any entity controlled by KPT that meets the requirements of
Paragraph 9 of this Deed of Trust, if and only if, all of the following
conditions are first satisfied:

 

(i)                                      Trustor gives Beneficiary written
notice of the terms of such prospective RPT Property Transfer and the name of
the proposed transferee (the “RPT Transferee”) not less than ten (10) days
before the date on which such RPT Property Transfer is scheduled to be
consummated and pays to Beneficiary an Application Fee. The Application Fee
shall be used to pay Beneficiary’s reasonable and customary out-of-pocket costs
and expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, title search costs and title insurance endorsement premiums,
Rating Agency fees and the cost of legal opinions relating to REMIC or similar
tax issues, incurred by Beneficiary in connection with the Property Transfer.
Trustor’s obligation to pay such out-of-pocket costs and expenses and attorneys’
fees of Beneficiary in connection with such Property Transfer shall not be
limited to the Application Fee, and Trustor agrees to pay any excess reasonably
incurred by Beneficiary promptly upon demand.

 

(ii)                                   RPT Transferee executes and delivers to
Beneficiary an assumption agreement in form and substance acceptable to
Beneficiary evidencing RPT Transferee’s agreement to abide and be bound by the
terms of the Note, this Deed of Trust and the other Loan Documents executed by
Trustor (subject to the provisions of Paragraph 50

 

35

--------------------------------------------------------------------------------


 

hereof) and the agreement of RPT (or an entity controlled by RPT that meets with
Beneficiary’s satisfaction) (RPT or such other entity being herein referred to
as “RPT Guarantor”) to abide and be bound by the terms of the Guaranty and other
Loan Documents executed by Guarantor, and RPT Transferee executes and delivers
new financing statements or financing statement amendments, and RPT Transferee
and RPT Guarantor deliver such additional documents and legal opinions as
reasonably requested by Beneficiary to evidence and effectuate said assumption,
including a legal opinion letter in form and substance reasonably acceptable to
Beneficiary addressing the “bankruptcy remote” issues commonly found in
so-called “non-consolidation legal opinions” issued by counsel to RPT Transferee
reasonably acceptable to Beneficiary.

 

(iii)                                Beneficiary is in receipt of all documents
evidencing RPT Transferee’s capacity and good standing, and the qualification of
the signers to execute the assumption of the Debt, which documents shall
include, without limitation, certified copies of all documents relating to the
organization and formation of the RPT Transferee and if RPT Transferee is a
limited liability company that is not a single member LLC or is a limited
partnership, certified copies of all documents relating to the organization and
formation of RPT Transferee’s managing member or general partner, as the case
may be, and such managing member or general partner must satisfy all of the
applicable requirements of Paragraph 9 of this Deed of Trust.

 

(iv)                               Trustor executes and delivers to Beneficiary,
without any cost or expense to Beneficiary, a release of Beneficiary, its
officers, directors, employees and agents, from all claims and liability
relating to the transactions evidenced by the Loan Documents, through and
including the date of the consummation of the RPT Property Transfer, which
agreement shall be in form and substance reasonably satisfactory to Beneficiary.

 

(v)                                  Trustor delivers to Beneficiary, without
any cost or expense to Beneficiary, such endorsements to Beneficiary’s policy of
title insurance, hazard insurance endorsements or certificates and other similar
materials as Beneficiary may deem reasonably necessary at the time of the RPT
Property Transfer, all in form and substance reasonably satisfactory to
Beneficiary, including, without limitation, an endorsement or endorsements to
Beneficiary’s title insurance policy insuring the lien of this Deed of Trust,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above, with no additional exceptions added to such policy, and insuring that fee
simple title to the Premises and Improvements are vested in RPT Transferee.

 

Without limiting the foregoing, if a RPT Property Transfer has been consummated
following satisfaction of all of the conditions precedent set forth in
Subparagraph 8(h) above and Beneficiary has received from RPT Transferee and RPT
Guarantor the written assumption agreement described in Subparagraph
8(h)(ii) above, then, and only then, the Trustor shall be relieved of all
obligations under the Note, this Deed of Trust and the other Loan Documents
executed by the Trustor and the Guarantor shall be relieved of all obligations
under the Guaranty and other Loan Documents

 

36

--------------------------------------------------------------------------------


 

executed by the Guarantor, but in each instance only as to acts or events
occurring, or obligations arising, after consummation of such RPT Property
Transfer. If without a RPT Property Transfer there is a Change of Control
resulting in the Trustor being controlled (directly or indirectly through
intermediary entities) by RPT and RPT Guarantor executes an agreement to abide
and be bound by the terms of the Guaranty and other Loan Documents executed by
Guarantor, then Guarantor shall be relieved of all obligations under the
Guaranty and other Loan Documents executed by the Guarantor, but only as to acts
or events occurring, or obligations arising, after consummation of such Change
in Control.

 

(i)                                     Notwithstanding that transfers of
interests in Trustor or its Governing Entity are not Transfers unless there is a
Change of Control, if, after taking into account any prior transfer, whether to
the proposed transferee or otherwise, a transfer (or series of transfers) shall
result in (A) the proposed transferee, together with all of the proposed
transferee’s Family Members or any affiliates thereof, owning in the aggregate
(directly, indirectly or beneficially) more than forty-nine percent (49%) of the
ownership interests in Trustor (or in any entity directly or indirectly holding
an ownership interest of more than 49% in Trustor) if it did not do so prior to
such transfer, or (B) a transfer in the aggregate of more than forty-nine
percent (49%) of the ownership interests in Trustor (or in any entity directly
or indirectly holding an ownership interest of more than 49% in Trustor) that
exist as of the date hereof, then Trustor shall deliver to Beneficiary a legal
opinion from legal counsel of Trustor’s choosing but reasonably acceptable to
Beneficiary and in form and substance reasonably satisfactory to Beneficiary
and, at any time following any Securitization or series of Securitizations of
the Loan, each of the Rating Agencies rating such Securitization or
Securitizations, addressing the “bankruptcy remote” issues commonly found in
so-called “non-consolidation legal opinions.

 

(j)                                     Notwithstanding any other term or
provision of this Paragraph 8 to the contrary, Transfers of controlling
ownership interests in Trustor or of controlling ownership interests in any
Governing Entity of Trustor (other than transfers resulting from the death of an
individual or transfers to RPT or an entity controlled by RPT) may not be
consummated without the prior consent of Beneficiary for the period ending upon
the first to occur of (i) a Securitization or (ii) one hundred eighty (180) days
after the date of this Deed of Trust, upon which date this subparagraph shall
terminate and be of no further force or effect.

 

9.                Single Purpose Entity/Separateness.  Trustor represents,
warrants and covenants as follows:

 

(a)                                  Trustor does not own and will not own any
asset or property other than (i) the Trust Property, and (ii) incidental
personal property necessary for the ownership or operation of the Trust
Property.

 

(b)                                 Trustor will not engage in any business
other than the ownership, management and operation of the Trust Property and
Trustor will conduct and operate its business as presently conducted and
operated.

 

(c)                                  Trustor will not enter into any contract or
agreement with any affiliate of the Trustor, any constituent party of Trustor,
Guarantor any other guarantor of the Debt or any part

 

37

--------------------------------------------------------------------------------


 

thereof or any affiliate of any constituent party or Guarantor, except upon
terms and conditions that are intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than any such party.

 

(d)                                 Trustor has not incurred and will not incur
any indebtedness,  secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than (i) the Debt,
(ii) unsecured trade debt incurred in the ordinary course of business with trade
creditors and in amounts as are normal and reasonable under the circumstances
and such debt is not evidenced by a promissory note executed by Trustor,
provided that the outstanding amount of such trade debt shall never be more than
four percent (4%) of the stated principal sum of the Note at any one time and
Trustor covenants to pay all such trade debt within sixty (60) days of the date
the same is incurred, and (iii) debt incurred in the ordinary course of
Trustor’s business to finance equipment and other personal property used on the
Premises the removal of which would not materially damage the Improvements or
materially impair the value of the Improvements, provided that such debt is not
evidenced by a promissory note executed by Trustor or is secured by any property
other than the item of equipment or personal property so financed.  No
indebtedness other than the Debt may be secured (subordinate or pari passu) by
the Trust Property.

 

(e)                                  Trustor has not made and will not make any
loans or advances to any third party (including any affiliate or constituent
party, any Guarantor or any affiliate of any constituent party or Guarantor),
and shall not acquire obligations or securities of its affiliates or any
constituent party.

 

(f)                                    Trustor is and will remain solvent and
Trustor will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same shall become due.

 

(g)                                 Trustor has done or caused to be done and
will do all things necessary to observe organizational formalities and preserve
its existence, good standing and right to do business in the state where it is
organized or registered and in the state where the Premises are located, and
Trustor will not, and will not permit its Governing Entity (hereafter defined)
to amend, modify or otherwise change the partnership certificate, partnership
agreement, articles of incorporation and bylaws, articles or organization and
operating agreement, trust or other organizational documents of Trustor or its
Governing Entity, without the prior written consent of Beneficiary. For purposes
hereof, “Governing Entity” means (i) if Trustor is a limited a partnership, its
general partner, or (ii) if Trustor is a limited liability company that is not a
single member limited liability company, its managing member, or (iii) if
Trustor is a limited liability company that is a single member limited liability
company, its sole member.

 

(h)                                 Trustor will maintain all of its books and
records as official records, and will maintain all of its books, records,
financial statements and bank accounts separate from those of its affiliates and
any constituent party and, unless treated as a division for tax purposes of
another taxpayer, Trustor will file its own tax returns, provided, however, that
Trustor’s assets may be included in a consolidated financial statement with its
affiliates provided that the appropriate notations shall be made on such
consolidated financial statement to indicate the separateness of

 

38

--------------------------------------------------------------------------------


 

Trustor and such affiliates and to indicate that none of such affiliates assets
and credit are available to satisfy the debts and other obligations of Trustor.

 

(i)                                     Trustor will be, and at all times will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any affiliate of Trustor, any constituent party of
Trustor, any Guarantor or any affiliate of any constituent party of Trustor or
Guarantor), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks.

 

(j)                                     Trustor will maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.

 

(k)                                  Neither Trustor, nor any Governing Entity
of Trustor, will seek the dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, of the Trustor or such Governing Entity.

 

(l)                                     Trustor will not commingle the funds and
other assets of Trustor with those of any affiliate or constituent party, any
Guarantor, or any affiliate of any constituent party of Trustor or Guarantor, or
any other person.

 

(m)                               Trustor has and will maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or constituent party,
any Guarantor, or any affiliate of any constituent party of Trustor or
Guarantor, or any other person.

 

(n)                                 Trustor does not and will not hold itself
out to be responsible for the debts or obligations of any other person.

 

(o)                                 If Trustor is a single-member limited
liability company, (A) Trustor is formed under the laws of the State of Delaware
and Trustor’s operating agreement (the “LLC Agreement”) provides for the
continued existence of Trustor in the event of the bankruptcy or dissolution of
the sole member, and (B) Trustor has furnished to Beneficiary as of the date of
this Deed of Trust an opinion of counsel reasonably acceptable to Beneficiary
and its counsel that (i) Trustor is a legal entity formed in the state of its
organization; (ii) the LLC Agreement constitutes a legal, valid and binding
agreement of the sole member and is enforceable against the sole member in
accordance with its terms; (iii) under the law of the state in which Trustor has
been organized Trustor is a separate legal entity and the existence of Trustor
as a separate legal entity shall continue until the cancellation of Trustor’s
Certificate of Formation; (iv) the LLC Agreement provides for the continued
existence of Trustor in the event of the bankruptcy or dissolution of the sole
member, and such provisions would be enforceable under the laws of the state in
which Trustor has been organized notwithstanding the bankruptcy or dissolution
of the sole member; (v) no creditor of the sole member shall have any right to
satisfy its claim against the sole member by obtaining possession of, or
otherwise realizing upon, the Trust Property or

 

39

--------------------------------------------------------------------------------


 

any other assets of Trustor; (vi) if properly presented to a state court in the
state in which Trustor has been organized, such state court applying such
state’s law, would conclude that until such time that no amounts remain due and
payable and no obligations remain outstanding under the Loan Documents, in order
for a person to file a voluntary bankruptcy petition on behalf of Trustor, the
unanimous vote of the individuals serving as the managers of Trustor or as the
managers or directors of Trustor’s Governing Entity, including the Independent
Directors, Independent Managers, or Independent Members, as the case may be, or
of the sole member or of the sole member’s Governing Entity, as the case may be,
is required; and (vii) although on application to a court of competent
jurisdiction a judgment creditor of the sole member may be able to charge the
sole member’s share of any profits and losses of Trustor and the sole member’s
right to receive distributions of Trustor’s assets (the “Sole Member’s
Interest”) and the court may appoint a receiver of the share of the
distributions due or to become due to the sole member in respect of Trustor, the
receiver shall have only the rights of an assignee of the Sole Member’s
Interest.

 

(p)                                 If Trustor is a limited partnership or a
limited liability company, its Governing Entity shall be an entity whose sole
asset is its interest in Trustor and such Governing Entity will at all times
comply, and will cause Trustor to comply, with each of the representations,
warranties, and covenants contained in this Paragraph 9 as if such
representation, warranty or covenant was made directly by such Governing Entity.

 

(q)                                 Trustor has caused, and at all times shall
cause, there to be at least two duly appointed (i) Independent Directors
(defined below) of Trustor’s board of directors (if Trustor is a corporation) or
of its Governing Entity (if its Governing Entity is a corporation), or
(ii) Independent Managers or Independent Members (defined below) (if Trustor is
a limited liability company) or of Trustor’s Governing Entity (if its Governing
Entity is a limited liability company). “Governing Entity” means (i) if Trustor
is a limited a partnership, its general partner, or (ii) if Trustor is a limited
liability company that is not a single member limited liability company, its
managing member. “Independent Director,” “Independent Manager” or “Independent
Member” means a natural person who is appointed or elected by the stockholders
or members of Trustor or its Governing Entity as such a party and who is not at
the time of appointment or at any time while serving in such capacity and has
not been at any time during the preceding five (5) years: (i) a director,
manager, member (other than as an Independent Director, Independent Manager or
Independent Member of Trustor or its Governing Entity), stockholder, partner, or
director of, or an attorney, counsel, officer or employee of Trustor or its
Governing Entity, or any of their respective stockholders, investors or
Affiliates; (ii) a creditor or customer of, or supplier, service provider
(including a provider of professional services) to, or other person who derives
any of its purchases or revenues from its activities with Trustor or its
Governing Entity, or any of their respective members, partners, stockholders,
investors or Affiliates; (iii) a member of the immediate family of any person
excluded from being an Independent Director, Independent Manager or Independent
Member under parts (i) and (ii) of this definition, or; (iv) any Affiliate of
any person excluded from being an Independent Director, Independent Manager or
Independent Member under part (i) or (ii) of this definition.

 

(r)                                    Neither Trustor nor its Governing Entity
shall cause or permit the board of directors or members, as the case may be, of
Trustor or of its Governing Entity, to take any action

 

40

--------------------------------------------------------------------------------


 

which, under the terms of any certificate of incorporation or organization, any
by-laws or operating agreement, or any voting trust agreement with respect to
any common stock, or membership or partnership interests, requires the vote of
the board of directors, partners, managers or members of Trustor or of its
Governing Entity unless at the time of such action there shall be at least one
director, manager or member who is an Independent Director.

 

(s)                                Trustor shall conduct its business so that
the assumptions made with respect to Trustor in that certain non-consolidation
opinion letter (the “Insolvency Opinion”) delivered by Arent Fox PLLC in
connection with the Loan shall be true and correct in all material respects.
Each of the assumptions contained in such Insolvency Opinion are true and
correct.

 

Except as otherwise disclosed to Beneficiary, Trustor represents that Trustor
and its Governing Entity has complied in all material respects with the
foregoing single purpose and separateness provisions since the date of its
formation.

 

10.     Maintenance of Trust Property. Trustor shall cause the Trust Property to
be maintained in a good and safe condition and repair and in keeping with the
condition and repair of properties of a similar use, value, age, nature and
construction. Trustor shall not perform or contract to perform any Material
Alteration (defined below) without the prior written consent of Beneficiary,
which consent (in the absence of an Event of Default) shall not be unreasonably
withheld. If Beneficiary’s consent is requested hereunder with respect to a
Material Alteration, Beneficiary may retain a construction consultant to review
such request and, if such request is granted, Beneficiary may retain a
construction consultant to inspect the work from time to time. Trustor shall, on
demand by Beneficiary, reimburse Beneficiary for the reasonable fees and
disbursements of such consultant. For purposes hereof, “Material Alteration”
means any demolition, alteration, installation, improvement or expansion of or
to the Trust Property or any portion thereof (other than tenant improvements
required under the Leases) to be performed by or on behalf of Trustor which
(a) is reasonably likely to have a material adverse effect on the then current
use and operation of the Trust Property, (b) is reasonably expected to cost in
excess of $500,000, as determined by an independent architect, or (c) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent

 

Trustor shall not use, maintain or operate the Trust Property in any manner
which constitutes a public or private nuisance or which makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Trustor shall comply with the recommendations concerning the
maintenance and repair of the Trust Property which are contained in the
inspection and engineering report and environmental site assessment which were
delivered to Beneficiary in connection with the origination of the Loan,
specifically including (i) the obtaining from a structural engineer of a review
and report of the water damaged foundation wall at the east side of the parking
garage and the implementation of any recommended repairs, (ii) the repair of the
window leak and the dry wall detachment from the window casing on the sixth
floor and replacement of water stained ceiling tiles on the sixth and twelfth
floors and of any associated materials with mold growth potential, and
(iii) causing to be performed, at the designated or other appropriate time, the
items described in the Replacement Reserves Cost Estimate included in the
inspection and engineering report. The Improvements and the Equipment shall not
be removed, demolished or materially altered (except for normal replacement of
the Equipment with items of the same utility and of equal or greater value)
without the prior written consent of Beneficiary. Trustor shall promptly comply
with all laws, orders and ordinances affecting the Trust Property, or the use

 

41

--------------------------------------------------------------------------------


 

thereof. Trustor shall promptly repair, replace or rebuild any part of the
Improvements or Equipment that is destroyed by any Casualty, or becomes damaged,
worn or dilapidated or that is affected by any Taking and shall complete and pay
for any structure at any time in the process of construction or repair on the
Premises. Trustor shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Premises or Improvements or any part thereof. If under applicable zoning
provisions the use of all or any portion of the Premises or Improvements is or
shall become a nonconforming use, Trustor will not cause or permit such
nonconforming use to be discontinued or abandoned without the express written
consent of Beneficiary. Trustor shall not (i) change the use of the Premises or
Improvements or (ii) take any steps whatsoever to convert the Premises or
Improvements, or any portion thereof, to a condominium or cooperative form of
management. Trustor will not install or permit to be installed on the Premises
any underground storage tank. Trustor shall not commit or suffer any waste of
the Trust Property or make any change in the use of the Trust Property which
will in any way materially increase the risk of fire or other hazard arising out
of the operation of the Trust Property, or take any action that might invalidate
or give cause for cancellation of any of the Policies, or do or permit to be
done thereon anything that may in any way impair the value of the Trust Property
in any material respect or the lien of this Deed of Trust. Trustor will not,
without the prior written consent of Beneficiary, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Premises, regardless of the depth thereof or
the method of mining or extraction thereof.

 

11.        Defeasance.

 

(a)                                  Except as provided in Paragraph
4(a)(iv) above or in Paragraph 7 of the Note, the Debt may not be prepaid in
full or in part. At any time after the date which is the earlier of four years
following the date hereof or two years after the date of a Securitization,
Trustor may obtain the release of the Trust Property from the lien of this Deed
of Trust upon the satisfaction of the following conditions precedent:

 

(i)                                     not less than thirty (30) days prior
written notice to Beneficiary specifying a Payment Date (the “Release Date”) on
which the Defeasance Deposit (hereinafter defined) is to be made;

 

(ii)                                  the payment to Beneficiary of interest
accrued and unpaid on the principal balance of the Note to and including the
Release Date;

 

(iii)                               the payment to Beneficiary of all other
sums, not including scheduled interest or principal payments, due under the
Note, this Deed of Trust, the Assignment of Leases, and the other Loan
Documents;

 

(iv)                              the payment to Beneficiary of the Defeasance
Deposit; and

 

(v)                                 the delivery to Beneficiary of:

 

(A)                              a security agreement, in form and substance
satisfactory to Beneficiary, creating a first priority lien on the Defeasance
Deposit and the U.S.

 

42

--------------------------------------------------------------------------------


 

Obligations (hereinafter defined) purchased on behalf of Trustor with the
Defeasance Deposit in accordance with this provision of this paragraph (the
“Security Agreement”);

 

(B)                                a release of the Trust Property from the lien
of this Deed of Trust (for execution by Beneficiary) in a form appropriate for
the jurisdiction in which the Trust Property is located;

 

(C)                                an officer’s certificate of Trustor
certifying that the requirements set forth in this Subparagraph (a) have been
satisfied;

 

(D)                               an opinion of counsel for Trustor in form and
substance and delivered by counsel satisfactory to Beneficiary stating, among
other things (x) that Beneficiary has a perfected first priority security
interest in the Defeasance Deposit and the U.S. Obligations purchased by
Beneficiary on behalf of Trustor, (y) that the Security Agreement is enforceable
against Trustor in accordance with its terms and (z) that the defeasance will
not cause any trust to fail to qualify as a “real estate mortgage investment
conduit” (a “REMIC”), within the meaning of Section 860D of the Internal Revenue
Code of 1986;

 

(E)                                 evidence in writing from the applicable
Rating Agencies to the effect that such release will not result in a
re-qualification,  reduction or withdrawal of any rating in effect immediately
prior to such defeasance for any securities issued in connection with a
Securitization; and

 

(F)                                 such other certificates, opinions, documents
or instruments as Beneficiary may reasonably request.

 

In connection with the conditions set forth in Subparagraph 11 (a)(v) above,
Trustor hereby appoints Beneficiary as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payments on or prior to, but as close as possible to, all successive
scheduled Payment Dates after the Release Date upon which interest and principal
payments are required under the Note and in amounts equal to the scheduled
payments due on such dates under the Note (the “Scheduled Defeasance Payments”).
Trustor, pursuant to the Security Agreement or other appropriate document, shall
authorize and direct that the payments received from the U.S. Obligations may be
made directly to Beneficiary and applied to satisfy the obligations of the
Trustor under the Note.

 

(b)                                 Upon compliance with the requirements of
this Paragraph 11. the Trust Property shall be released from the lien of this
Deed of Trust and the pledged U.S. Obligations shall be the sole source of
collateral securing the Note. Any portion of the Defeasance Deposit in excess of
the amount necessary to purchase the U.S. Obligations required by Subparagraph
(a) above and satisfy the Trustor’s obligations under this paragraph shall be
remitted to the Trustor with the release of the Trust Property from the lien of
this Deed of Trust. In connection with such release, Beneficiary shall establish
or designate a successor entity (the “Successor Trustor”) and Trustor shall
transfer and assign all obligations, rights and duties under and to the Note
together with the

 

43

--------------------------------------------------------------------------------


 

pledged U.S. Obligations to such Successor Trustor. The right of Beneficiary to
establish or designate a Successor Trustor shall be retained by Beneficiary
notwithstanding the sale or transfer of this Deed of Trust unless such
obligation is specifically assumed by the transferee. Such Successor Trustor
shall assume the obligations under the Note and the Security Agreement and
Trustor shall be relieved of its obligations thereunder and under the other Loan
Documents (except such obligations as survive payment of the Debt). The Trustor
shall pay $1,000.00 to any such Successor Trustor as consideration for assuming
the obligations under the Note and the Security Agreement. Notwithstanding
anything in this Deed of Trust to the contrary, no other assumption fee shall be
payable upon a transfer of the Note in accordance with this paragraph, but
Trustor shall pay all costs and expenses incurred by Beneficiary, including
Beneficiary’s attorneys’ fees and expenses, incurred in connection with this
Paragraph 11.

 

(c)                                  For purposes of this paragraph, the
following terms shall have the following meanings:

 

(i)                                     The term “Defeasance Deposit” shall mean
an amount equal to the sum of one-hundred percent (100%) of the entire unpaid
principal balance of the Note, the Yield Maintenance Premium, any costs and
expenses incurred or to be incurred in the purchase of U.S. Obligations
necessary to meet the Scheduled Defeasance Payments and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection with the
transfer of the Note or otherwise required to accomplish the agreements of this
paragraph;

 

(ii)                                  The term “Yield Maintenance Premium” shall
mean the amount (if any) which, when added to the remaining principal amount of
the Note, will be sufficient to purchase U.S. Obligations providing the required
Scheduled Defeasance Payments; and

 

(iii)                               The term “U.S. Obligations” shall mean
direct, non-callable obligations of the United States of America

 

12.        Estoppel Certificates and No Default Affidavits.

 

(a)                                  After written request by Beneficiary,
Trustor, within ten (10) days, shall furnish Beneficiary or any proposed
assignee with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the rate of interest of the Note, (iv) the terms of payment
and Maturity Date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Events of Default or events which, with the passage of tune or the giving of
notice or both, would constitute an Event of Default exist under any of the Loan
Documents that is then continuing, (vii) that, except as expressly set forth in
such statement, all representations and warranties of Trustor set forth herein
and in the other Loan Documents are true and correct in all material respects as
of the date of such statement, (viii) that the Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification, (ix) whether any offsets or defenses exist
against the Debt or Obligations and,

 

44

--------------------------------------------------------------------------------


 

if any are alleged to exist, a detailed description thereof, (x) that all Leases
are in fall force and effect and (provided the Improvements are not a
residential multifamily property) have not been modified (or if modified,
setting forth all modifications), (xi) the date to which the Rents thereunder
have been paid pursuant to the Leases, (xii) whether or not, to the best
knowledge of Trustor, any of the lessees under the Leases are in default under
the Leases, and, if any of the lessees are in material default, setting forth
the specific nature of all such material defaults, (xiii) the amount of security
deposits held by Trustor under each Lease and that such amounts are consistent
with the amounts required under each Lease, and (xiv) as to any other matters
reasonably requested by Beneficiary and reasonably related to the Leases, the
Debt and Obligations, the Trust Property or this Deed of Trust.

 

(b)                                 pon Beneficiary’s written request, subject
to the provisions of the Leases, Trustor shall request from each tenant whose
Lease requires such tenant to execute and deliver an estoppel certificate (and
with respect to any tenant whose Lease does not require the same Trustor shall
use its best efforts to obtain such certificate), and shall thereafter promptly
deliver to Beneficiary duly executed estoppel certificates from any one or more
tenants under the Leases as received by Beneficiary from any one or more of such
tenants. Subject to the provisions of any such Leases that specify the contents
of such estoppel certificates, such estoppel certificates shall attest to such
facts regarding the Leases as Beneficiary may reasonably require, including, but
not limited to, to the extent accurate, attestations that each Lease covered
thereby is in full force and effect with no material defaults thereunder on the
part of any party, that none of the Rents have been paid more than one month in
advance, except as security, and that the lessee claims no defense or offset
against the full and timely performance of its obligations under the Lease.
Trustor shall not be required to deliver such certificates more frequently than
one (1) time in any calendar year, other than the calendar year during which a
Securitization occurs.

 

13.        Changes in Laws Regarding Taxation.  If any law is enacted or adopted
or amended after the date of this Deed of Trust which deducts the Debt from the
value of the Trust Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Beneficiary’s interest in the
Trust Property, Trustor will pay such tax, with interest and penalties thereon,
if any.  In the event Beneficiary is advised by counsel chosen by it that the
payment of such tax or interest and penalties by Trustor would be unlawful or
taxable to Beneficiary or unenforceable or provide the basis for a defense of
usury, then in any such event, Beneficiary shall have the option, by written
notice of not less than ninety (90) days, to declare the Debt immediately due
and payable, in which event the payment of the Debt shall be without any
prepayment or yield maintenance premium or penalty.

 

14.        No Credits on Account of the Debt. Trustor will not claim or demand
or be entitled to any credit or credits on account of the Debt for any part of
the Taxes or Other Charges assessed against the Trust Property, or any part
thereof, and no deduction shall otherwise be made or claimed from the assessed
value of the Trust Property, or any part thereof, for real estate tax purposes
by reason of this Deed of Trust or the Debt.  In the event such claim, credit or
deduction shall be required by law, Beneficiary shall have the option, by
written notice of not less than ninety (90) days, to declare the Debt
immediately due and payable, in which event the payment of the Debt shall be
without any prepayment or yield maintenance premium or penalty.

 

45

--------------------------------------------------------------------------------


 

15.        Documentary Stamps. If at any time the United States of America, any
State thereof or any subdivision of any such State shall require revenue or
other stamps to be affixed to the Note or this Deed of Trust, or impose any
other tax or charge on the same, Trustor will pay for the same, with interest
and penalties thereon, if any.

 

16.        Controlling Agreement. It is expressly stipulated and agreed to be
the intent of Trustor, and Beneficiary at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Beneficiary to contract for, charge, take, reserve, or receive a greater amount
of interest than under state law) and that this Paragraph 16 shall control every
other covenant and agreement in this Deed of Trust and the other Loan
Documents.  If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for under the Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Debt, or if Beneficiary’s exercise of
the option to accelerate the maturity of the Note, or if any prepayment by
Trustor results in Trustor having paid any interest in excess of that permitted
by applicable law, then it is Trustor’s and Beneficiary’s express intent that
all excess amounts theretofore collected by Beneficiary shall be credited on the
principal balance of the Note and all other Debt, and the provisions of the Note
and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder.  All sums paid or agreed to be paid to Beneficiary for
the use, forbearance, or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Debt until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Beneficiary to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

17.        Financial Statements.

 

(a)                                  Trustor represents and warrants to
Beneficiary that the financial statements heretofore furnished to Beneficiary
are, as of the dates specified therein, complete and correct in all material
respects and fairly present the financial condition of the Trustor and any other
persons or entities that are the subject of such financial statements, and are
prepared in accordance with generally accepted accounting principles
consistently applied.  Trustor does not have any contingent liabilities, 
liabilities for taxes,  unusual forward or long-term commitments or unrealized
or anticipated losses from any unfavorable commitments that are known to Trustor
and reasonably likely to have a materially adverse effect on the Trust Property
or the operation of the Improvements, except as referred to or reflected in said
financial statements.  Since the date of such financial statements, there has
been no materially adverse change in the financial condition, operation or
business of Trustor from that set forth in said financial statements.

 

(b)                                 Trustor will maintain full and accurate
books and records of accounts in accordance with generally accepted accounting
principles consistently applied in which full, true and correct entries shall be
promptly made with respect to Trustor, the Trust Property and the operation
thereof, and will permit all such books and records (including without
limitation all

 

46

--------------------------------------------------------------------------------


 

contracts, statements, invoices, bills and claims for labor, materials and
services supplied for the construction, repair or operation of the Improvements)
to be inspected or audited and copies made by Beneficiary and its
representatives during normal business hours and at any other reasonable times.
Trustor will furnish, or cause to be furnished, to Beneficiary on or before
forty-five (45) calendar days after the end of each calendar quarter the
following items, each certified by Trustor as being true and correct, in such
format and in such detail as Beneficiary may request: (i) a written statement
(rent roll) dated as of the last day of each such calendar quarter identifying
each of the Leases by the term, space occupied, rental required to be paid,
security deposit paid, any rental concessions, commencement date, expiration
date, options to renew or expand, expense recovery provisions, and identifying
any defaults or payment delinquencies thereunder; (ii) monthly and year-to-date
operating statements prepared for each calendar month during each such calendar
quarter reporting period detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow. From the date hereof through the earlier of the date twelve (12)
months after the date hereof or the date of disposition of the Loan by
Beneficiary in a Securitization, and during the continuance of a Event of
Default, Trustor shall furnish on a monthly basis each of the items listed in
the immediately preceding sentence (collectively, the “Pre-Securitization
Financials”) within twenty (20) days after the end of each calendar month.
Trustor’s annual financial statements shall include, except with respect to
tenants occupying and Leases covering residential dwelling units or manufactured
or mobile home pad sites, (i) a list of the tenants, if any, occupying more than
twenty (20%) percent of the total floor area of the Improvements, and (ii) a
breakdown showing the year in which each Lease then in effect expires and the
percentage of total floor area of the Improvements and the percentage of base
rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and a cumulative basis. Within
ninety (90) days following the end of each calendar year, Trustor shall furnish
statements of its financial affairs and condition including a balance sheet and
a statement of profit and loss for the Trustor in such detail and format as
Beneficiary may request, and setting forth the financial condition and the
income and expenses for the Trust Property for the immediately preceding
calendar year. Trustor’s annual financial statements shall be accompanied by a
certificate executed by its chief financial officer or by an authorized
representative of Trustor or its Governing Entity, as applicable, stating that
each such annual financial statement presents fairly the financial condition of
the Trust Property being reported upon and has been prepared in accordance with
generally accepted accounting principles consistently applied, subject to
changes resulting from audit and normal year-end audit adjustments. Upon request
of Lender, Trustor’s annual financial statements delivered hereunder shall be
audited by a “Big Four” accounting firm or other accounting firm satisfactory to
Beneficiary whose opinion shall be to the effect that such financial statements
have been prepared in accordance with generally accepted accounting principles
and shall not be qualified as to the scope of the audit or as to the status of
Borrower as a going concern. At any time and from time to time Trustor shall
deliver to Beneficiary or its agents such other financial data as Beneficiary or
its agents shall reasonably request with respect to the ownership, maintenance,
use and operation of the Trust Property.

 

(c)                                  In the event that Trustor fails to provide
to Beneficiary or its designee any of the financial statements, certificates,
reports or information (the “Required Records”) required by this Paragraph 17
within thirty (30) days after the date upon which such Required Record is due,
Trustor shall pay to Beneficiary, at Beneficiary’s option and in its sole
discretion, an amount

 

47

--------------------------------------------------------------------------------


 

equal to $5,000; provided that. Beneficiary has given at least fifteen (15) days
prior written notice to Trustor of such failure by Trustor to timely submit the
applicable Required Record and the opportunity to cure such default by
delivering the applicable Required Record during such fifteen (15) day period.
Notwithstanding the foregoing, in the event that Trustor fails to provide
Beneficiary with Pre-Securitization Financials on or before the date they are
due, Trustor shall pay to Beneficiary at Beneficiary’s option and in its sole
discretion, an amount equal to $5,000 for each month that Trustor fails to
deliver the required Pre-Securitization Financials.

 

18.        Performance of Other Agreements. Trustor shall observe and perform
each and every term to be observed or performed by Trustor pursuant to the terms
of any of the Intangibles or any other agreement or recorded instrument
affecting or pertaining to the Trust Property. Trustor further covenants and
agrees to (a) give prompt notice to the Beneficiary of any notice received by
the Trustor concerning any of the Intangibles or any such other agreement or
recorded instruments, together with a complete copy of any such notice,
(b) enforce, short of termination thereof, the performance and observance of
each and every term, covenant and provision of the Intangibles and any such
other agreement and recorded instrument to be performed or observed, if any, and
(c) not terminate any of the Intangibles or any such other agreement or recorded
statement without the prior written consent of the Beneficiary.

 

19.        Further Acts; Assignments and Participations.

 

(a)                                  Trustor will, at the cost of Trustor, and
without expense to Beneficiary, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, Uniform Commercial Code financing statements, financing statement
amendments or continuation statements, transfers and assurances as Beneficiary
shall, from time to time, require, for the better assuring, conveying,
assigning, transferring, and confirming unto Beneficiary the property and rights
hereby deeded, mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated or intended now or
hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to Beneficiary, or for carrying out the intention or
facilitating the performance of the terms of this Deed of Trust or for filing,
registering or recording this Deed of Trust or for facilitating the sale of the
Loan and the Loan Documents as described in Paragraph 19(b) below. Trustor, on
demand, will execute and deliver and hereby authorizes Beneficiary to execute in
the name of Trustor or without the signature of Trustor to the extent
Beneficiary may lawfully do so, one or more financing statements, financing
statement amendments, chattel mortgages or other instruments, to evidence more
effectively the security interest of Beneficiary in the Trust Property. Upon
foreclosure, the appointment of a receiver or any other relevant action, Trustor
will, at the cost of Trustor and without expense to Beneficiary, cooperate fully
and completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the Trust
Property. Trustor grants to Beneficiary an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Beneficiary at law and in equity, including, without
limitation, such rights and remedies available to Beneficiary pursuant to this
paragraph.

 

(b)                                 Beneficiary and each assignee of all or a
portion of the Loan shall have the right from time to time in its discretion to
sell one or more of the Notes or any interest therein (an “Assignment”) and/or
sell a participation interest in one or more of the Notes (a

 

48

--------------------------------------------------------------------------------


 

“Participation”). Trustor agrees reasonably to cooperate with Beneficiary, at
Beneficiary’s request, in order to effectuate any such Assignment or
Participation. In the case of an Assignment, (i) each assignee shall have, to
the extent of such Assignment, the rights, benefits and obligations of the
assigning Beneficiary as a “Beneficiary” hereunder and in such capacity under
the other Loan Documents, (ii) the assigning Beneficiary shall, to the extent
that rights and obligations under the Loan Documents have been assigned by it
pursuant to an Assignment, relinquish its rights and be released from its
obligations under the Loan Documents, and (iii) one Beneficiary shall serve as
agent for all Beneficiaries and shall be the sole Beneficiary to whom notices,
requests and other communications shall be addressed and the sole party
authorized to grant or withhold consents hereunder on behalf of all
Beneficiaries (subject, in each case, to appointment of a Servicer, to receive
such notices, requests and other communications and/or to grant or withhold
consents, as the case may be) and to be the sole Beneficiary to designate the
account to which payments shall be made by Trustor to the Beneficiaries
hereunder. Goldman Sachs Mortgage Company shall maintain, or cause to be
maintained, as agent for Trustor, a register at 85 Broad Street, New York, New
York or such other address as it shall notify Trustor in writing, on which it
shall enter the name or names of the registered owner or owners from time to
time of the Notes. Trustor agrees that upon effectiveness of any Assignment of
any Note in part, Trustor will promptly provide to the assignor and the assignee
separate promissory notes in the amount of their respective interests (but, if
applicable, with a notation thereon that it is given in substitution for and
replacement of an original Note or any replacement thereof), and otherwise in
the form of such Note, upon return of the Note then being replaced. Each
potential or actual assignee, participant, investor in a Securitization, and
each Rating Agency, shall be entitled to receive all information received by
Beneficiary under the Loan Documents. After the effectiveness of any Assignment,
the party conveying the Assignment shall provide notice to Trustor and each
Beneficiary of the identity and address of the assignee. Notwithstanding
anything in this Deed of Trust to the contrary, after an Assignment, the
assigning Beneficiary (in addition to the assignee) shall continue to have the
benefits of any indemnifications contained in this Deed of Trust and other Loan
Documents which such assigning Beneficiary had prior to such assignment with
respect to matters occurring prior to the date of such assignment.

 

(c)                                  If, pursuant to this Paragraph, any
interest in any Note is transferred to any transferee that is not a U.S. Person,
the transferor Beneficiary shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Beneficiary
either Form W-8BEN or Form W-8ECI or any other form in order to establish an
exemption from, or reduction in the rate of, U.S. withholding tax on all
interest payments hereunder, and (ii) to agree (for the benefit of Beneficiary
and Trustor) to provide the transferor Beneficiary a new Form W-8BEN or
Form W-8ECI or any forms reasonably requested in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such transferee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

20.        Recording of Deed of Trust, Etc. Trustor forthwith upon the execution
and delivery of this Deed of Trust and thereafter, from time to time, will cause
this Deed of Trust, and any security instrument creating a lien or security
interest or evidencing the lien hereof upon the Trust Property and each

 

49

--------------------------------------------------------------------------------


 

instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
hereof upon, and the interest of Beneficiary in, the Trust Property. Trustor
will pay all filing, registration or recording fees, and all expenses incident
to the preparation, execution and acknowledgment of this Deed of Trust, any deed
of trust supplemental hereto, any security instrument with respect to the Trust
Property and any instrument of further assurance, and all federal, state, county
and municipal, taxes, duties, imposts, assessments and charges arising out of or
in connection with the execution and delivery of this Deed of Trust, any deed of
trust supplemental hereto, any security instrument with respect to the Trust
Property or any instrument of further assurance, except where prohibited by law
so to do. TRUSTOR HEREBY AGREES, AT ITS SOLE COST AND EXPENSE, TO PROTECT,
DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES (AS DEFINED
BELOW) FROM AND AGAINST ANY AND ALL LOSSES (AS DEFINED BELOW) IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON THE MAKING AND/OR
RECORDING OF ANY OF THE LOAN DOCUMENTS.

 

21.        Notice of Certain Events.  Trustor agrees to give prompt notice to
Beneficiary of the insolvency or bankruptcy filing of Trustor or the death,
insolvency or bankruptcy filing of any Guarantor.

 

22.        Events of Default.  The Debt shall become immediately due and payable
at the option of Beneficiary upon the happening of any one or more of the
following events of default (each an “Event of Default”):

 

(a)                                  failure to make payment of (1) interest or
principal when due, or (2) the entire Debt on the Maturity Date;

 

(b)                                 Trustor shall default, and such default
shall continue for at least two Business Days after notice to Trustor that such
amounts are owing, in the payment when due of fees, expenses or other amounts
owing hereunder, under the Note or under any of the other Loan Documents (other
than principal and interest owing hereunder or under the Note);

 

(c)                                  subject to Trustor’s right to contest as
provided herein, if any of the Taxes or Other Charges are not paid when the same
are due and payable (unless and to the extent such failure is due to
Beneficiary’s failure to pay Taxes when sums sufficient for such purpose are on
deposit in the Tax and Insurance Impound and no other Event of Default has
occurred and is continuing);

 

(d)                                 if the Policies are not kept in full force
and effect (unless the same results from Beneficiary’s failure to pay the
applicable premiums therefor when sums sufficient for such purpose are on
deposit in the Tax and Insurance Impound and no other Event of Default exits
that is then continuing), or if the evidence of the Policies are not delivered
to Beneficiary when required under Paragraph 2 and such failure continues for
ten (10) days after written notice thereof from Beneficiary to Trustor;

 

50

--------------------------------------------------------------------------------


 

(e)                                  if Trustor or its Governing Entity
consummates a Transfer that is not expressly permitted under the terms of this
Deed of Trust without Beneficiary’s prior written consent.

 

(f)                                    any party shall acquire more than 49% of
the direct or indirect equity interest in Trustor or Trustor’s Governing Entity
(even if not constituting a Change of Control) and Trustor shall fail to deliver
to Beneficiary with respect to such new equityholder a new non-consolidation
opinion satisfactory to (A) prior to the occurrence of any Securitization of the
Loan, Beneficiary (Beneficiary’s approval of any such non-consolidation opinion
which is in substantially the form of the Insolvency Opinion not to be
unreasonably withheld), and (B) at any time following any Securitization or
series of Securitizations of the Loan, each of the Rating Agencies rating such
Securitization or Securitizations;

 

(g)                                 if any representation or warranty of
Trustor, or of any Guarantor, made herein or in any other Loan Document or in
any certificate, report, financial statement or other instrument or document
furnished to Beneficiary shall have been false or misleading in any material
respect when made, and such representation or warranty shall, if the condition
that gave rise to the breach of representation or warranty is susceptible of
being cured, remain untrue or incorrect in a material respect for a period
ending thirty (30) days after Trustor shall receive written notice of the
falsity or inaccuracy of such representation or warranty from Beneficiary;
provided, however, that if the breach of the representation or warranty is
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period and Trustor shall have commenced to cure such breach within such thirty
(30)-day period and thereafter diligently and expeditiously proceeds to cure the
same, Trustor shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of one hundred twenty (120) days
from the original notice;

 

(h)                                 if Trustor or any Guarantor shall make an
assignment for the benefit of creditors or if Trustor or any Guarantor shall
generally not be paying its debts as they become due;

 

(i)                                     if a receiver, liquidator or trustee of
Trustor or of any Guarantor shall be appointed or if Trustor or any Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Trustor or any Guarantor or if any proceeding for the dissolution or
liquidation of Trustor or of any Guarantor shall be instituted; however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Trustor or such Guarantor, upon the same not being discharged,
stayed or dismissed within sixty (60) days;

 

(j)                                     if Trustor shall be in default under any
other deed of trust or security agreement covering any part of the Trust
Property whether it be superior or junior in lien to this Deed of Trust;

 

(k)                                  subject to Trustor’s right to contest
certain liens as provided for in this Deed of Trust, if the Trust Property
becomes subject to any lien, except a lien for local real estate taxes and
assessments not then due and payable, and such lien is not discharged of record
(by payment, bonding or otherwise) within thirty (30) calendar days after the
date Trustor receives written notice the same is filed of record;

 

51

--------------------------------------------------------------------------------


 

(l)                                     if any federal tax lien is filed against
Trustor, Guarantor or either of their respective Governing Entities, or any of
the Trust Property, and the same is not discharged of record within thirty (30)
calendar days after the date the same is filed of record;

 

(m)                               if Trustor fails to cure properly any
violations of laws or ordinances affecting or which may be interpreted to affect
the Trust Property within thirty (30) days after Trustor first receives notice
of any such violations; provided, however, if such default is reasonably
susceptible of cure, but not within such thirty (30) day period, then Trustor
may be permitted up to an additional one hundred twenty (120) days, or such
shorter additional period before a Material Adverse Effect would occur, to cure
such default provided that Trustor commences a cure within such initial thirty
(30) day period and thereafter diligently and continuously pursues such cure;

 

(n)                                 except as permitted in this Deed of Trust or
required pursuant to the terms of any Lease, the alteration, improvement,
demolition or removal of any of the Improvements, or any construction on the
Premises, without the prior consent of Beneficiary;

 

(o)                                 if Trustor shall continue to be in default
under any term, covenant, or provision of the Note or any of the other Loan
Documents other than those in this Paragraph 22, beyond applicable cure periods
contained in those documents, or if no cure period is specified in such Loan
Document for a non-monetary default, the cure period specified in Paragraph
22(p);

 

(p)                                 if Trustor fails to cure a default under any
other term, covenant or provision of this Deed of Trust within thirty (30) days
after Trustor first receives notice of any such default, and such default is
susceptible of being cured, such default shall remain uncured for a period
ending thirty (30) days after Trustor first receives notice of any such default;
provided, however, that if the default is reasonably susceptible of cure but
cannot reasonably be cured within such thirty (30)-day period and Trustor shall
have commenced to cure such default within such thirty (30)-day period and
thereafter diligently and expeditiously proceeds to cure the same, Trustor shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of one hundred twenty (120) days from the original notice or
such shorter time after which a Material Adverse Effect would occur;

 

(q)                                 if, without Beneficiary’s prior written
consent or in connection with the engagement of a replacement Manager reasonably
satisfactory to Beneficiary, (i) the Management Agreement is terminated by
Trustor, (ii) Trustor permits or consents to a transfer of the ownership,
management or control of Manager other than to Trustor’s Governing Entity or any
affiliate thereof or any affiliate of Republic Properties Corporation, or
(iii) there is a material change in the Management Agreement; or

 

(r)                                    if Trustor ceases to continuously operate
the Improvements or any material portion thereof for any reason whatsoever
(other than temporary cessation in connection with any repair or renovation
thereof undertaken pursuant to the terms of this Deed of Trust or with the prior
written consent of Beneficiary).

 

52

--------------------------------------------------------------------------------


 

23.        Late Payment Charge; Application of Payments After an Event of
Default.  If any portion of the Debt is not paid when due, Trustor shall pay to
Beneficiary upon demand a late fee in an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law, and such amount shall be secured by this Deed of Trust. Notwithstanding
anything to the contrary contained in this Deed of Trust or any of the other
Loan Documents, during the continuance of an Event of Default, all amounts
received by Beneficiary in respect of the Loan shall be applied at Beneficiary’s
sole discretion either toward the components of the Debt (e.g., Beneficiary’s
expenses in enforcing the Loan, interest, principal and other amounts in respect
of the Loan) and the Notes Components in such sequence as Beneficiary shall
elect in its sole discretion, or toward such other obligations of Trustor under
the Loan Documents, and in such sequence, as Beneficiary shall determine in its
sole discretion.

 

24.        Beneficiary’s Right To Cure Defaults. Upon the occurrence and during
the continuance of any Event of Default or if Trustor fails to make any payment
or to do any act as herein provided, Beneficiary may, but without any obligation
to do so and without notice to or demand on Trustor and without releasing
Trustor from any obligation hereunder, make or do the same in such manner and to
such extent as Beneficiary may deem necessary to protect the security hereof. 
Beneficiary is authorized to enter upon the Trust Property for such purposes or
appear in, defend, or bring any action or proceeding to protect its interest in
the Trust Property or to foreclose this Deed of Trust or collect the Debt, and
the cost and expense thereof (including reasonable attorneys’ fees and
disbursements to the extent permitted by law), with interest at the Default Rate
(as defined in the Deed of Trust) for the period after notice from Beneficiary
that such cost or expense was incurred to the date of payment to Beneficiary,
shall constitute a portion of the Debt, shall be secured by this Deed of Trust
and the other Loan Documents and shall be due and payable to Beneficiary upon
demand.

 

25.        Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of any Event of Default, Beneficiary or Trustee may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Trustor and in and to the Trust Property by Beneficiary
itself or through Trustee or otherwise, including, without limitation, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Beneficiary may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary:

 

(i)                                     Declare the entire Debt to be
immediately due and payable.

 

(ii)                                  Institute a proceeding or proceedings,
judicial or nonjudicial, by advertisement or otherwise, for the complete
foreclosure of this Deed of Trust in which case the Trust Property or any
interest therein may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner.

 

(iii)                               With or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Deed of Trust for the portion of
the Debt then due and payable, subject to the continuing lien of this Deed of
Trust for the balance of the Debt not then due.

 

53

--------------------------------------------------------------------------------


 

(iv)                              Sell for cash or upon credit the Trust
Property or any part thereof and all estate, claim, demand, right, title and
interest of Trustor therein and rights of redemption thereof, pursuant to the
power of sale contained herein or otherwise, at one or more sales, as an
entirety or in parcels, at such time and place, upon such terms and after such
notice thereof as may be required or permitted by law.

 

(v)                                 Institute an action, suit or proceeding in
equity for the specific performance of any covenant, condition or agreement
contained herein, or in any of the other Loan Documents.

 

(vi)                              Recover judgment on the Note either before,
during or after any proceedings for the enforcement of this Deed of Trust.

 

(vii)                           Apply for the appointment of a trustee,
receiver, liquidator or conservator of the Trust Property, without notice and
without regard for the adequacy of the security for the Debt and without regard
for the solvency of the Trustor, any Guarantor or of any person, firm or other
entity liable for the payment of the Debt.

 

(viii)                        At any time, and without notice, either in person,
by agent, or by receiver to be appointed by a court, enter and take possession
of the Trust Property or any part thereof, and in its own name, sue for or
otherwise collect the Rents. Trustor hereby agrees that Beneficiary shall have
the right (in its sole discretion), whenever an Event of Default has occurred
and is continuing, to terminate the License granted to Trustor in Paragraph 7
hereof, and thereafter direct by written notice to the lessees under the Leases
(“Lease Rent Notice”) to pay directly to Beneficiary, or Trustee on
Beneficiary’s behalf, the Rents due and to become due under the Leases and
attorn in respect of all other obligations thereunder directly to Beneficiary,
or Trustee on Beneficiary’s behalf, without any obligation on the part of
lessees to determine whether an Event of Default does in fact exist or has in
fact occurred. All Rents collected by Beneficiary, or Trustee on Beneficiary’s
behalf, shall be applied as provided for in Paragraph 7 of this Deed of Trust;
provided, however, that if the costs, expenses, and attorneys’ fees shall exceed
the amount of Rents collected, the excess shall be added to the Debt, shall bear
interest at the Default Rate, and shall be immediately due and payable. The
entering upon and taking possession of the Trust Property, the collection of
Rents, and the application thereof as aforesaid shall not cure or waive any
Event of Default or notice of default, if any, hereunder nor invalidate any act
done pursuant to such notice, except to the extent any such default is fully
cured. Failure or discontinuance by Beneficiary, or Trustee on Beneficiary’s
behalf, at any time or from time to time, to collect said Rents shall not in any
manner impair the subsequent enforcement by Beneficiary, or Trustee on
Beneficiary’s behalf, of the right, power and authority herein conferred upon
it. Nothing contained herein, nor the exercise of any right, power, or authority
herein granted to Beneficiary, or Trustee on Beneficiary’s behalf, shall be, or
shall be construed to be, an affirmation by it of any tenancy, lease, or option,
nor an assumption of liability under, nor the subordination of, the lien or
charge of this Deed of Trust, to any such tenancy, lease, or option, nor an
election of judicial relief, if any such relief is requested or obtained as to
Leases or Rents, with respect to the Trust Property or any collateral given by
Trustor to

 

54

--------------------------------------------------------------------------------


 

Beneficiary or Trustee on Beneficiary’s behalf. In addition, from time to time
Beneficiary may elect, and notice hereby is given to each lessee under any
Lease, to subordinate the lien of this Deed of Trust to any Lease by
unilaterally executing and recording an instrument of subordination, and upon
such election the lien of this Deed of Trust shall be subordinate to the Lease
identified in such instrument of subordination; provided, however, in each
instance such subordination will not affect or be applicable to, and expressly
excludes any lien, charge, encumbrance, security interest, claim, easement,
restriction, option, covenant and other rights, titles, interests or estates of
any nature whatsoever with respect to all or any portion of the Trust Property
to the extent that the same may have arisen or intervened during the period
between the recordation of this Deed of Trust and the execution of the Lease
identified in such instrument of subordination.

 

(ix)                                Enter into or upon the Trust Property,
either personally or by its agents, nominees or attorneys and dispossess Trustor
and its agents and servants therefrom, and thereupon Beneficiary may (A) use,
operate, manage, control, insure, maintain, repair, restore and otherwise deal
with all and every part of the Trust Property and conduct the business thereat;
(B) complete any construction on the Trust Property in such manner and form as
Beneficiary deems advisable; (C) make alterations, additions, renewals,
replacements and improvements to or on the Trust Property; (D) exercise all
rights and powers of Trustor with respect to the Trust Property, whether in the
name of Trustor or otherwise.

 

(x)                                   Pursue such other rights and remedies as
may be available at law or in equity or under the Uniform Commercial Code.

 

In the event of a sale, by foreclosure or otherwise, of less than all of the
Trust Property, this Deed of Trust shall continue as a lien on the remaining
portion of the Trust Property.

 

(b)                                 The proceeds of any sale made under or by
virtue of this paragraph, together with any other sums which then may be held by
Beneficiary under this Deed of Trust, whether under the provisions of this
paragraph or otherwise, shall be applied by Beneficiary to the payment of the
Debt in such priority and proportion as Beneficiary in its sole discretion shall
deem proper.

 

(c)                                  Beneficiary or Trustee may adjourn from
time to time any sale by it to be made under or by virtue of this Deed of Trust
by announcement at the time and place appointed for such sale or for such
adjourned sale or sales; and, except as otherwise provided by any applicable
provision of law, Beneficiary or Trustee, without further notice or publication,
may make such sale at the time and place to which the same shall be so
adjourned.

 

(d)                                 Upon the completion of any sale or sales
pursuant hereto, Beneficiary, or an officer of any court empowered to do so,
shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold. Any sale or sales made under or by virtue of this paragraph,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of

 

55

--------------------------------------------------------------------------------


 

foreclosure and sale, shall operate to divest all the estate, right, title,
interest, claim and demand whatsoever, whether at law or in equity, of Trustor
in and to the properties and rights so sold, and shall be a perpetual bar both
at law and in equity against Trustor and against any and all persons claiming or
who may claim the same, or any part thereof from, through or under Trustor.

 

(e)                                  Upon any sale made under or by virtue of
this paragraph, whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, Beneficiary may bid for and acquire the Trust Property or any part thereof
and in lieu of paying cash therefor may make settlement for the purchase price
by crediting upon the Debt the net sales price after deducting therefrom the
expenses of the sale and costs of the action and any other sums which
Beneficiary is authorized to deduct under this Deed of Trust.

 

(f)                                    No recovery of any judgment by
Beneficiary and no levy of an execution under any judgment upon the Trust
Property or upon any other property of Trustor shall affect in any manner or to
any extent the lien of this Deed of Trust upon the Trust Property or any part
thereof, or any liens, rights, powers or remedies of Beneficiary hereunder, but
such liens, rights, powers and remedies of Beneficiary shall continue unimpaired
as before.

 

(g)                                 Beneficiary may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided in this paragraph at any time before the conclusion thereof,
as determined in Beneficiary’s sole discretion and without prejudice to
Beneficiary.

 

(h)                                 Beneficiary or Trustee may resort to any
remedies and the security given by the Note, this Deed of Trust or in any of the
other Loan Documents in whole or in part, and in such portions and in such order
as determined by Beneficiary’s sole discretion. No such action shall in any way
be considered a waiver of any rights, benefits or remedies evidenced or provided
by the Note, this Deed of Trust or in any of the other Loan Documents. The
failure of Beneficiary or Trustee to exercise any right, remedy or option
provided in the Note, this Deed of Trust or in any of the other Loan Documents
shall not be deemed a waiver of such right, remedy or option or of any covenant
or obligation secured by the Note, this Deed of Trust or the other Loan
Documents. No acceptance by Beneficiary of any payment after the occurrence of
any Event of Default and no payment by Beneficiary of any obligation for which
Trustor is liable hereunder shall be deemed to waive or cure any Event of
Default with respect to Trustor, or Trustor’s liability to pay such obligation.
No sale of all or any portion of the Trust Property, no forbearance on the part
of Beneficiary or Trustee, and no extension of time for the payment of the whole
or any portion of the Debt or any other indulgence given by Beneficiary or
Trustee to Trustor, shall operate to release or in any manner affect the
interest of Beneficiary in the remaining Trust Property or the liability of
Trustor to pay the Debt. No waiver by Beneficiary or Trustee shall be effective
unless it is in writing and then only to the extent specifically stated. All
costs and expenses of Beneficiary in exercising its rights and remedies under
this Paragraph 25 (including reasonable attorneys’ fees and disbursements to the
extent permitted by law), shall be paid by Trustor immediately upon notice from
Beneficiary or Trustee, with interest at the Default Rate for the period after
notice from Beneficiary or Trustee and such costs and expenses shall constitute
a portion of the Debt and shall be secured by this Deed of Trust.

 

56

--------------------------------------------------------------------------------


 

(i)                                     The interests and rights of Beneficiary
under the Note, this Deed of Trust or in any of the other Loan Documents shall
not be impaired by any indulgence, including (i) any renewal, extension or
modification which Beneficiary may grant with respect to any of the Debt,
(ii) any surrender, compromise, release, renewal, extension, exchange or
substitution which Beneficiary may grant with respect to the Trust Property or
any portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, Guarantor or surety of any of the Debt.

 

26.        Right of Entry and Inspection.  In addition to any other rights or
remedies granted under this Deed of Trust, Beneficiary, Trustee and their agents
shall have the right to enter and inspect the Premises, Improvements and
Equipment at any reasonable time during the Term, and inspect, examine, audit
and copy Trustor’s books and records, including all recorded data of any kind or
nature, regardless of the medium of recording. The cost of such inspections,
examinations, copying or audits shall be borne by Trustor should Beneficiary
determine that an Event of Default has occurred and is continuing, including the
cost of all follow up or additional investigations, audits or inquiries deemed
reasonably necessary by Beneficiary. The cost of such inspections, examinations,
audits and copying, if not paid for by Trustor following demand, may be added to
the Debt and shall bear interest thereafter until paid at the Default Rate.  If
Trustor prohibits, bars or fails to permit Beneficiary, Trustee or their agents
from entering and inspecting the Premises, Improvements and Equipment at any
reasonable time during the Term, or from inspecting, examining., auditing and
copying Trustor’s books and records, including all recorded data of any kind or
nature, regardless of the medium of recording, for more than five (5) days after
a request is made by Beneficiary to do so, Trustor agrees to pay Beneficiary on
demand the sum of $1,000.00 for each day after such five (5) day period that
Trustor so prohibits, bars or fails, and such sum or sums shall be part of the
Debt.

 

27.        Security Agreement. This Deed of Trust is both a real property deed
of trust and a “security agreement” within the meaning of the Uniform Commercial
Code. The Trust Property includes both real and personal property and all other
assets, rights and interests, whether tangible or intangible in nature,
including all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith, of Trustor in the
Trust Property. It is the intent of Trustor and Beneficiary that the lien and
security interest granted in this Deed of Trust encumber all Leases and that all
items contained in the definition of “Leases” which are included within the
Uniform Commercial Code be covered by the security interest granted in this
Paragraph 27; and all items contained in the definition of “Leases” which are
excluded from the Uniform Commercial Code be covered by the grant of a deed of
trust lien against the Trust Property contained in this Deed of Trust. Trustor
by executing and delivering this Deed of Trust has granted and hereby grants to
Beneficiary and Trustee, as security for the Debt, a security interest in the
Trust Property to the full extent that the Trust Property may be subject to the
Uniform Commercial Code (said portion of the Trust Property so subject to the
Uniform Commercial Code being called in this paragraph the “Collateral”).
Trustor hereby agrees with Beneficiary to execute and deliver to Beneficiary, in
form and substance satisfactory to Beneficiary, such financing statements,
financing statement amendments and such further assurances as Beneficiary may
from time to time, reasonably consider necessary to create, perfect, and
preserve Beneficiary’s security interest herein granted.  This Deed of Trust
shall also constitute a “fixture filing” for the purposes of the Uniform
Commercial Code. As such, this Deed of Trust covers all items of the Collateral
that are or are to become fixtures. Information concerning the security interest
herein granted may be obtained from the parties at the addresses of the parties
set forth in the first paragraph of this Deed of Trust. If an Event of Default
shall occur that it then continuing, Beneficiary and Trustee, in addition to any
other rights and remedies

 

57

--------------------------------------------------------------------------------


 

which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Beneficiary or Trustee may deem necessary for
the care, protection and preservation of the Collateral. Upon request or demand
of Beneficiary or Trustee, Trustor shall at its expense assemble the Collateral
and make it available to Beneficiary and Trustee at a convenient place
acceptable to Beneficiary. Trustor shall pay to Beneficiary and Trustee on
demand any and all expenses, including fees and disbursements, incurred or paid
by Beneficiary or Trustee in protecting the interest in the Collateral and in
enforcing the rights hereunder with respect to the Collateral. Any notice of
sale, disposition or other intended action by Beneficiary and Trustee with
respect to the Collateral sent to Trustor in accordance with the provisions
hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Trustor; provided that if Beneficiary fails to
comply with this sentence in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
Uniform Commercial Code. The proceeds of any disposition of the Collateral, or
any part thereof, may be applied by Beneficiary to the payment of the Debt in
such priority and proportions as Beneficiary in its sole discretion shall deem
proper. Beneficiary may comply with any applicable state or federal law or
regulatory requirements in connection with a disposition of the Collateral, and
such compliance will not be considered or deemed to affect adversely the
commercial reasonableness of any sale of the Collateral. Beneficiary may sell
the Collateral without giving any warranties as to the Collateral, and
specifically disclaim any warranties of title, merchantability, fitness for a
specific purpose or the like, and this procedure will not be considered or
deemed to affect adversely the commercial reasonableness of any sale of the
Collateral. Trustor acknowledges that a private sale of the Collateral may
result in less proceeds than a public sale, and Trustor acknowledges that the
Collateral may be sold at a loss to Trustor, and that, in such event,
Beneficiary shall have no liability or responsibility to Trustor or any other
party for such loss. If Beneficiary shall require the filing or recording of
additional Uniform Commercial Code financing statements, amendments thereto or
continuation statements, Trustor shall, promptly after request, execute, file
and record such Uniform Commercial Code financing statements, amendments thereto
or continuation statements as Beneficiary shall deem necessary, and shall pay
all expenses and fees in connection with the filing and recording thereof, it
being understood and agreed, however, that no such additional documents shall
increase Trustor’s obligations under the Note, this Deed of Trust or any of the
other Loan Documents. Trustor hereby authorizes Beneficiary at any time and from
time to time to file any initial financing statements, amendments thereto and
continuation statements with or without the signature of Trustor as authorized
by applicable law, including any statements describing the collateral as being
all assets of Trustor, it being acknowledged that all such assets subject to the
Uniform Commercial Code are intended to be included in the Collateral. For
purposes of such filings, Trustor agrees to furnish promptly any information
reasonably requested by Beneficiary. Trustor also hereby ratifies its
authorization for Beneficiary to have filed any like initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Deed of Trust. Trustor hereby irrevocably appoints Beneficiary and
any officer or agent of Beneficiary, with full power of substitution, as its
true and lawful attorney-in-fact, coupled with an interest, with full
irrevocable power and authority in the place and stead of Trustor or in
Trustor’s name to execute in Trustor’s name any such documents and to otherwise
carry out the purposes of this Paragraph, to the extent that Trustor’s
authorization above is deemed not to be sufficient as a matter of law. To the
extent permitted by law, Trustor hereby ratifies all acts said attorneys-in-fact
shall lawfully do, have done in the past or cause to be done in the future by
virtue hereof.

 

58

--------------------------------------------------------------------------------


 

28.        Actions and Proceedings. Beneficiary or Trustee has the right to
appear in and defend any action or proceeding brought with respect to the Trust
Property and to bring any action or proceeding, in the name and on behalf of
Trustor, which Beneficiary, in its sole discretion, decides should be brought to
protect their interest in the Trust Property. Beneficiary shall, at its option,
be subrogated to the lien of any deed of trust or other security instrument
discharged in whole or in part by the Debt, and any such subrogation rights
shall constitute additional security for the payment of the Debt.

 

29.        Contest of Certain Claims.  At its own expense, Trustor may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes, Other Charges or mechanic’s or materialman’s lien asserted
against the Trust Property if, and so long as, (a) such legal proceedings shall
operate to prevent the enforcement or collection of the same and the sale of the
Trust Property or any part thereof, to satisfy the same and either (i) within
sixty (60) days of the inception of such Lien such Lien is released or
discharged of record or is fully insured over by the title issuer that issued
the title insurance policy that insures the lien of this Deed of Trust such that
the Lien is not an exception to Beneficiary’s title to the Trust Property
pursuant to this Deed of Trust, or (ii) Trustor shall have furnished to
Beneficiary, prior to the expiration of such sixty (60) day period a cash
deposit, or an indemnity bond satisfactory to Beneficiary with a surety
satisfactory to Beneficiary, in the amount of one hundred twenty-five percent of
the Taxes, Other Charges or mechanic’s or materialman’s lien claim, plus a
reasonable additional sum to pay all costs, interest and penalties that may be
imposed or incurred in connection therewith, to assure payment of the matters
under contest and to prevent any sale or forfeiture of the Trust Property or any
part thereof; (b) Trustor shall promptly upon final determination thereof pay
the amount of any such Taxes, Other Charges or claim so determined, together
with all costs, interest and penalties which may be payable in connection
therewith; and (c) the failure to pay the Taxes, Other Charges or mechanic’s or
materialman’s lien claim does not constitute a default under any other deed of
trust, mortgage or security interest covering or affecting any part of the Trust
Property. Notwithstanding the foregoing, Trustor shall immediately upon request
of Beneficiary pay (and if Trustor shall fail so to do, Beneficiary may, but
shall not be required to, pay or cause to be discharged or bonded against) any
such Taxes, Other Charges or claim notwithstanding such contest, if in the
reasonable opinion of Beneficiary, the Trust Property or any part thereof or
interest therein may be in danger of being sold, forfeited, foreclosed,
terminated, canceled or lost. Beneficiary may pay over any such cash deposit or
part thereof to the claimant entitled thereto at any time when, in the
reasonable judgment of Beneficiary, the entitlement of such claimant is
established.

 

30.        Recovery of Sums Required to be Paid. Beneficiary shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Beneficiary or Trustee thereafter to bring an action of foreclosure, or any
other action, for a default or defaults by Trustor existing at the time such
earlier action was commenced.

 

31.        Marshalling and Other Matters. Trustor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Trust Property or any part
thereof or any interest therein.  Further, Trustor hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Deed of Trust on behalf of Trustor, and on behalf of each and every
person acquiring any interest in or title to the Trust Property subsequent to
the date of this Deed of Trust and on behalf of all persons to the extent
permitted by applicable law.

 

59

--------------------------------------------------------------------------------


 

32.        Hazardous Substances. All of the terms and provisions of Article II
of the Environmental Indemnity are hereby incorporated into this Deed of Trust
for all purposes as if set verbatim herein.

 

33.        Environmental Operations.  All of the terms and provisions of
Section 3.1  of the Environmental Indemnity are hereby incorporated into this
Deed of Trust for all purposes as if set verbatim herein.

 

34.        Environmental Monitoring.  All of the terms and provisions of
Section 3.2 of the Environmental Indemnity are hereby incorporated into this
Deed of Trust for all purposes as if set verbatim herein.

 

35.        Compliance with Law; Alterations.

 

(a)                                  Trustor agrees that the Trust Property
shall at all times comply in all material respects with applicable with all
Access Laws.

 

(b)                                 Notwithstanding any provisions set forth
herein or in any other document regarding Beneficiary’s approval of alterations
of the Premises or Improvements, Trustor shall not alter the Premises or
Improvements in any manner which would increase Trustor’s responsibilities for
compliance with the applicable Access Laws without the prior written approval of
Beneficiary except to the extent that such increased responsibilities cannot
reasonably be expected to have a Material Adverse Effect. Beneficiary’s approval
of the plans, specifications, or working drawings for alterations of the
Premises or Improvements shall create no responsibility or liability on behalf
of Beneficiary for their completeness, design, sufficiency or their compliance
with the Access Laws. The foregoing shall apply to tenant improvements
constructed by Trustor or by any of its tenants. Beneficiary may condition any
such approval upon receipt of a certificate of Access Law compliance from an
independent architect, engineer, or other person acceptable to Beneficiary.

 

(c)                                  Trustor agrees to give prompt notice to
Beneficiary of the receipt by Trustor of any complaints related to violation of
any Access Laws and of the commencement of any proceedings or investigations
which relate to compliance with applicable Access Laws.

 

(d)                                 Trustor shall take all appropriate measures
to prevent, and will not engage in or knowingly permit any party to engage in,
any criminal or illegal activities at the Premises or Improvements.

 

36.        Indemnification.

 

(a)                                  TRUSTOR, AT ITS SOLE COST AND EXPENSE,
SHALL PROTECT, DEFEND, INDEMNIFY AND SAVE HARMLESS THE INDEMNIFIED PARTIES
(DEFINED BELOW) FROM AND AGAINST ALL LOSSES (AS DEFINED BELOW) IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF
(A) OWNERSHIP OF THIS DEED OF TRUST, THE TRUST PROPERTY OR ANY INTEREST THEREIN
OR RECEIPT OF ANY RENTS; (B) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS
OF OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE PREMISES OR IMPROVEMENTS
OR ANY PART THEREOF OR ON THE ADJOINING

 

60

--------------------------------------------------------------------------------


 

SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(C) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE PREMISES OR IMPROVEMENTS OR
ANY PART THEREOF OR ON ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT
PARKING AREAS, STREETS OR WAYS; (D) ANY FAILURE ON THE PART OF TRUSTOR OR
TRUSTEE TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS DEED OF TRUST;
(E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE TRUST PROPERTY OR ANY PART THEREOF; (F) ANY
FAILURE OF THE TRUST PROPERTY TO COMPLY WITH ANY APPLICABLE LAW, INCLUDING
ACCESS LAWS; (G)ANY REPRESENTATION OR WARRANTY MADE IN THE NOTE, THIS DEED OF
TRUST OR ANY OF THE OTHER LOAN DOCUMENTS BEING FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE SUCH REPRESENTATION OR WARRANTY WAS MADE;
(H) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING TO BE ENTITLED TO
A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER TRANSACTION INVOLVING THE
TRUST PROPERTY OR ANY PART THEREOF UNDER ANY LEGAL REQUIREMENT OR ANY LIABILITY
ASSERTED AGAINST ANY INDEMNIFIED PARTY WITH RESPECT THERETO; (I) ANY AND ALL
CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED
PARTY BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON SUCH PARTY’S
PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS
CONTAINED IN ANY LEASE; AND (J) ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF
ANY KIND IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY FINANCIAL
ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS THAT SUCH
PERSON ACTED ON BEHALF OF TRUSTOR IN CONNECTION WITH THE LOAN. HOWEVER, NOTHING
HEREIN SHALL BE CONSTRUED TO OBLIGATE TRUSTOR TO INDEMNIFY, DEFEND AND HOLD
HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS AND
EXPENSES ENACTED AGAINST, IMPOSED ON OR INCURRED BY ANY INDEMNIFIED PARTY BY
REASON OF SUCH PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. THIS INDEMNITY
SHALL SURVIVE PAYMENT IN FULL OF THE DEBT, THE TERMINATION, SATISFACTION,
RELEASE OR ASSIGNMENT OF THIS DEED OF TRUST AND THE EXERCISE BY BENEFICIARY OF
ANY OF ITS RIGHTS OR REMEDIES HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
ACQUISITION OF THE TRUST PROPERTY BY FORECLOSURE OR A CONVEYANCE IN LIEU OF
FORECLOSURE.

 

(b)                                 As used in this herein, the term
(i) “Indemnified Parties” means (A) Beneficiary, (B) Trustee, (C) any officers,
directors, shareholders, partners, members, employees, agents, attorneys,
servants, representatives, contractors, subcontractors, affiliates or
subsidiaries of any and all of the foregoing, and (D) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by

 

61

--------------------------------------------------------------------------------


 

merger, consolidation or acquisition of all or a substantial portion of an
Indemnified Party’s assets and business), in all cases whether during the term
of the Loan or as part of or following a foreclosure of the Loan; and (ii) the
term “Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
demands, causes of action, damages, losses, costs, expenses, fines, penalties,
charges, fees, judgments, awards, amounts paid in settlement of whatever kind or
nature (including but not limited to reasonable attorneys’ fees and other costs
of defense).

 

(c)                                  Upon written request by any Indemnified
Party, Trustor shall defend such Indemnified Party (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by such Indemnified Party.  Notwithstanding the
foregoing, any Indemnified Party may, in its sole discretion, engage its own
attorneys and other professionals to defend or assist it, and, at the option of
such Indemnified Party, its attorneys shall control the resolution of any claim
or proceeding. Upon demand, Trustor shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

(d)                                 Any amounts payable to Beneficiary or
Trustee by reason of the application of this Paragraph 36 shall be secured by
this Deed of Trust and shall become immediately due and payable and shall bear
interest at the Default Rate from the date loss or damage is sustained by the
Indemnified Parties until paid.

 

37. Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing, addressed to the address, as set forth below, of the party
to whom such notice is to be given, or to such other address as Trustor,
Beneficiary or Trustee, as the case may be, shall designate in writing, and
shall be deemed to be received by the addressee on (i) the day such notice is
personally delivered to such addressee, (ii) the day on which such notice is
delivered to the addressee if deposited with the United States postal service
first class certified mail, return receipt requested (as indicated by the return
receipt), (iii) the day on which such notice is delivered to the addressee if
delivered by a nationally recognized overnight courier delivery service (as
indicated by the records of the delivery service), or (iv) the day facsimile
transmission is confirmed after transmission of such notice by telecopy to such
telecopier number as Trustor, Trustee or Beneficiary, as the case may be, shall
have previously designated in writing. Until further changes by notice delivered
in accordance with the provisions of this Paragraph, notices shall be delivered
as follows:

 

(a)                                  If to Trustor, c/o Republic Properties
Corporation, 1280 Maryland Avenue, SW, Suite 280, Washington, D.C 20024, with a
copy to Arent Fox PLLC (Attention: Eleanor Zappone, Esquire), 1050 Connecticut
Avenue, NW, Washington, D.C. 20036-5339; and

 

(b)                                 If to Beneficiary, to Archon Financial,
L.P., 600 East Las Colinas Boulevard, Suite 450, Irving, Texas 75039, with
copies to Goldman Sachs Mortgage Company, 85 Broad Street, 11th Floor, New York,
New York 10004 Attention: J. Theodore Borter, and to Kroll, McNamara, Evans &
Delehanty, LLP, 29 South Main Street, West Hartford, CT 06107 Attention: Garrett
J. Delehanty, Esq.

 

62

--------------------------------------------------------------------------------


 

38.        Authority.  Trustor (and the undersigned representative of Trustor,
if any) represent and warrant that it (or they, as the case may be) has full
power, authority and right to execute, deliver and perform its obligations
pursuant to this Deed of Trust, and to deed, mortgage, give, grant, bargain,
sell, alien, enfeoff, convey, confirm, warrant, pledge, hypothecate and assign
the Trust Property pursuant to the terms hereof and to keep and observe all of
the terms of this Deed of Trust on Trustor’s part to be performed.

 

39.        Non-Waiver. The failure of Beneficiary or Trustee to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Deed of Trust.  Any consent or approval by Beneficiary in any
single instance shall not be deemed or construed to be Beneficiary’s consent or
approval in any like matter arising at a subsequent date.  Trustor shall not be
relieved of Trustor’s obligations hereunder by reason of (a) the failure of
Beneficiary or Trustee to comply with any request of Trustor or Guarantor to
take any action to foreclose this Deed of Trust or otherwise enforce any of the
provisions hereof or of the Note, or the other Loan Documents, (b) the release,
regardless of consideration, of the whole or any part of the Trust Property, or
of any person liable for the Debt or any portion thereof, or (c) any agreement
or stipulation by Beneficiary extending the tune of payment or otherwise
modifying or supplementing the terms of the Note, this Deed of Trust or any of
the other Loan Documents. Beneficiary may resort for the payment of the Debt to
any other security held by Beneficiary in such order and manner as Beneficiary,
in its sole discretion, may elect.  Beneficiary or Trustee may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Beneficiary or Trustee thereafter to foreclose
this Deed of Trust. The rights and remedies of Beneficiary and Trustee under
this Deed of Trust shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others. No act of Beneficiary or Trustee
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision.  Beneficiary and Trustee shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

 

40.        No Oral Change.  This Deed of Trust, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Trustor or Beneficiary,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

 

41.        Liability. If Trustor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. Subject to the provisions hereof requiring Beneficiary’s consent to any
transfer of the Trust Property, this Deed of Trust shall be binding upon and
inure to the benefit of Trustor and Beneficiary and their respective successors
and assigns forever.

 

42.        Inapplicable Provisions.  If any term, covenant or condition of the
Note or this Deed of Trust is held to be invalid, illegal or unenforceable in
any respect, the Note and this Deed of Trust shall be construed without such
provision.

 

43.        Headings, Etc The headings and captions of various paragraphs of this
Deed of Trust are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

63

--------------------------------------------------------------------------------


 

44.        Duplicate Originals.  This Deed of Trust may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to be an original.

 

45.        Definitions.  Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Deed of
Trust may be used interchangeably in singular or plural form. When used in this
Deed of Trust, the following capitalized terms have the following meanings (all
accounting terms used but not specifically defined hereinbelow shall be
construed in accordance with generally accepted accounting principles
consistently applied, as the same may be modified by the terms and provisions of
this Deed of Trust):

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such person.

 

“Access Laws” shall refer to all federal, state and local laws, orders,
ordinances, governmental rules and regulations, and court orders affecting or
which may be interpreted to affect the Trust Property, or the use thereof,
including, without limitation, the Americans with Disabilities Act, the
Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities, and the Fair Housing Amendments Act of 1988.

 

“attorneys’ fees” shall include any and all attorney, paralegal and law clerk
fees and disbursements, including, without limitation, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Beneficiary in
protecting its interest in the Trust Property and Collateral and enforcing its
rights hereunder, whether with respect to retained firms, the reimbursement for
the expenses of in-house staff or otherwise.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
amended.

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Mortgagee, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

 

“Cash Management Bank” shall have the meaning set forth in Paragraph 53 of this
Deed of Trust.

 

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1 % per annum in excess of the Prime
Rate from time to time.

 

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an
investment-grade rating and is

 

64

--------------------------------------------------------------------------------


 

subject to regulations regarding fiduciary funds on deposit under, or similar
to, Title 12 of the Code of Federal Regulations Section 9.10(b) which, in either
case, has corporate trust powers, acting in its fiduciary capacity.

 

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A-l,
Prime-1 or F-l, as applicable, by each of the Rating Agencies and whose
long-term senior unsecured debt obligations are rated at least AA- or Aa3, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Beneficiary shall have received Rating
Confirmation.

 

“Event of Default” shall have the meaning set forth in Paragraph 22 of this Deed
of Trust.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Guarantor” shall mean Richard L. Kramer, Mark Keller, Steven A. Grigg, and
Republic Properties Corporation, a District of Columbia corporation.

 

“Guaranty” means that certain guaranty executed by Guarantor of even date
herewith, as the same may from time to time be modified or replaced in
accordance with this Deed of Trust.

 

“Initial Interest Rate” means the interest rate per annum set forth in the
Initial Note and defined therein as the “Interest Rate”.

 

“Initial Note” means that certain Deed of Trust Note in the Loan Amount
evidencing the Loan executed by Trustor on the date hereof.

 

“Initial Payment Date” means August 6, 2005.

 

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any Payment Date, the period from and including the
sixth day of the preceding calendar month to but excluding the sixth day of the
month in which such Payment Date falls; provided, however, that the first
Interest Accrual Period shall be the period from and including the date hereof
to but excluding the 6th day of the calendar month following the month in which
funding occurs.

 

“Interest Rate” means (i) with respect to the Initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the componentization of
the Initial Note into multiple Notes pursuant to this Deed of Trust, the per
annum interest rate of such Note as determined by Lender in accordance herewith
and set forth in the Note Component.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

 

“Leases” shall have the meaning set forth in Granting Clause (d) of this Deed of
Trust.

 

“Loan Documents” means collectively the Note, this Deed of Trust, and any and
all other documents securing, evidencing, or guaranteeing all or any portion of
the Loan or otherwise executed

 

65

--------------------------------------------------------------------------------


 

and/or delivered in connection with the Loan, as the same may be extended,
renewed, substituted, replaced, amended, modified and/or restated.

 

“Maturity Date” shall have the meaning set forth in Paragraph 57 of this Deed of
Trust.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Trustor as Trustor may select from time to time with the prior consent of
Beneficiary, such consent not to be unreasonably withheld.

 

“Net Operating Income” means, with respect to any Test Period, the excess of
(i) Operating Income for the last Fiscal Quarter contained in such Test Period,
times four, minus (ii) Operating Expenses for such Test Period.

 

“Note Component” shall have the meaning set forth in Paragraph 55 of this Deed
of Trust

 

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Trustor during
such period, determined in accordance with generally accepted accounting
principles consistently applied; provided, however, that such expenses shall not
include (i) depreciation, amortization or other noncash items (other than
expenses that are due and payable but not yet paid), (ii) interest, principal or
any other sums due and owing with respect to the Loan, (iii) income taxes or
other taxes in the nature of income taxes, (iv) Capital Expenditures, or
(v) equity distributions.

 

“Operating Income” means, for any period, all operating income of Trustor from
the Trust Property during such period, determined in accordance with generally
accepted accounting principles consistently applied (but without straight-lining
of rents), other than (i) the proceeds of insurance or an Award (but Operating
Income will include rental loss insurance proceeds to the extent allocable to
such period), (ii) any revenue attributable to a Lease to the extent it is paid
more than 30 days prior to the due date, provided that such payments shall be
included upon their due dates, (iii) any interest income from any source,
(iv) any repayments received from any third party of principal loaned or
advanced to such third party by Trustor, (v) any proceeds resulting from the
Transfer of all or any portion of the Trust Property, (vi) sales, use and
occupancy or other taxes on receipts required to be accounted for by Trustor to
any government or governmental agency, (vii) Cancellation Payments, and
(viii) any other extraordinary or non-recurring items.

 

“Payment Date” means the Initial Payment Date and, thereafter, the sixth day of
each month (or, if such sixth day is not a Business Day, the first succeeding
Business Day).

 

“Permitted Encumbrances” means (i) the liens created by the Loan Documents,
(ii) all liens and other matters specifically disclosed on Schedule B of the
title policy delivered to Beneficiary in connection with the origination of the
Loan; (iii) the liens, if any, for Taxes not yet delinquent; (iv) rights of
existing and future Tenants as tenants only pursuant to written Leases, and in
the case of future Leases, entered into in conformity with the provisions of
this Deed of Trust or as otherwise approved by Beneficiary, and (v) such other
matters approved by Beneficiary from time to time.

 

66

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Beneficiary shall select an equivalent publication that publishes
such “prime rate,” and if such “prime rate” is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Beneficiary shall reasonably select a comparable interest rate index.

 

“Rating Agency” means (i) until a Securitization or series of Securitizations
has occurred, which, in the aggregate shall have securitized the entire Loan,
S&P, Moody’s and Fitch, and (ii) from and after the occurrence of a
Securitization or series of Securitizations which, in the aggregate, shall have
securitized the entire Loan, those of S&P, Moody’s and Fitch that rate the
Certificates issued in such Securitization or series of Securitizations.

 

“Rating Confirmation” means, with respect to any proposed action, confirmation
in writing from each of the Rating Agencies that such action shall not result,
in and of itself, in a downgrade, withdrawal or qualification of any rating then
assigned to any outstanding Certificates; except that if any portion of the Loan
shall not have been securitized pursuant to a Securitization rated by the Rating
Agencies, then “Rating Confirmation” shall instead mean that the matter in
question is subject to the prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Beneficiary in its sole discretion. No Rating
Confirmation shall be regarded as having been received unless and until any
conditions imposed on its effectiveness by any Rating Agency shall have been
satisfied.

 

“Rents” shall have the meaning set forth in Granting Clause (d) of this Deed of
Trust.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts which issue Certificates to investors, or a
similar transaction.

 

“Servicer” means the entity or entities appointed by Beneficiary from time to
time to serve as servicer and/or special servicer of the Loan. If at any time no
entity is so appointed, the term “Servicer” shall be deemed to refer to
Beneficiary.

 

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.

 

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared, as
shown on the USD screen of the Moneyline Telerate Service (or such other page as
may replace that page on that service, or such other page or replacement
therefor on any successor service), or if such service is not available, the
Bloomberg Service (or any successor service), or if neither the Moneyline
Telerate Service nor the Bloomberg Service is available, under

 

67

--------------------------------------------------------------------------------


 

Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for “On the Run” U.S. Treasury obligations corresponding to the
scheduled Maturity Date. If no such maturity shall so exactly correspond, yields
for the two most closely corresponding published maturities shall be calculated
pursuant to the foregoing sentence and the Treasury Constant Yield shall be
interpolated or extrapolated (as applicable) from such yields on a straight-line
basis (rounding, in the case of relevant periods, to the nearest month).

 

“Trustee” shall mean Trustee and any substitute Trustee of the estates,
properties, powers, trusts and rights conferred upon Trustee pursuant to this
Deed of Trust.

 

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

“Yield Maintenance Premium” shall mean, with respect to any voluntary prepayment
of the Loan permitted hereunder, any payment of principal during the continuance
of an Event of Default or any payment of principal in accordance with and
pursuant to Paragraph 4 of this Deed of Trust, the product of:

 

(A)                              a fraction whose numerator is the amount so
paid and whose denominator is the outstanding principal balance of the Loan
before giving effect to such payment, times

 

(B)                                the excess of (1) the sum of the respective
present values, computed as of the date of such prepayment, of the remaining
scheduled payments of principal and interest at the Interest Rate with respect
to the Loan, determined by discounting such payments to the date on which such
payments are made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Loan on such date immediately prior to such payment;

 

provided that the Yield Maintenance Premium with respect to any payment of
principal during any period when prepayment is not permitted hereunder or the
existence of an Event of Default shall not be less than one percent (1%) of the
amount prepaid. The calculation of the Yield Maintenance Premium shall be made
by Beneficiary and shall, absent manifest error, be final, conclusive and
binding upon all parties.

 

46.        Homestead.  Trustor hereby waives and renounces all homestead and
exemption rights provided by the Constitution and the laws of the United States
and of any state, in and to the Trust Property as against the collection of the
Debt, or any part hereof.

 

47.        Assignments. Beneficiary shall have the right to assign or transfer
its rights under this Deed of Trust without limitation.  Any assignee or
transferee shall be entitled to all the benefits afforded Beneficiary under this
Deed of Trust.

 

68

--------------------------------------------------------------------------------


 

48.        Waiver of Jury Trial.  TRUSTOR, AND BY ACCEPTING THIS DEED OF TRUST,
BENEFICIARY, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE NOTE,
THIS DEED OF TRUST, OR THE OTHER LOAN DOCUMENTS,  OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY TRUSTOR AND BENEFICIARY, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  BENEFICIARY AND TRUSTOR EACH
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY TRUSTOR OR BENEFICIARY, AS THE CASE
MAY BE.

 

49.        Power of Sale; Trustees Fees; Substitute Fees.

 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, Trustee, or the agent or successor of
Trustee, at the request of Beneficiary, shall sell or offer for sale the Trust
Property in such portions, order and parcels as Beneficiary may determine with
or without having first taken possession of same, to the highest bidder for cash
at one or more public auctions in accordance with the terms and provisions of
the law of the State in which the Trust Property is located. Such sale shall be
made in the District of Columbia (without the necessity of having any personal
property hereby secured present at such sale) on such day and at such times as
permitted under applicable law of the State where the Trust Property is located,
after advertising the time, place and terms of sale and that portion of the
Trust Property in accordance with such law, and after having served written or
printed notice of the proposed sale by certified mail on each Trustor obligated
to pay the Note and other secured indebtedness secured by this Deed of Trust
according to the records of Beneficiary in accordance with applicable law. The
affidavit of any person having knowledge of the facts to the effect that such
service was completed shall be prima facie evidence of the fact of service.

 

At any such public sale, Trustee may execute and deliver in the name of Trustor
to the purchaser a conveyance of the Trust Property or any part of the Trust
Property in fee simple. In the event of any sale under this Deed of Trust by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceeding or otherwise, the Trust Property may be sold in its
entirety or in separate parcels and in such manner or order as Beneficiary in
its sole discretion may elect, and if Beneficiary so elects, Trustee may sell
the personal property covered by this Deed of Trust at one or more separate
sales in any manner permitted by the Uniform Commercial Code of the State in
which the Trust Property is located, and one or more exercises of the powers
herein granted shall not extinguish or exhaust such powers, until all the Trust
Property is sold or the Note and other secured indebtedness is paid in full. If
the Note and other secured indebtedness is now or hereafter further secured by
any chattel Deed of Trusts, pledges, contracts or guaranty, assignments of
lease, or other security instruments, Beneficiary at its option may exhaust the
remedies granted under any of said security instruments either concurrently or
independently, and in such order as Beneficiary may determine.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Upon any foreclosure sale or sales of all or
any portion of the Trust Property under the power herein granted, Beneficiary
may bid for and purchase the Trust Property and shall be entitled to apply all
or any part of the Debt as a credit to the purchase price.

 

(c)                                  In the event of a foreclosure or a sale of
all or any portion of the Trust Property under the power herein granted, the
proceeds of said sale shall be applied, in whatever order Beneficiary in its
sole discretion may decide, to the expenses of such sale and of all proceedings
in connection therewith (including, without limitation, attorneys’ fees and
expenses), to fees and expenses of Trustee (including, without limitation,
Trustee’s attorneys’ fees and expenses), to insurance premiums, liens,
assessments, taxes and charges (including, without limitation, utility charges
advanced by Beneficiary), to payment of the outstanding principal balance of the
Debt, and to the accrued interest on all of the foregoing; and the remainder, if
any, shall be paid to Trustor, or to the person or entity lawfully entitled
thereto.

 

(d)                                 Trustor shall pay all costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder and all such costs,
fees and expenses shall be secured by this Deed of Trust.

 

(e)                                  Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction.  Trustee, by acceptance of this Deed of Trust,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for willful negligence or misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof. Trustee
may resign at any time upon giving thirty (30) days’ notice to Trustor and to
Beneficiary. Beneficiary may remove Trustee at any time or from time to time and
select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for
any reason whatsoever, Beneficiary may, without notice and without specifying
any reason therefor and without applying to any court, select and appoint a
successor trustee, by an instrument recorded wherever this Deed of Trust is
recorded and all powers, rights, duties and authority of Trustee, as aforesaid,
shall thereupon become vested in such successor. Such substitute trustee shall
not be required to give bond for the faithful performance of the duties of
Trustee hereunder unless required by Beneficiary.  The procedure provided for in
this paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.

 

50.        Recourse Provisions. Subject to the qualifications below, Beneficiary
shall not enforce the liability and obligation of Trustor to perform and observe
the obligations contained in the Note, this Deed of Trust or in any of the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Trustor, except that Beneficiary may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Beneficiary to enforce and realize upon its interests under the Note,
this Deed of Trust and the other Loan Documents, or in the Trust Property, the
Rents (as defined in this Deed of Trust), or any other collateral given to
Beneficiary pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Trustor only to the extent of

 

70

--------------------------------------------------------------------------------


 

Trustor’s interest in the Trust Property, in the Rents and in any other
collateral given to Beneficiary. By accepting the Note, this Deed of Trust and
the other Loan Documents, Beneficiary agrees that it shall not except as
otherwise herein provided, sue for, seek or demand any deficiency judgment or
other monetary judgment against Trustor in any such action or proceeding under
or by reason of or under or in connection with the Note, this Deed of Trust or
the other Loan Documents. The provisions of this paragraph shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Beneficiary to
name Trustor as a party defendant in any action or suit for foreclosure and sale
under this Deed of Trust; (c) affect the validity or enforceability of any
guaranty or indemnity made in connection with the Loan or any of the rights and
remedies of the Beneficiary thereunder; (d) impair the right of Beneficiary to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; or (f) constitute a waiver of the right of Beneficiary to
enforce the liability and obligation of Trustor, by money judgment or otherwise,
to the extent of, but only to the extent of, any loss, damage, cost, expense,
liability, claim or other obligation incurred by Beneficiary (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

 

(i)                                     actual fraud or fraudulent or
intentional material misrepresentation by Trustor or any of its partners,
officers, principals, members, any guarantor or any other person authorized to
make statements or representations, or act, on behalf of Trustor in connection
with the Loan;

 

(ii)                                  intentional affirmative acts of physical
waste committed on the Trust Property as a result of the intentional misconduct
of Trustor or its Governing Entity, or intentionally permitted by Trustor or its
Governing Entity to be committed by any agent or employee of any such persons;

 

(iii)                               the breach of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity;

 

(iv)                              the misapplication or conversion by Trustor of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Trust Property, (B) any awards or other amounts received in connection with
the condemnation of all or a portion of the Trust Property, or (C) any Rents
following and during the continuance of an Event of Default;

 

(v)                                 Trustor or its Governing Entity fails to
maintain its status as a single purpose entity as required by, and in accordance
with the terms and provisions of this Deed of Trust, excluding, however,
Paragraphs 9(f) and 9(j).

 

Notwithstanding anything to the contrary in any of the Loan Documents
(A) Beneficiary shall not be deemed to have waived any right which Beneficiary
may have under Section 506(a), 506(b), llll(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt secured by
this Deed of Trust or to require that all collateral shall continue to secure
all of the Debt owing to Beneficiary in accordance with the Loan Documents, and
(B) the Debt shall be fully recourse to Trustor in the event that: (i) the Trust
Property or any part thereof becomes an asset in a voluntary bankruptcy or
insolvency proceeding under the U.S. Bankruptcy Code, or an involuntary such
proceeding in which Trustor, its Governing Entity, or any Affiliate of either of
them joins or colludes; (ii) Trustor fails to

 

71

--------------------------------------------------------------------------------


 

obtain Beneficiary’s prior written consent to any subordinate financing or other
voluntary lien encumbering the Trust Property or any interests in Trustor; or
(iii) Trustor fails to obtain Beneficiary’s prior written consent to any
assignment, transfer, or conveyance of the Trust Property or any interest
therein as required by this Deed of Trust.

 

51.        Miscellaneous.

 

(a)                                  Trustor covenants and agrees not to engage
in any transaction which would cause any obligation, or action taken or to be
taken, hereunder (or the exercise by Beneficiary of any of its rights under the
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).  Trustor further covenants and agrees to
deliver to Beneficiary such certifications or other evidence from time to time
throughout the Term, as reasonably requested by Beneficiary, that (i) Trustor is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Trustor is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following circumstances is true: (A) Equity interests
in Trustor are publicly offered securities, within the meaning of 29 C.F.R.
§ 2510.3-101(b)(2); (B) Less than twenty-five percent (25%) of each outstanding
class of equity interests in Trustor are held by “benefit plan investors” within
the meaning of 29 C.F.R. § 2510.3-101 (f)(2); or (C) Trustor qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. § 2510.3-101 (c) or (e) or an investment company registered under the
Investment Company Act of 1940. Trustor represents and warrants to Beneficiary
that Trustor (1) has no knowledge of any material liability that has been
incurred or is expected to be by Trustor that is or remains unsatisfied for any
taxes or penalties with respect to any “employee benefit plan,” or any “plan,”
within the meaning of Section 4975(e)(l) of the Internal Revenue Code or any
other benefit plan (other than a multiemployer plan) maintained, contributed to,
or required to be contributed to by Trustor or by any entity that is under
common control with Trustor within the meaning of ERISA Section 4001(a)(14) (a
“Plan”) or any plan that would be a Plan but for the fact that it is a
multiemployer plan within the meaning of ERISA Section 3(37), (2) has made and
shall continue to make when due all required contributions to all such Plans, if
any, (3) each Plan, if any, has been and will be administered in compliance with
its terms and the applicable provisions of ERISA, the Internal Revenue Code, and
any other applicable federal or state law, and (4) no action shall be taken or
fail to be taken that would result in the disqualification or loss of tax-exempt
status of any such Plan,  if any,  intended to be qualified and/or tax exempt. 
TRUSTOR FURTHER COVENANTS AND AGREES TO PROTECT, DEFEND, INDEMNIFY AND HOLD THE
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL LOSSES THAT ANY INDEMNIFIED
PARTY MAY INCUR AS A RESULT OF TRUSTOR’S BREACH OF THE COVENANTS IN THIS
PARAGRAPH. The covenants and indemnity contained in this Paragraph shall survive
the extinguishment of the lien of this Deed of Trust by foreclosure or action in
lieu thereof; furthermore, the foregoing indemnity shall supersede any
limitations on Trustor’s liability under any of the Loan Documents.

 

(b)                                 The Loan Documents contain the entire
agreement between Trustor and Beneficiary relating to or connected with the
Loan.  Any other agreements relating to or connected with the Loan (including,
without limitation, any term sheets, commitments and

 

72

--------------------------------------------------------------------------------


 

confidentiality agreements) not expressly set forth in the Loan Documents are
null and void and superseded in their entirety by the provisions of the Loan
Documents.

 

(c)                                  Trustor represents and warrants to
Beneficiary that there has not been committed by Trustor or any other person in
occupancy of or involved with the operation or use of the Trust Property any act
or omission affording the federal government or any state or local government
the right of forfeiture as against the Trust Property or any part thereof or any
monies paid in performance of Trustor’s obligations under the Note or under any
of the other Loan Documents. Trustor hereby covenants and agrees not to commit,
permit or suffer to exist any act, omission or circumstance affording such right
of forfeiture. IN FURTHERANCE THEREOF, TRUSTOR HEREBY INDEMNIFIES THE
INDEMNIFIED PARTIES AND AGREES TO DEFEND AND HOLD THE INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES INCURRED BY ANY INDEMNIFIED PARTY
BY REASON OF THE BREACH OF THE COVENANTS AND AGREEMENTS OR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS PARAGRAPH. Without limiting the generality of
the foregoing, the filing of formal charges or the commencement of proceedings
against Trustor or all or any part of the Trust Property under any federal or
state law for which forfeiture of the Trust Property or any part thereof or of
any monies paid in performance of Trustor’s obligations under the Loan Documents
is a potential result, shall, at the election of Beneficiary, constitute an
Event of Default hereunder without notice or opportunity to cure.

 

(d)                                 Trustor acknowledges that, with respect to
the Loan, Trustor is relying solely on its own judgment and advisors in entering
into the Loan without relying in any manner on any statements, representations
or recommendations of Beneficiary or any parent, subsidiary or affiliate of
Beneficiary.  Trustor acknowledges that Beneficiary engages in the usiness of
real estate financings and other real estate transactions and investments which
may be viewed as adverse to or competitive with the business of the Trustor or
its affiliates. Trustor acknowledges that it is represented by competent counsel
and has consulted counsel before executing the Loan Documents.

 

(e)                                  Trustor covenants and agrees to pay
Beneficiary upon receipt of written notice from Beneficiary, all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements and the costs and expenses of any title insurance company,
appraisers, engineers or surveyors) incurred by Beneficiary in connection with
(i) the preparation, negotiation, execution and delivery of this Deed of Trust
and the other Loan Documents; (ii) Trustor’s performance of and compliance with
Trustor’s respective agreements and covenants contained in this Deed of Trust
and the other Loan Documents on its part to be performed or complied with after
the date hereof; (iii) Beneficiary’s performance and compliance with all
agreements and conditions contained in this Deed of Trust and the other Loan
Documents on its part to be performed or complied with after the date hereof;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Deed of Trust and
the other Loan Documents; and (v) the filing and recording fees and expenses,
title insurance fees and expenses, and other similar expenses incurred in
creating and perfecting the lien in favor of Beneficiary pursuant to this Deed
of Trust and the other Loan Document

 

73

--------------------------------------------------------------------------------


 

(f)                                    THIS DEED OF TRUST, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PREMISES ARE
LOCATED (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE
UNITED STATES FEDERAL LAW.

 

52.        Reconveyance of Trust Property. Upon the performance of all
obligations and the payment in full of all sums secured by this Deed of Trust,
Beneficiary shall request Trustee to reconvey the Trust Property. Upon payment
of its fees and any other sums owing to it under this Deed of Trust, Trustee
shall reconvey the Trust Property without warranty to the person or persons
legally entitled thereto.  Trustor shall pay all costs of recordation, if any
and fees of the Trustee in papering such cancellation documents. The recitals in
such conveyance of any matters or facts shall be conclusive of the truthfulness
thereof. The grantee in such reconveyance may be described as “the person or
persons legally entitled thereto.”

 

53.        Cash Management Arrangement.

 

(a)                                  Contemporaneously herewith, Trustor,
Beneficiary and SunTrust Bank, a Georgia banking corporation (together with any
permitted replacement, the “Cash Management Bank”) have entered into a Cash
Management Agreement (such agreement, together with any modification, amendment,
substitution or replacement thereof, hereinafter collectively referred to as the
“Cash Management Agreement”, any and all accounts and subaccounts established
pursuant to such agreement, the “Collateral Accounts”; such arrangement
sometimes hereinafter called the “Cash Management Arrangement”), which provides,
among other things, that all Rents and other sums collected from, or arising
with respect to, the Trust Property shall be collected in a lockbox and
deposited to a deposit account (the “Deposit Account”) for disbursement in
accordance with the terms, provisions and conditions of the Cash Management
Agreement. Trustor covenants to cause all Rents relating to the Property and all
other money received by Trustor or the Property Manager with respect to the
Trust Property (other than tenant security deposits required to be held in
escrow accounts) to be delivered to the Cash Management Bank by the end of the
first Business Day following Trustor’s or the Property Manager’s receipt
thereof. Trustor covenants promptly to instruct each tenant to pay its Rents to
the lockbox established with the Cash Management Bank, and to deliver a copy of
such instruction to Beneficiary. Pursuant to disbursement instructions submitted
by Beneficiary to the Cash Management Bank in accordance with the Cash
Management Agreement, Beneficiary shall direct the Cash Management Bank to remit
to an account specified by Trustor, at the end of each Business Day (or, at
Trustor’s election, on a less frequent basis), the amount, if any, by which
amounts then contained in the Deposit Account exceed the Peg Balance
(hereinafter defined), provided, however, that Beneficiary shall have the right
to terminate any such remittances during the continuance of an Event of Default
upon notice to the Cash Management Bank. Beneficiary shall have the right to
replace the Cash Management Bank with any other financial institution reasonably
satisfactory to Trustor in which Eligible Accounts may be maintained which will
promptly execute and deliver to Beneficiary a Cash Management Agreement (and
Trustor shall cooperate with Beneficiary in connection with such transfer) in
the event that (i) at any time the Cash Management Bank ceases to be an Eligible
Institution (unless the Collateral Accounts are maintained as segregated trust
accounts in accordance with clause (ii) of the definition of Eligible

 

74

--------------------------------------------------------------------------------


 

Accounts), or (ii) the Cash Management Bank fails to comply with the Cash
Management Agreement.

 

If on any Payment Date the amount in the Deposit Account shall be less than the
Peg Balance, Trustor shall deposit into the Deposit Account on such Payment Date
the amount of such deficiency. If Trustor shall fail to make such deposit, the
same shall constitute an immediate Event of Default and, notwithstanding
anything to the contrary in this Deed of Trust, Beneficiary may disburse and
apply the amounts in the Collateral Accounts, at Beneficiary’s sole discretion,
toward the components of the Debt (e.g., interest, principal and other amounts
payable hereunder), the Loan and the Note Components in such sequence as
Beneficiary shall elect in its sole discretion, or toward such other obligations
of Trustor under the Loan Documents, and in such sequence, as Beneficiary shall
determine in its sole discretion. For purposes hereof, the “Peg Balance” shall
mean an amount sufficient to pay on the applicable Payment Date: (i) deposits to
the Tax and Insurance Impound, (ii) payment to Beneficiary of the amount of all
scheduled or delinquent interest on the Loan, (iii) deposits to the Replacement
Escrow Fund, and (iv) all other amounts then due and payable under the Loan
Documents.

 

Trustor shall pay all costs and expenses required under the Cash Management
Agreement. Upon the occurrence and during the continuance of an Event of
Default, Beneficiary may apply any sums then held in the Collateral Accounts to
the payment of the Debt in any order in its sole discretion. Until expended or
applied, amounts held pursuant to the Cash Management Arrangement shall
constitute additional security for the Debt. The documents created as part of
the Cash Management Arrangement shall be “Loan Documents” for all purposes under
the Note, this Deed of Trust and the other Loan Documents.

 

(b)                                 Simultaneous with the making of the Loan,
Trustor has submitted and Beneficiary has approved an Annual Budget (defined
below) for calendar year 2005. At least forty-five (45) days prior to the
commencement of each subsequent calendar year during the term of the Loan,
Trustor shall deliver to Beneficiary for informational purposes only an Annual
Budget for the Trust Property for the ensuing calendar year and, promptly after
preparation thereof, any subsequent revisions to such Annual Budget. During the
continuance of any Event of Default, such Annual Budget and any such revisions
shall be subject to Beneficiary’s approval (the Annual Budget, as so approved,
the “Approved Annual Budget”); provided, however, that Trustor shall not amend
any Annual Budget more than once in any 60-day period. Until such time as
Beneficiary approves a proposed Annual Budget (when required hereunder), the
most recently Approved Annual Budget shall remain in effect but shall be
adjusted to reflect actual increases in real estate taxes, insurance premiums
and utility expenses. For purposes hereof, “Annual Budget” means a capital and
operating expenditure budget for the Trust Property prepared by Trustor and
specifying amounts sufficient to operate and maintain the Trust Property at a
standard at least equal to that maintained on the date hereof.

 

54.       Indemnification Paragraphs. TRUSTOR HEREBY ACKNOWLEDGES AND AGREES
THAT THIS DEED OF TRUST CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
PARAGRAPHS 7.19. 20. 36 and 51

 

75

--------------------------------------------------------------------------------


 

55.       Componentization.  Upon written notice from Beneficiary to Trustor
(the “Componentization Notice”), the Note will be deemed to have been subdivided
(retroactively as of the date hereof) into multiple components (“Note
Components”).  Each Note Component shall be in the form of the Initial Note but
for its principal amount and interest rate. The principal amount and interest
rate of each Note Component shall be determined by Lender in its sole discretion
and specified in the Componentization Notice, provided, however, that the sum of
the principal amounts of the Note Components shall initially equal the then
outstanding principal balance of the Loan, provided, further, that the weighted
average of such Interest Rates, weighted on the basis of the respective
principal balances of the Note Components, shall initially equal the Initial
Interest Rate.  If requested by Beneficiary, each Note Component shall be
represented by a separate physical Note.  Trustor shall execute and return to
Beneficiary each such Note within two Business Days after Trustor’s receipt of
an execution copy thereof.

 

56.       Interest Rate Applicable to Entire Loan.  Trustor shall pay interest
on the outstanding principal balance of the entire Loan at a rate per annum
equal to the Interest Rate and otherwise in the manner, at the times and as more
particularly determined and described in the Note.

 

57.       Maturity Date.  The maturity date of the Loan (the “Maturity Date”)
shall initially be the Payment Date in July, 2012, or such earlier date as may
result from acceleration of the Debt.  The entire outstanding principal balance
of the Loan, together with all accrued and unpaid interest thereon and all other
amounts then due under the Loan Documents shall be due and payable by Trustor to
Beneficiary on the Maturity Date.

 

58.       Eligible Accounts.  Notwithstanding anything to the contrary contained
in this Deed of Trust, or any of the other Loan Documents, escrow funds received
by Beneficiary pursuant to this Deed of Trust or any of the other Loan Documents
shall be held by Beneficiary in Eligible Accounts with Eligible Banks (as each
such term is defined in the Cash Management Agreement). Notwithstanding anything
to the contrary contained in this Deed of Trust or any of the other Loan
Documents, any such amounts required to be interest bearing in accordance with
the terms hereof or thereof shall only be invested in Permitted Investments (as
such term is defined in the Cash Management Agreement). Interest accruing on any
such escrow amounts shall be treated as income of Trustor for federal, state and
local income tax purposes.

 

59.       Special State Provisions.  In the event of any inconsistencies between
the terms and conditions of any other Paragraph of this Deed of Trust with
applicable law or with this Paragraph of this Deed of Trust, the terms and
conditions of this Paragraph shall control and be binding.

 

(a)                              Paragraph 50(a) shall be deemed modified to
require the notice of sale to comply with applicable law, including without
limitation the provisions of Section 42-815(b) of the District of Columbia Code.

 

(b)                             The commission to be paid upon sale under the
power of sale, or upon a sale advertised but prevented, suspended or postponed,
to the person making such sale, which commission Trustor agrees to pay, shall be
in accordance with the provisions of Section 42-818 of the District of Columbia
Code but shall not exceed Ten Thousand Dollars ($10,000).

 

76

--------------------------------------------------------------------------------


 

EXECUTED on the date set forth in the acknowledgment below, to be effective on
and as of the date first above written.

 

 

TRUSTOR:

 

 

 

RPT 1425 NEW YORK AVENUE LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark Keller

 

 

 

 

Mark Keller

 

 

 

President

 

 

CITY OF WASHINGTON

 

)

 

ss.

DISTRICT OF. COLUMBIA

)

)

ssj

 

 

)

)

 

 

 

This instrument was acknowledged before me on June 13, 2005 by Mark Keller, the
President of RPT 1425 New York Avenue LLC, a Delaware limited liability company.

 

/s/ Melissa T. Jones

 

(Signature of notarial officer)

Printed Name:

(Seal)

(My commission expires:

01/31/2010

 

Melissa T. Jones, Notary Public

Washington, D. C.

 

Signature/Acknowledgment page to Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing

 

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description

 

All that certain lot or parcel of land situate and lying in the District of
Columbia, and more particularly described as follows:

 

All of Lot numbered 27 in Square numbered 222, District of Columbia, in the
subdivision made by Greyhound Associates, as per plat thereof recorded in the
Office of the Surveyor for the District of Columbia in Subdivision Book 177 at
Page 40 and being more particularly described as follows:

 

Beginning for the same at a point at the northerly corner common to Lots 24 and
27 in Square 222, said point located due West, 93.08 feet (record) from the
intersection of the west line of 14th Street, N.W. (110’ wide) and the south
line of H Street, N.W. (90’ wide) and running thence with the common lines
between Lot 24 and Lot 27

 

1.                                    South, 131.17 feet (record), South 131.83
feet (measured) to a point; thence

 

2.                                    East, 1.55 feet (record), South 89° 48’
00” East, 1.24 feet (measured) to a point; thence

 

3.                                    South 24° 02’ 08” East, 105.69 feet
(record), South 23° 49’ 00” East, 105.65 feet (measured) to a point on the north
line of New York Avenue, N.W. (130’ wide) and running thence with and along a
portion of said north line of New York Avenue, N.W.

 

4.                                    South 65° 57’ 52” West, 122.24 feet
(record), South 66° 11’ 00” West, 122.08 feet (measured) to a point; thence
departing the north line of New York Avenue, N.W. and running with and along the
common lines between Lot 25 and Lot 27 as recorded in Subdivision Book 177 at
Page 40 as mentioned above

 

5.                                    North 24° 02’ 08” West, 6.00 feet
(record), North 23° 49’ 00” West, 6.00 feet (measured) to a point; thence

 

6.                                    North 65° 67’ 52” East, 10.00 feet
(record), North 66° 11’ 00” East, 10.00 feet (measured) to a point; thence

 

7.                                  North 24° 02’ 08” West, 132.75 feet
(record), North 23° 49’ 00” West, 132.58 feet (measured) to a point; thence

 

8.                                  North 65° 57’ 52” East, 24.53 feet (record),
North 66° 11’ 01” East, 24.65 feet (measured) to a point; thence

 

9.                                  North, 136.71 feet (record), North, 137.01
feet (measured) to intersect the previously mentioned south line of H Street,
N.W. and running with and along a portion of said line

 

10.                         East, 92.01 feet (record), East, 92.04 feet
(measured) to the point of beginning, containing 26,512 square feet, more or
less (record), 26,528 square feet, more or less (measured), of land.

 

--------------------------------------------------------------------------------

 